ICJ_047_SouthWestAfrica_LBR_ZAF_1962-12-21_JUD_01_PO_07_FR.txt. 465

OPINION DISSIDENTE COMMUNE
DE SIR PERCY SPENDER ET SIR GERALD FITZMAURICE

[Traduction]
I

Puisque nous ne sommes pas à même de nous rallier à la décision
de la Cour, il est nécessaire que nous énoncions les raisons de notre
opinion dissidente.

L'affaire présente une importance particulière. Non seulement
elle pose un probléme fondamental de méthode judiciaire, mais elle
présente aussi des difficultés tout à fait exceptionnelles — ce que
fait ressortir la faible majorité dont dépend la décision.

Ces difficultés ne sont pas simplement techniques, bien qu'il en
existe de cet ordre. Elles résultent plutôt du fait que l'affaire est
de celles dont la solution risque d’être dominée ou tout au moins
fortement influencée par la manière dont on l’aborde.

Pour pouvoir se déclarer compétente, la Cour doit rejeter non
seulement toutes les exceptions formellement présentées par le
défendeur, mais éncore certaines autres que nous mentionnerons le
moment venu.

A notre avis, la Cour n’a pu le faire qu’en adoptant des prémisses
qui, ainsi qu’il ressortira de ce que nous avons à dire, supposent
largement à l'avance l'exactitude des conclusions auxquelles on
aboutit.

Nous pensons que le point de vue général adopté par la majorité
de la Cour en la présente affaire peut raisonnablement se décrire
comme suit — à savoir qu’il est souhaitable et juste qu’une dispo-
sition visant la juridiction obligatoire sur certains différends qui
figure (ou qui figurait) comme élément d’une institution — le Man-
dat pour le Sud-Ouest africain — laquelle existe toujours en tant
qu’institution — ne soit pas tenue pour inopérante, simplement en
raison d’une modification des circonstances — pour vu que cette
modification n’ait pas affecté la possibilité matérielle de continuer
l'exécution. La Cour actuelle existe et elle a le même caractère
général et remplit le même genre de fonctions que le tribunal
(l'ancienne Cour permanente) qui avait primitivement compé-
tence en vertu de cette disposition (c’est-à-dire l’article 7 du
Mandat pour le Sud-Ouest africain). Puisqu’il existe encore des
États (et parmi eux les États demandeurs) qui auraient eu le droit
d’invoquer l’article 7 avant que ne se produise le changement dans
les circonstances, il faut aujourd’hui interpréter cet article comme

150
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 466

leur donnant toujours ce droit, nonobstant, toute disposition con-
traire dans ses termes réels ou tout obstacle résultant de tout autre
facteur pertinent.

Il est évident que, dés lors qu’un tribunal a adopté une telle
manière de voir, sa tâche principale sera de découvrir des motifs
de rejeter les diverses exceptions ou contre-indications qui pour-
raient exister ou se présenter.

Nous n’avons pas cru pouvoir adopter cette manière de voir. A
notre avis, la seule façon correcte de procéder est de commencer par
l'examen des éléments juridiques, en se référant en particulier, pour
les questions qui touchent à l'interprétation, aux termes réellement
employés, après quoi, partant de cet examen, on examinera les
conclusions correctes qu'il convient d’en tirer en vertu des règles de
droit. C’est dans cet esprit que nous avons abordé notre tâche.

*
* *

Nous ne sommes ni aveugles, ni insensibles quant aux différentes
considérations de caractère non juridique, social, humanitaire ou
autre, qui soulignent cette affaire; mais ce sont là des questions
qui ressortissent à l’arène politique plutôt que juridique. Nous
ne saurions leur permettre de nous écarter de notre devoir d’ar-
river à une conclusion strictement sur la base de ce que nous
croyons être l'opinion juridique correcte. Elles nous amènent
cependant à signaler un autre aspect de la question.

Un tribunal appelé à examiner des exceptions à sa compétence
doit écarter de sa considération toutes les questions touchant au
fond de l'affaire, à moins que les questions de compétence ne soient
si étroitement mélées aux questions de fond qu’elles ne sauraient
être examinées séparément et doivent être jointes à celles-ci. Une
cour peut toutefois légitimement, en examinant les aspects juridic-
tionnels d’une affaire, tenir compte d’un facteur qui est fondamental
pour la compétence d’un tribunal quel qu’il soit, à savoir si les
questions qui se posent au fond sont de nature à pouvoir faire l’objet
d’une décision juridique objective.

Les mémoires en la présente affaire montrent que ce que la Cour
est surtout appelée à trancher sur le fond est la question de savoir si,
à plusieurs égards différents, l'État défendeur, en sa qualité de
Mandataire, a violé les obligations que lui impose l’article 2 du
Mandat d’« accroître par tous les moyens en son pouvoir le bien-être
matériel et moral ainsi que le progrès social des habitants du
territoire. ». [l est à peine un terme de cette phrase qui ne se
soit aujourd’hui chargé de divers sous-entendus et associations.
Il est à peine un terme qui ne nécessiterait une définition ou une
redéfinition objective préliminaire, avant de pouvoir s'appliquer
légitimement à la solution d’un litige juridique concret. Il est à
peine un terme qui ne pourrait s'appliquer de façon totalement
différente à la même situation ou à la même série de faits, suivant

151
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 467

les opinions subjectives différentes touchant sa signification, ou ce
qui devrait être sa signification dans le contexte; et il est assuré
d'avance qu’en l'absence de critère objectif toute tentative d’appli-
quer ces termes aux faits d’un litige donné sera largement pénétrée
d'un élément subjectif. Les termes de cette phrase posent des
questions d'appréciation plutôt que de décision objective. En l’état
actuel des choses, nous avons les doutes les plus sérieux quant aux
bases juridiques sur lesquelles peuvent être fondés les critèresobjectifs
nécessaires.

I] est incontestable que le forum normal pour apprécier et
appliquer une disposition de ce genre est un forum technique et
politique, comme l’étaient (autrefois) le Commission permanente des
Mandats ou le Conseil de la Société des Nations, ou comme le sont
aujourd’hui (en matière de tutelle) le Conseil de tutelle et 1’ Assem-
blée des Nations Unies. Mais le fait que, dans les circonstances actuel-
les, ce contrôle technique ou politique ne peut s’exercer en pratique
sur le Mandat pour le Sud-Ouest africain n’est pas un motif de
demander à un tribunal de remplir une tâche qui, en dernière
analyse, n’apparaît guère comme une tâche judiciaire.

A notre avis, les considérations qui précèdent renforcent singuliè-
rement l'opinion que, pour d’autres motifs, nous avons adoptée à
propos de la troisième exception préliminaire, à savoir que le diffé-
rend sur la conduite du Mandat pour ce quiest de la «mission sacrée»
(par opposition aux différends visant les intérêts étatiques indivi-
duels des Membres de la Société des Nations dans le cadre des
termes du Mandat) n’est pas de l’ordre des différends auxquels la
clause du Mandat sur la compétence obligatoire était destinée à
s'appliquer (ou s’appliquait).

*
* *

x

Nous en arrivons maintenant au fond de Vaffaire à son stade
actuel, qui pose la question de la compétence de la Cour pour
connaitre du fond et, en maniére d’introduction, nous voudrions
exposer que nos conclusions sur cette phase de l’affaire ont été
déduites en tenant compte de l’ensemble de quatre principes de droit
essentiels que nous croyons fondamentaux pour trancher les ques-
tions posées. Les voici:

1. Le principe du consentement en tant que base essentielle de
la juridiction internationale. Ce consentement peut être donné d’a-
vance, en termes généraux, ou bien ad hoc et, dans un cas déter-
miné, il peut être considéré comme ayant éé donné. Mais il faut
démontrer de façon objective qu'il a été donné en fait et qu'il
couvre le cas déterminé soumis à la Cour; cela ne saurait simple-
ment se présumer.

2. Le principe que les droits conférés ou attribués à des personnes
ou à des entités en une qualité déterminée ou en tant que mem-

152
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 468

bres d’une classe spécifiée, ne leur sont pas conférés ou attribués
en leur capacité personnelle ou individuelle et cessent par
conséquent de s’offrir à elles si elles perdent la qualité déterminée
ou si elles cessent d’être membres de la classe indiquée. Ces droits
ne s'offrent pas davantage à elles en une qualité différente ou en
tant que membres d’une autre classe.

3. Le principe d’après lequel les dispositions s’interprétent et
s'appliquent prima facie selon les termes dans lesquels elles sont
rédigées, lorsque ceux-ci sont clairs et non ambigus pour exprimer
l'intention des parties, et ne peuvent être négligées ou écartées
en quoi que ce soit que s’il est possible d’invoquer l'application
évidente d’un principe juridique d’autorité supérieure. Le prin-
cipe d'interprétation qui tend à donner aux dispositions leur
maximum d'effet utile ne saurait légitimement être invoqué pour
introduire ce qui équivaudrait à une revision de ces dispositions.

4. Le principe qu’un tribunal ne saurait corriger les-erreurs ou
omissions passées des parties et qu’il n’est pas du ressort d’un
tribunal de placer certaines des parties dans la position qui eût été
la leur si elles avaient pris les mesures qu'elles auraient pu prendre
mais qu’elles n’ont pas prises, voire qu’elles ont délibérément
évité de prendre.

A notre avis, l'arrêt de la Cour ne se conforme pas à ces principes,
soit qu’il n’en tienne pas compte, soit qu'il avance des motifs in-
suffisants pour s’en écarter comme, selon nous, il le fait clairement.
Il est dans la tradition juridique anglo-saxonne une maxime bien
connue: « Hard cases make bad law », que l’on pourrait paraphraser
en disant que la fin, si légitime soit-elle en soi, ne justifie pas les
moyens lorsque les moyens considérés en tant que moyens juridiques
sont tels qu'ils sont inadmissibles.

C’est sur la base de cette considération, et en tant que Membres
d’une Cour dont la mission, telle qu’elle est définie à l’article 38,
paragraphe 1, de son Statut «est de régler conformément au
droit international les différends qui lui sont soumis », qu'il nous
est impossible d'accepter le raisonnement sur lequel repose l'arrêt
de la Cour.

I
EXPOSÉ DES QUESTIONS PERTINENTES

Bien que l’arrêt expose les questions en cause, nous croyons qu'il
n’en dégage pas suffisamment la véritable nature et nous nous pro-
posons de le refaire brièvement nous-mêmes.

La compétence de la Cour procède essentiellement de l’ar-
ticle 36, paragraphe 1, de son Statut aux termes duquel elle peut

153
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 469

connaître de toutes les affaires que les parties lui soumettent
[d’un commun accord] ou de tous les cas « spécialement prévus ...
dans les traités et conventions en vigueur ». Mais le point de savoir
si, dans un cas donné, la Cour peut exercer sa compétence à #tre
obligatoire dépend d'éléments extérieurs à cette disposition — par
exemple de l'existence d’une déclaration faite en vertu de l’article
36, paragraphe 2 (la « disposition facultative »), ou des termes d'une
clause de règlement judiciaire obligatoire par la Cour figurant dans
un traité ou une convention en vigueur.

C’est pourquoi les États demandeurs ont invoqué la juridiction de
la Cour sur la base de l'effet combiné de l’article 7 du Mandat pour le
Sud-Ouest africain et de l’article 37 du Statut de la Cour. S'ils ont
cité cette dernière disposition, qui est en réalité de caractère mécami-
que, c’est que le tribunal prévu à l’origine pour le règlement des
différends venant à s’élever dans le cadre de l’article 7 du Mandat
était la Cour qui a précédé l'actuelle, à savoir l’ancienne Cour per-
manente de Justice internationale qui a cessé d'exister en 1946. Cette
Cour était également mentionnée dans les clauses juridictionnelles
de nombreux autres actes internationaux. A notre avis, l'effet de
l’article 37 du Statut de la Cour actuelle — et son seul effet pertinent
en l’espéce — a été de substituer (entre les parties au Statut) la
Cour actuelle à l’ancienne Cour permanente dans tous les cas où,
aux termes d’« un traité ou [d’} une convention en vigueur », la
Cour permanente aurait été compétente pour connaître de l'affaire
et statuer sur celle-ci. Les passages pertinents de cet article sont les
suivants:

 

« Lorsqu'un traité ou une convention en vigueur prévoit le renvoi.
à la Cour permanente de Justice internationale, la Cour internatio-
nale de Justice constituera cette juridiction entre les parties au
présent Statut. »

Nous attirons l'attention sur la rédaction semblable de cet article
du Statut et de l'article 36, paragraphe I, en tant qu'ils visent tous
deux les traités et conventions en vigueur. Cela a une importance
sur laquelle nous reviendrons.

Toutefois il est clair que, quelle que soit l'interprétation correcte
à donner aux mots «un traité ou une convention en vigueur »,
l’article 37 ne peut s'appliquer d’après son texte qu'aux clauses
juridictionnelles d’actes qui sont en droit des traités ou des con-
ventions et qui en tant que tels {c'est-à-dire en tant que traités ou
conventions) sont «en vigueur ». Ce n’est que pour les clauses
figurant dans des actes répondant à ces conditions que la Cour
actuelle a été substituée à l’ancienne Cour permanente.

La première thèse de l'État défendeur est que l'acte pertinent —
le Mandat pour le Sud-Ouest africain — ne remplit ni l’une ni l’autre
de ces conditions, c’est-à-dire qu'il n’a pas le caractère d’un traité
ou d’une convention et que, même s’il a ce caractère, il n’est plus en
vigueur.

154
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 470

En tout cas il est évident que l’article 37, quelque applicable
qu'il soit par ailleurs, ne confère pas, et ne peut conférer, à lui seul
compétence à la Cour car d’après son texte il ne s'applique qu'aux
cas où la Cour permanente aurait eu compétence. Donc, pour voir
s’il en aurait été ainsi en l'espèce, il faut se référer à la disposition
invoquée par les États demandeurs comme étant celle qui a prévu
le renvoi à la Cour permanente, à savoir l’article 7 du Mandat pour
le Sud-Ouest africain, Voici le passage pertinent de cette dispo-
sition:

«Le Mandataire accepte que tout différend, quel qu’il soit, qui
viendrait à s’élever entre lui et un autre Membre de la Société des
Nations relatif à l'interprétation ou à l'application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des négo-
ciations, soit soumis à la Cour permanente de Justice internatio-
nale... »

Cette disposition soumet nettement l'obligation à trois, ou peut-être
même quatre, conditions: il doit y avoir un «différend »; ce différend
doit s'être élevé entre le Mandataire et «un autre Membre de la
Société des Nations »; il doit être relatif «à l'interprétation ou à
l'application des dispositions du Mandat »; et enfin il doit être tel
qu'il «ne soit pas susceptible d’être réglé par des négociations ».
Nous soulignons les mots «ne soit pas susceptible ».

Qu’elles aient été effectivement soulevées par l'État demandeur
ou qu'elles soient inhérentes à la rédaction de l’article 7, les questions
que posent ces conditions sont (pour les énumérer dans l’ordre où il
conviendrait d’en traiter) les suivantes:

1. S'il y a un différend, s'agit-il d’un différend entre le Mandataire
et «un autre Membre de la Société des Nations » — ou en d’autres
termes les États demandeurs ont-ils qualité pour invoquer l’article 7?

2. Si les demandeurs ont qualité pour invoquer l’article 7, existe-
t-il réellement un véritable différend entre eux en tant que tels et
l'État défendeur —- et que doit-on entendre à cette fin par différend?
Par exemple {entre autres), les demandeurs en tant que Parties aux
présentes instances sont-ils également Parties au véritable différend
qui existe?

3. Si les demandeurs’sont Parties non seulement aux présentes
instances, mais encore au différend avec l’État défendeur, ce diffé-
rend appartient-il à la catégorie que vise l’article 7?

4. Y a-t-il eu des négociations à proprement parler en vue de régler
le différend spécifique entre les demandeurs et le défendeur?

5. Peut-on considérer que le différend « ne soit pas susceptible »
d’être réglé par des négociations?
*
* *

155
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 471

Nous examinerons les différentes questions en cause dans l'ordre
suivant:

Premièrement — Les deux questions que pose l’article 37 du
Statut : existe-t-il « un traité ou une convention » et, si oul, est-il «en
vigueur » en tant que tel?

Deuxièmement — La question principale que pose l’article 7 du
Mandat, à savoir: les États demandeurs ont-ils qualité pour l’invo-
quer?

Troisièmement — Les diverses questions ayant trait à l'existence
d’un différend opposant réellement les demandeurs en tant que tels
et le défendeur, et, si un tel différend existe, à son caractère en
rapport avec l’article 7.

Quatriémement — Les diverses questions ayant trait aux négo-
ciations — y a-t-il eu des négociations au sens prévu à l’article 7 et,
si oui, peut-on en conclure que le différend « ne soit pas susceptible »
d’être réglé par des négociations?

Ces quatre questions ou groupes de questions correspondent en
gros, mais pas absolument, aux quatre exceptions préliminaires
d’incompétence qui ont été soulevées par l’État défendeur.

Mais, avant de les aborder, nous croyons nécessaire de dire quel-
ques mots de la pertinence, en ce qui concerne ces questions et ces
exceptions, de l’avis consultatif rendu par la Cour le 11 juillet 1950
sur le statut du Mandat pour le Sud-Ouest africain et sur des
questions connexes.

III

L’AVIS CONSULTATIF RENDU PAR LA COUR EN 1950

Nous hésitons beaucoup à traiter de ce que nous appellerons
l'avis de 1950 +. Nous considérons cet avis comme erroné sur un ou
deux points importants, mais non pas sur tous les points. Toutefois,
cette opinion n’affecte pas nos conclusions en l’espéce car nous
croyons qu'il s’agit aujourd’ hui de questions différentes. Si nous
sommes obligés de le préciser, c’est,en premier lieu, que l’arrét de la
Cour se fonde en partie sur l'avis de 1950; et, en second lieu, que le
caractère pertinent de cet avis a fait l’objet de longs développements
de la part des Parties au cours de la présente procédure. Les deux
demandeurs ont soutenu que l’avis de 1950 est exact à tous égards et
(sans se fonder pour autant sur l'autorité de la chose jugée) qu'il
régit entièrement et automatiquement les questions qui se posent

1 Sur la première question posée à la Cour, cet avis peut se diviser en trois parties:
celle qui traite des acticles 2 à 5 du Mandat, celle qui traite de l’article 6 et celle
qui traite de l'article 7. Le raisonnement de la Cour sur chacun de ces deux derniers
articles semble fondé sur des motifs tout à fait distincts et séparés.

156
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 472

en l’espèce. L'État défendeur l’a contesté et il a également produit
des preuves dont il a prétendu qu’elles étaient nouvelles et que,
si elles avaient été soumises à la Cour en 1950, elles l’auraient amenée
à se prononcer différemment. Les demandeurs ont répondu en niant
que ces preuves fussent nouvelles ni qu’elles eussent eu la moindre
influence sur l’avis de la Cour.

Nous considérons la plus grande partie de ce débat comme hors
du sujet. Certaines des questions soulevées en l’espèce (celles qui ont
trait aux troisième et quatrième exceptions préliminaires) ne se sont
pas posées, et n'auraient pas pu se poser, au cours de la procédure
de 1950, qui n’avait pas comme la procédure actuelle un caractère
contentieux. En ce qui concerne l’une des principales questions qui
se posaient en 1950, celle du statut du Mandat en tant qu’institution
internationale, la Cour n’a guère fait plus en 1950 que de constater,
pour divers motifs, que la dissolution de la Société des Nations
n'avait pas entraîné la caducité du Mandat et que, malgré cette
dissolution, le Mandat était encore en vigueur. Mais la Cour ne
s’est spécialement occupée ni de la base sur laquelle le Mandat
était en vigueur, ni du point précis de savoir s’il était encore en
vigueur en tant que traité ou convention. Dans le dispositif de son
avis de 1950, la Cour n’a rien fait de plus, en ce qui concerne la
présente espèce, que d’énoncer qu’en raison de l’article 37 du Statut
la Cour actuelle était substituée à l’ancienne Cour permanente;
mais, sur ce point comme pour la très brève mention qu’elle a
dans son avis faite de l’article 37 et de l’article 7 du Mandat, la Cour
semble avoir admis l'existence des conditions nécessaires sans appro-
fondir la matière. Le peu qu’elle ait dit n’aide en rien, et il ne saurait
en être autrement puisqu’aucune question ayant trait à la compéten-
ce n'était soumise à la Cour en 1950. Il est clair que des hypothèses
apparemment faites sans aucun raisonnement ni sans aucune étude
sur ce qu’elles impliquaient précisément, dans un avis consultatif
portant essentiellement sur d’autres points ne soulevant pas de
question concrète de compétence, ne constituent pas une base suffi-
sante pour établir la compétence dans une procédure contentieuse
ultérieure au cours de laquelle ces questions sont directement posées.

De même, nous pensons que la conclusion à laquelle la Cour est
parvenue en 1950, et d’après laquelle l’Assemblée générale des Na-
tions Unies a qualité pour exercer les fonctions de surveillance de
l’ancien Conseil de la Société des Nations aux termes de l’article 6
du Mandat, est également sans pertinence en l'espèce, car il ne
s’agit pas spécifiquement de « dévolution », de «succession » ni de
«continuation » — quelle que soit l'importance que les Parties ont
donnée à ces notions dans leurs écritures et plaidoiries. Nous répétons
que la question présentement soumise à la Cour est une pure question
de compétence. La compétence de la Cour ne saurait se présumer
sur la seule base d’une dévolution. L’existence de l’article 37 suffit à
le prouver. Si la compétence de la Cour en tant que successeur de la
Cour permanente ne se dégage pas expressément de l'effet combiné

157
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 473

des articles 36 et 37, il n’y a pas compétence. Personne ne conteste
que l’article 37 substitue la Cour actuelle à l’ancienne, sous réserve
que les conditions posées à l’article 37 soient remplies au moment
où la compétence est invoquée. II s’agit de savoir si ces conditions
sont remplies en l’espèce. De même, personne ne doute que l’article 7
du Mandat contienne une obligation de recourir au règlement
judiciaire, sous réserve que les conditions posées à cet article soient
remplies. La encore, il s’agit de savoir si elles le sont.

Ce sont là à nos yeux des questions tout à fait différentes de celles
qui ont été soumises à la Cour en 1950; c’est pourquoi nous essaye-
rons d'envisager uniquement en elles-mêmes les questions de com-
pétence qui se posent en l'espèce,

IV
PREMIÈRE EXCEPTION PRÉLIMINAIRE

Tenant compte de l'opinion qui est la nôtre sur la troisième
exception préliminaire, à savoir que l’article 7 était destiné unique-
ment à sauvegarder les intérêts individuels des Membres de la
Société dans le territoire soumis au Mandat, d’après les termes de
celui-ci, et ne s’appliquait pas aux différends relatifs à la conduite
du Mandat, une grande partie de la discussion sur la première ex-
ception préliminaire (de même que la seconde) présente pour nous
un certain caractère artificiel puisque, dans le contexte de la présente
affaire, ces exceptions n’ont guère de sens et sont en tout cas inutiles
si l’article 7 ne vise pas la conduite du Mandat. C’est pourquoi nous
discutons ces exceptions en supposant qu'il s’y applique, nous
bornant à signaler qu’une grande partie des obscurités qui entourent
ces exceptions s’éclaircissent si l’on adopte le point de vue opposé
qui est le nôtre.

1. Le jardeau de la preuve. Le devoir de la Cour de vérifier à sa
satisfaction que la compétence est établie de façon concluante

Pour éviter que notre attitude quant au caractère du Mandat et
quant à la première exception préliminaire ne soulève de malenten-
du, il nous faut commencer par rappeler que, la Partie qui invoque
la compétence de la Cour ayant la charge de la démontrer d’une
manière concluante, il s’ensuit qu'il appartient au demandeur de
montrer que le Mandat est sans doute raisonnable un « traité ou une
convention en vigueur » aux fins des articles 36 et 37 du Statut.
Au surplus, et en dehors de toute question de fardeau de la preuve,
la Cour, avant d'admettre sa compétence, doit être convaincue de
façon concluante — convaincue sans doute raisonnable — que
la compétence existe bien. S’il se révèle un doute raisonnable —
et à plus forte raison, pour dire le moins, s’il existe un doute très
sérieux —, alors, étant donné que le principe du consentement est

158
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 474

la base indispensable de la compétence internationale, il faudrait
arriver à la conclusion que la compétence n’est pas établie. Bref,
d’après les règles normales d'interprétation des clauses de juri-
diction, le doute devrait se résoudre à l'encontre de l'existence de la
compétence.

Dans les passages qui suivent, nous arrivons à la conclusion que
s'il y a place pour une discussion, et même une discussion serrée,
l'opinion qui doit prévaloir est que le Mandat n'avait pas le caractère
d’un traité ou d’une convention; qu’on ne saurait légitimement
examiner l’article 7 du Mandat en l’isolant du reste du Mandat pour
lui attribuer un certain caractère conventionnel propre, indépen-
damment de l'acte dans lequel il est incorporé; et que, même si le
Mandat ou l’article 7 pris séparément avaient ce caractère, ni l’un
ni l’autre ne sont plus aujourd’hui en vigueur en tant que traité.
Nous désirons cependant préciser tout à fait clairement que notre
conclusion finale sur la première exception préliminaire ne repose
pas sur ces seuls facteurs. Elle repose également sur le simple fait
que l'État défendeur n’a aucune obligation de réfuter le caractère
conventionnel passé et présent du Mandat ou de l’article 7. C’est
au demandeur qu’il appartient d'établir sans doute raisonnable
ce caractère puisque cela touche à la racine même de la compétence.
La Cour a également le devoir d’être convaincue en ce sens affir-
mativement.

A notre avis, l'examen du dossier de la procédure et des plaidoiries
prononcées montre que, même dans l’appréciation la plus favorable
des considérations qu'on peut développer à l’appui de la thèse que
le Mandat ou l’article 7 étaient et sont « un traité ou une convention
en vigueur », des doutes très sérieux — pour dire le moins —
demeurent sur le point de savoir si tel est réellement le cas. Pour ce
motif seul, il faudrait retenir la première exception préliminaire,
même s’il n’y avait pas d’autres raisons plus positives de le faire.

*
* *

2. Le Mandat était-il un traité ou une convention?
a) Le caractère juridique d’un traité ou d’une convention

Avant d'examiner le caractère du Mandat, ce qui nous obligera à
énoncer aussi brièvement que possible les traits saillants de la
procédure qui lui a donné naissance, il faut se référer à certains
points de droit préliminaires.

Notre point de vue sur ce qu’il faut entendre par les termes «traité
ou convention » n’est ni étroit ni doctrinaire. Nous ne sommes pas
espérons — des solécismes con-

sistant soit à supposer que seuls peuvent être considérés comme
159

                           
OP. DISS, COMMUNE JUGES SPENDER ET FITZMAURICE 475

traités ou conventions les actes effectivement dénommés tels, soit à
confondre l’accord international en tant qu’acte avec l'instrument
particulier dans lequel il est inscrit. Nous attachons à la notion de
traité ou de convention la portée la plus large, l’étendant à tout ce
qui constitue ou incorpore un accord international, quels qu’en soient
la forme, le style ou le titre — à tout accord qu’il soit solennel ou non.

Mais, tandis que le droit international adopte à juste titre un point
de vue libéral sur ce qu’il faut entendre par traité, convention ou
autre forme d’accord international, cette notion n'est pas illimitée.
Elle n'est pas synonyme, comme l’arrêt de la Cour pourrait presque
conduire à le supposer, de la notion d’actes et instruments inter-
nationaux en général. C’est ainsi que, dans le projet final sur la
« Conclusion, l'entrée en vigueur et l'enregistrement des traités » qui
a été complété au début de la présente année (doc. A/C.N. 4/148 du
3 juillet 1962), la Commission du droit international des Nations
Unies a adopté la définition suivante du mot traité, à laquelle nous
nous associons : |

« L'expression «traité » s'entend de tout accord international en
forme écrite, qu’il soit consigné dans un instrument unique ou dans
deux ou plusieurs instruments connexes, et quelie que soit sa
dénomination particulière [ici se place l’'énumération d’une douzaine
de dénominations possibles comprenant bien entendu: « convention »,
« accord » et « déclaration »], conclu entre deux ou plusieurs États
ou autres sujets du droit international et régi par le droit inter-
national. »

On voit que cette notion de ce qu’il faut entendre par traité,
quoique large, n’est pas illimitée, Nous signalons en particulier dans
le contexte les phrases « en forme écrite » et «conclu entre deux ou
plusieurs Etats ou autres sujets du droit international » 1}. C'est
ainsi qu’un accord verbal, quoique susceptible d’être considéré
comme obligatoire (voir par exemple la déclaration Ihlen dans

 

1 Il faut noter à titre subsidiaire — et c’est pourquoi nous le mentionnons en
note — que, si, contrairement à notre opinion, le Mandat pour le Sud-Ouest africain
avait eu par ailleurs la nature d’un traité ou d’une convention, on pourrait fonder
une objection à cette conclusion en invoquant le caractère des parties à l’accord
de Mandat (si c’en était un). Comme nous le démontrerons plus loin, la seule
entité autre que le Mandataire lui-même qui aurait pu avoir le rang de partie
aurait été la Société des Nations, ou le Conseil de la Société agissant pour celle-ci.
Mais il n’est nullement certain qu’en 1920 (lorsque le Mandat a été défini) l'opinion
juridique internationale eût accepté la conclusion à laquelle est arrivée la présente
Cour dans l’affaire des Dommages subis au service des Nations Unies (Recueil 1949,
p. 174), d’après laquelle les organisations internationales peuvent avoir une per-
sonnalité juridique séparée et distincte de celle de leurs membres et avoir le rang
d’entités «sujets du droit international ». Par conséquent, à moins d’envisager le
Mandat à la lumière des conceptions juridiques contemporaines, celui-ci n'aurait pu
avoir la nature d’un traité ou d’une convention que si les parties avaient été des
Etats. A notre avis, le seul État qui aurait pu être partie au Mandat, s’il s'agissait
d’un traité ou d’une convention, était le Mandataire, ce qui signifierait (sur la
base des prémissés qui précèdent) que le Mandat n’était nullement un traité ou
une convention, parce qu’il n'avait pas été conclu « entre deux ou plusieurs États ».
Nous y reviendrons plus loin.

160
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 476

Vaffaire du Groënland oriental, C. P. J. I., Série A/B n° 53, pp. 69
et seq.), ne constituerait pas un traité ou une convention. L/ en serait
de même par exemple d'une déclaration d'intention ou d’une assurance
contenue dans un discours prononcé devant une conférence ou une
assemblée internationale. Une déclaration comportant l'acceptation
unilatérale d'obligations ne serait en rien un accord international,
puisqu'il faut qu’un accord international soit conclu entre « deux
ou plusieurs » parties.

Le caractère quasi conventionnel qu’on attribue parfois aux décla-
rations selon la « disposition facultative » formulées en application de
l’article 36, paragraphe 2, du Statut résulterait uniquement de la
multiplicité de ces déclarations et de leur engrènement mutuel, qui
leur confère un aspect bilatéral ou multilatéral. Une seule déclaration
de ce genre, prise absolument isolément, ne saurait constituer un
accord international. Il est clair que les déclarations de la dispo-
sition facultative ne rentrent pas dans les termes «traités et conven-
tions » du paragraphe 1 de l’article 36, sans quoi le paragraphe 2
eût été inutile, sauf peut-être pour des raisons de commodité ou
d’accentuation. Si l’on devait considérer qu’un Etat qui a déclaré
l'intention d'accepter la juridiction obligatoire de la Cour pour
certaines catégories de différends aurait de la sorte conclu un traité
ou une convention, un différend relevant des catégories spécifiées
ferait partie des cas «spécialement prévus » dans les «traités et
conventions en vigueur » au sens du paragraphe 1. Nous avons
déjà attiré l'attention sur la similitude entre les termes de l’ar-
ticle 37 du Statut et ceux de l’article 36, paragraphe 1, à propos
des traités ou conventions en vigueur. Il est clair que l’expres-
sion devait avoir le même sens dans les deux cas et nous ne pou-
vons comprendre pourquoi on lui donnerait un sens plus large
dans un cas que dans l’autre. Il s’en dégagera une autre conséquence
lorsque nous examinerons plus loin si l’on peut détacher l’article 7
du Mandat et le considérer comme une déclaration isolée de carac-
tère conventionnel.

Les questions qui précèdent posent quelques-uns des problèmes de
droit les plus importants soulevés par cette partie de l'affaire.
L'arrêt de la Cour a pour effet d'identifier la notion d’accord inter-
national avec tout acte ou instrument qui incorpore des obligations
internationales, ou qui donne lieu à de telles obligations, ou qui
contient un «engagement » international ou s’y rattache. A notre
avis, il y a la une erreur, comme le montrent les exemples ci-dessus,
et l’on pourrait en fournir d’autres. Pour reprendre le cas des engage-
ments unilatéraux, ceux-ci peuvent, comme nous l'avons déjà dit,
avoir un caractère quasi conventionnel quand ils s’engrénent les uns
dans les autres ou qu'ils s’engrénent dans les dispositions d’un traité
existant (comme ce fut le cas dans certaines des affaires de Minorités) ;
faute de quoi, il leur manque nécessairement l'élément bilatéral ou
multilatéral essentiel pour donner à une disposition quelconque un
caractère conventionnel,

161
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 477

Ce sont là de simples exemples. En résumé, l’idée que cela suffit,
s’il existe une obligation internationale, est une pétition de principe
qui présuppose ce qu'il s’agit de démontrer, car nul n’a jamais con-
testé que le Mandat ait donné lieu (et, tant qu'il demeure en vigueur
en tant qu’institution, donne lieu) à des obligations internationales.
Mais cela ne suffit pas à en faire un traité ou une convention ou toute
autre forme d’accord international: On ne saurait souligner trop
énergiquement que le critère n’est pas, ou n'est pas seulement, la
création d’obligations internationales, mais le caractère de l'acte ou de
l'instrument qui donne à ces obligations leur valeur juridique. Tel
est le point essentiel qu’il faut examiner dans cette partie de l’affaire
relativement au Mandat pour le Sud-Ouest africain.

Il nous semble d’aïlleurs évident, comme nous l'avons dit plus
haut, que nous ne commettons pas l’erreur élémentaire de confondre
ou d'identifier l'instrument qui incorpore un acte international ou qui
en constitue la preuve avec cet acte lui-même. Bien qu'il soit souvent
commode de parler de l'instrument qui incorpore le Mandat pour le
Sud-Ouest africain comme du «Mandat » (ou comme étant «le
Mandat »), nous n’entendons pas signifier par la que le Mandat
consiste dans le morceau de papier original sur lequel il a ététranscrit
à Genève et qui a été déposé aux archives de la Société des Nations
le 17 décembre 1920. Ce que nous entendons par le Mandat n’est
pas ce morceau de papier, mais l’acte international qui lui a donné
naissance, à savoir, selon nous, la résolution du Conseil de la Société
des Nations du même jour. Ce qu'il faut vérifier c’est la nature de
cette résolution pour voir si elle avait le caractère d’un traité ou
d’une convention.

Enfin, avant d’en passer à cet examen, nous entendons faire état
de preuves contemporaines aux articles 36 et 37 du Statut de la Cour
pour montrer qu’en dehors des principes de droit que nous avons
discutés et d’autres auxquels nous viendrons plus loin — comme
aussi des règles normales d'interprétation juridique — il n’est pas
permis d'interpréter les termes «traités ou conventions » dans ces
articles comme ayant une portée plus large que celle d'accords
internationaux, car ces preuves montrent que, lorsqu'on a eu en vue
quelque chose de plus large et de plus étendu que les instruments
de caractère conventionnel, il était possible de l'indiquer expressé-
ment et que cela a été fait. Par exemple, l’article 80, paragraphe I,
de la Charte, que les demandeurs en cette affaire ont si souvent
invoqué, déclare (entre autres) « aucune disposition du présent cha-
pitre ne sera interprétée comme modifiant ... en aucune manière …
les dispositions d'actes internationaux en vigueur. » (les italiques
sont de nous). Il se peut même fort bien que cette formule ait été
expressément employée à l’article 80 pour viser notamment les
Mandats. Si les articles 36 et 37 s'étaient servis d’une rédaction sem-
blable à celle qui est marquée en italique dans ce passage, il n'aurait
pas été douteux que le Mandat était visé, quelque opinion que l'on
pût avoir sur le caractère de cet acte ou de cet instrument. De même,

162
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 478

dans la résolution de l’Assemblée des Nations Unies du 12 février
1946 qui prévoit le transfert de certains avoirs de la Société des
Nations et la reprise de certaines fonctions de celle-ci, la partie qui
vise la possibilité de transférer les fonctions politiques, y compris des
fonctions comme celles de surveillance par le Conseil de la Société aux -
termes de l’article 6 du Mandat (bien que la résolution ne les ait pas
effectivement transférées, non plus que toutes autres fonctions
politiques, ni que les Nations Unies n’aient repris aucune de ces
fonctions), était rédigée de manière à se référer aux «traités,
conventions, accords et autres instruments internationaux de carac-
tère politique » (les italiques sont de nous). Ici encore, si on avait
employé dans l'article 37 quelque formule semblable, telle que
«traités et autres accords et instruments internationaux », il n’y
aurait pas eu de doute.

Ces faits, ainsi que le principe du consentement comme base
de la compétence internationale, ne permettent pas juridiquement
d'interpréter à l’encontre du Mandataire les mots «traité ou conven-
tion » dans l’article 37 comme s'ils avaient un sens plus large et
en particulier comme s'ils visaient {ouf instrument contenant une
clause de juridiction, indépendamment du caractère conventionnel
de cet instrument. Il est donc nécessaire d'établir strictement
que le Mandat présente ce caractère.

A ce point de vue, nous reconnaissons qu’on peut être tenté de
considérer qu’un instrument qui contient une clause de juridiction
(en particulier s’il est rédigé comme l’article 7 — «le Mandataire
accepte. » etc.) présente pro fanto un caractère conventionnel. Mais
nous ne croyons pas possible ou légitime de détacher une disposition
d’un instrument et de Visoler, de lui attribuer un caractère conven-
tionnel, puis, sur cette base, de considérer que le même caractère est
ainsi attribué à l'instrument tout entier. Pris isolément, l’article 7
ne pourrait pas être «un traité ou une convention » aux fins de
Particle 37 du Statut, car une clause de juridiction prise isolément
et en dehors du contexte où elle figure n’a pas de signification et ne
peut avoir d'existence réelle. Elle ne saurait s’interpréter et ne peut
certainement pas s'appliquer isolément. Le fait qu’elle figure dans
l'acte peut sans doute fournir une indication sur le caractère de ce
dernier et peut dans une certaine mesure témoigner de la nature de
l'instrument, mais c'est tout. Au surplus, il semble que si l’on
détachait l’article 7 du reste du Mandat il présenterait alors le carac-
tère d’une déclaration unilatérale entraînant l’acceptation unilaté-
rale d’une obligation, puisque l’engagement émanait du Mandataire
seul. Les déclarations unilatérales peuvent contenir des engagements
et peuvent certainement créer des obligations internationales vala-
bles. Mais, comme nous l’avons noté plus haut, elles ne rentrent pas
dans la catégorie des traités, conventions ou autres formes d'accords
internationaux puisqu'elles n’ont pas de caractère bilatéral.

Ayant donné les explications qui précèdent sur notre point de vue
concernant quelques-uns des principaux facteurs juridiques qui

163
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 479

entrent en cause dans cette partie de l’affaire — d’autres sont
réservés pour un examen ultérieur —-, nous en arrivons a l’examen
du Mandat lui-méme.

b) Le système des Mandats

Les divers territoires sous Mandat étaient tous des territoires
situés en Afrique, au Moyen-Orient et dans Vocéan Pacifique à la
souveraineté desquels l’Allemagne ou la Turquie avaient renoncé
après la première guerre mondiale. Mais, avant de voir ce qu'il est
advenu de ces Mandats et en particulier du Mandat pour le Sud-
Ouest africain allemand, nous croyons essentiel d'établir une nette
distinction entre le système des Mandats d’une part et les Mandats
et leurs dispositions de l’autre. C’est en ne faisant pas cette distinc-
tion que l’on a créé beaucoup de confusion en l’espèce. Le système
des Mandats a été créé par l’article 22 du Pacte de la Société des
Nations. Mais il n’en a pas été de même des Mandats proprement
dits. L'article 22 avait principalement pour objet: a) d’énoncer les
caractères et les buts généraux du système; b) de distinguer entre
les différents types de Mandats {« A », « B » et « C », ainsi qu’on les
a appelés) et d’énoncer d’une manière générale ce qui serait néces-
saire dans chaque cas en vue de protéger les intérêts du territoire
sous mandat et de ses habitants !; c) d'établir une procédure de
contrôle de l’administration des divers Mandats: ainsi, des rapports
devaient être envoyés par les Mandataires au Conseil de la Société des
Nations et une Commission permanente des Mandats devait être
chargée de recevoir ces rapports et de donner au Conseil son avis
«sur toutes questions relatives à l'exécution des mandats ».

Mais l’article 22 ne conférait par lui-même aucun Mandat, ne
nommait aucun Mandataire et ne définissait les termes d’aucun
Mandat. Ainsi qu’on le verra, cela devait être fait par ailleurs. Les
autres aspects de l’article 22 qui sont particulièrement importants en
l'espèce sont les suivants:

1. Il indiquait que les Mandats devaient être exercés par les
Mandataires « au nom de la Société ».

2. Jl énonçait que « le bien-être et le développement » des peuples
des territoires sous Mandat formaient « une mission sacrée de civili-

1 Les Mandats «A» concernaient les pays du Moyen-Orient dont l'existence
comme nations indépendantes pouvait être reconnue provisoirement et qui n'avaient
besoin que des conseils et de l’aide du Mandataire pour guider leur administration.
Les Mandats « B » concernaient les territoires d'Afrique centrale moins développés
qui pourraient en fin de compte devenir indépendants mais dont le Mandataire
devait assumer l'administration en attendant. Les Mandats « C » concernaient le
Sud-Ouest africain et certains territoires du Pacifique qui ne pouvaient «être
mieux administrées que sous les lois du Mandataire, comme une parie intégrante
de son territoire ».

164
OP. DISS. COMMUNE JUGES SPENDER: ET FITZMAURICE 480

sation » et qu’il convenait «d’incorporer dans le présent Pacte des
garanties pour l’accomplissement de cette mission ». (Les italiques
sont de nous.)

3. Il disposait en son paragraphe 8 que, « si le degré d'autorité de
contrôle ou d'administration » à exercer par un Mandataire n'avait
pas « fait l’objet d'une convention antérieure entre les Membres de la
Société », il serait « expressément statué sur ces points par le Conseil »
(les italiques sont de nous).

Avant d’en venir aux Mandats eux-mêmes, ii convient de traiter
en particulier du point 2 ci-dessus. Les « garanties » (ou assurances,
ou sauvegardes, ainsi qu'on les appelle parfois) pour l’accomplisse-
ment de la mission sacrée devaient être incorporées dans le Pacte
même. Il faut en déduire, d’après les principes d'interprétation
normaux, que toutes les mesures, obligations, etc., qui n’avaient
pas été prévues dans le Pacte ne pouvaient faire partie des « garan-
ties » aux fins de l’article 22, ni avoir le statut de telles « garanties »
— en d’autres termes, elles ne pouvaient être considérées comme
quelque chose d’essentiel au fonctionnement du système des Man-
dats ainsi que le concevait l’article 22. Au surplus, l’article 22 ne
donnait pas au Conseil de la Société le pouvoir d’ajouter aux garan-
ties énoncées dans cet article. En fait, le Conseil pouvait, aux termes
du paragraphe 8 de l'article 22, statuer sur les termes des Mandats
et imposer par là des obligations aux Mandataires, mais il ne pouvait
leur donner le statut de «garanties », à moins qu’elles ne fussent
déjà définies comme des garanties dans une disposition du Pacte.

Ces « garanties » étaient, bien entendu, précisées dans le corps de
l’article 22. Certains paragraphes portaient entre autres sur la
prohibition d'abus tels que Ja traite des esclaves ou le trafic des
armes et celui de l’alcool, sur la démilitarisation, etc. Mais la garantie
ou sauvegarde essentielle était la disposition relative aux rapports
et aux fonctions de surveillance à exercer par la Commission
permanente des Mandats et par le Conseil de la Société.

Nulle part dans l’article 22 ni dans le reste du Pacte 1, il n’existe
de disposition correspondante prévoyant ce que l'on a appelé
(d'après nous à tort ?) le «contrôle judiciaire » de l'administration

1 L'article 14 du Pacte prévoyait l'établissement d’une Cour permanente de
Justice internationale mais (à part sa compétence consultative à l'égard du Conseil
et de l’Assemblée de la Société) celle-ci ne devait connaître que des différends
« que les parties lui soumettront ». L'article 14 n’instituait pas la juridiction obli-
gatoire, que ce fût en matière de Mandats ou en toute autre matière. La compétence
obligatoire devait être établie spécialement. Dans le cas des Mandats, l'obligation

pour le Mandataire de se soumettre à la juridiction obligatoire n’était pas établie
par le Pacte mais par les clauses des divers actes de Mandat.

? A notre avis, le «contrôle » n'est une fonction judiciaire que lorsque la loi
confie spécifiquement aux tribunaux une fonction de contrôle, comme cela peut
se produire, par exemple, dans le domaine interne en matière de protection des
mineurs ou des aliénés. Dans la procédure contentieuse, qui est la seule forme de
procédure à laquelle pouvait donner lieu l’article 7 du Mandat pour le Sud-
Ouest africain, le rôle de la Cour est de trancher un différend donné — ce qui est
une fonction éminemment judiciaire et non pas une fonction de contrôle.

165
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 481

des Mandats; il faut donc en conclure que, en tout cas à cette époque
(1919-1920), la disposition relative au règlement judiciaire obli-
gatoire des différends relatifs aux Mandats n’était pas considérée
comme un élément essentiel du système et ne faisait pas partie des
«garanties » pour l’accomplissement de la mission sacrée de civili-
sation au sens de l’article 22. Dire le contraire constitue à notre avis
une affirmation pure et simple et un argument pro domo.

Nous n’avons pas à nous demander s’il eût été bon ou mauvais
que le «contrôle judiciaire » constituât l’une des garanties. Notre
tâche est simplement de constater le fait et d’en tirer les conséquen-
ces juridiques nécessaires. Cette question se présentera à nouveau et,
bien entendu, si nous avons raison en ce qui concerne la froisième
exception préliminaire, il est naturel qu'une disposition tendant à
assurer la protection judiciaire des intérêts étatiques des Membres
de la Société des Nations dans les territoires sous Mandat n’ait pas
figuré parmi les « garanties » prévues à l’article 22.

*

Il ressort à l'évidence du résumé que nous venons de donner de
l’article 22 que celui-ci avait principalement pour objet : de définir
et de décrire le caractère d’un certain trust et du système prévu pour
le mettre en œuvre; d'établir à cette fin certaines garanties dans
l'intérêt des habitants des territoires en question; et de prévoir une
certaine procédure à cet égard. Mais il n’a pas créé de Mandats
particuliers; et l’accomplissement par un Mandataire des obligations
inhérentes au Mandat qui lui était conféré pour qu'il l’exergat «au
nom de la Société » relevait (voir paragraphe 8 de l’article 22) de la
définition expresse des pouvoirs du Mandataire qui devait faire
l’objet d’un accord entre «les Membres de la Société » ou de leur
part, ou sur laquelle, à défaut d’un tel accord, il devait être statué
par le Conseil de la Société agissant en tant que tel.

Nous examinerons donc maintenant comment, de quelle ma-
nière et sous quelle forme cette définition expresse (qui consti-
tuait le Mandat) a été faite. Nous le ferons bien entendu en nous
référant au cas du Mandat pour le Sud-Ouest africain, mais il
convient de noter que la méthode et-la forme adoptées (à savoir une
résolution du Conseil de la Société) ont été exactement les mémes
pour tous les Mandats, de quelque catégorie qu'ils fussent, à la
seule exception du Mandat pour l'Irak qui, fait important, a pris,
pour des raisons spéciales, la forme d’un traité réel et indubitable (ou
de plusieurs traités) entre Sa Majesté britannique et le roi d’Irak.
Le fait que tous les autres Mandats aient été établis suivant une
méthode uniforme est important en tant qu'il n’y a rien eu de parti-
culier a cet égard dans le cas du Sud-Ouest africain. Si les autres

1 Si l’on excepte les « conditions d’égalité pour les échanges et le commerce»
prévues dans le cas des Mandats « B », les droits des missionnaires, etc.

166
OP. DISS, COMMUNE JUGES SPENDER ET FITZMAURICE 482

Mandats avaient été établis par des actes ou instruments constituant
indubitablement des accords internationaux et en ayant la forme,
on aurait pu considérer cette disparité du Mandat pour le Sud-Ouest
africain comme purement accidentelle ou fortuite; et, puisqu’il n’y
a pas véritablement de différence d’espéce entre ce Mandat et les
autres (tout au moins ceux de la catégorie « C » dont relevait le
Sud-Ouest africain), on aurait pu le considérer comme étant de
même nature et comme ayant par conséquent aussi le caractère
d’un traité. Mais tel n’est pas le cas.

*
* *

c) L'élaboration du Mandat pour le Sud-Ouest africain

Résumons (sans vouloir en faire un long historique) les démarches
initiales qui ont conduit à l'institution ou à la promulgation du
Mandat pour le Sud-Ouest africain:

1. Les divers Mandataires pour les anciens territoires allemands
d'Afrique et du Pacifique ont été désignés par les cinq Principales
Puissances alliées et associées de la première guerre mondiale, les
États-Unis d'Amérique, l'Empire britannique, la France, l'Italie et
le Japon (désignées parfois ci-après les « Principales Puissances »),
en faveur desquelles } Allemagne avait renoncé à sa souveraineté sur
lesdits territoires aux termes de l’article x19 du traité de Versailles.
Ce sont essentiellement ces pays qui ont décidé de régler le sort
des territoires en question en les plaçant sous Mandat au titre
d’une mission sacrée de civilisation!, mais le système lui-même a été
créé, comme nous l’avons vu, par l’article 22 du Pacte de la Société
des Nations.

2. Le transfert effectif des territoires aux divers Mandataires;
pris en cette qualité, a fait l’objet d’une disposition de l’article 257
du traité de Versailles; mais, avant même la signature du traité
(28 juin 1919), une décision du Conseil supérieur de guerre prise et
publiée au début du mois de mai 1919 avait désigné les divers
Mandataires, dont l’Union sud-africaine pour le Sud-Ouest africain;
en fait, le défendeur avait accepté le Mandat dans le courant du
même mois. La décision du Conseil supérieur de guerre a été
confirmée en août 1919. Mais la plupart des territoires sous Mandat
(y compris le Sud-Ouest africain) étaient déjà administrés par les
futurs Mandataires sur la base d’une occupation militaire résultant
des opérations de guerre. Lord Balfour a plus tard souligné ce point
devant le Conseil de la Société des Nations en disant: « Le mandat
est, par définition, une limitation que les vainqueurs s’imposent
dans l’exercice de leur souveraineté sur les territoires conquis. Les

1 Pour cette raison et du fait qu'elles étaient les bénéficiaires de la cession faite
par l'Allemagne, i] se peut qu’en cette qualité, et non (comme on le verra) en tant
que parties aux Mandats, les Principales Puissances aient gardé et gardent encore
à titre latent un intérêt résiduel ou réversible dans les territoires en cause, sauf
dans les cas où ceux-ci sont devenus autonomes ou ont accédé à l'indépendance.

167
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 483

Puissances alliées et associées se sont imposé cette limmitation dans
Vintérét de l’humanité et elles ont demandé à la Société des Nations
de les aider dans l’application de cette politique générale. »‘ Cette
déclaration, méme si on n’en approuve pas toutes les incidences
juridiques, tend clairement à appuyer lopinion selon laquelle le
consentement donné par le Mandataire aux termes de l’article 7 doit
être interprété d’une façon restrictive plutôt que libérale. °

3. Le traité de Versailles (ainsi que le Pacte de la Société des
Nations qui en faisait partie) est entré en vigueur le 10 janvier 1920;
le transfert effectif des territoires sous Mandat aux Mandataires,
pris en cette qualité, n’a donc eu lieu formellement, en vertu de
l’article 257, qu’à cette date. C’est le même jour que le système des
Mandats est entré en vigueur aux termes de l’article 22 du Pacte;
mais les Mandats mêmes ne sont apparus que beaucoup plus tard —
pour le Sud-Ouest africain, le 17 décembre 1920. On voit donc que,
bien avant la création formelle du système des Mandats et plus
longtemps encore avant l’établiséement des termes des Mandats
mêmes, les divers Mandataires administraient en fait les territoires
sous Mandat (pratiquement en qualité de Mandataires) par une sorte
d'anticipation.

Selon nous, la situation décrite ci-dessus contribue beaucoup à
expliquer pourquoi les Mandats n’ont finalement pas pris la forme
de traités ordinaires. Certes, la Société des Nations, en tant qu’entité,
était intéressée de près mais sa capacité de conclure des traités
était alors douteuse et aurait certainement été mise en doute.
Comment pourrait-on donc faire entrer en jeu la Société des
Nations sans soulever de questions quant à sa capacité de con-
clure des traités? En tout cas, il se peut fort bien qu'on ait
considéré comme inappropriée et de nature à soulever des difficultés
juridiques l'apparition soudaine, plus de dix-huit mois après que les
Mandataires eussent assumé de facto leurs fonctions en cette qualité,
de traités comportant des signatures et ratifications et des disposi-
tions relatives à leur entrée en vigueur (d’ailleurs, qui exactement
les aurait signés et d’après quoi leur entrée en vigueur aurait-elle
été fixée ?),

Le dossier contient néanmoins des preuves que lintention avait
d’abord été d’instituer les Mandats par voie de traités; mais cette
intention a été abandonnée pour des raisons obscures, mais que l’on
peut deviner. Cela ne nous conduit cependant pas à la conclusion
qui semble avoir été tirée par certains et d’après laquelle le Mandat

1 Société des Nations, Journal officiel, dix-huitième session du Conseil, 1922,
pages 546-548.
168
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 484

devrait tout de même être considéré comme constituant ce que
l’on a pu vouloir en faire à l’origine — un traité. Nous en tirons la
conclusion contraire, à savoir qu’en fin de compte l'intention n’a
pas été d'en faire un traité, sans quoi on aurait donné suite à cette
intention primitive. Les méthodes d'interprétation autorisées ne
sauraient aboutir à aucune autre conclusion.

Comme l'espace nous manque pour passer en revue toute la
documentation, nous préférons nous concentrer sur un ou deux
points particulièrement importants. Le premier concerne un rapport
de M. Hymans, représentant de la Belgique au Conseil de la Société
des Nations, adopté à l'unanimité par le Conseil le 5 août 1920.
Ce rapport, qui est d’une particulière importance, contient un
examen détaillé des problèmes inhérents à l'institution du système
des Mandats en vue d’assurer l'exécution de l’article 22 du Pacte.
Il rappelle (inter alia) que l’article 22 pose deux principes essentiels
s'appliquant à tous les peuples non encore capables de se diriger
eux-mêmes :

I) c’est une mission sacrée de civilisation d’assurer le bien-être et
le développement de ces peuples;

2) certaines garanties sont formulées pour assurer l’accomplissement
de cette mission, à savoir:

a) la tutelle de ces peuples sera confiée aux nations les plus
aptes à assumer cette responsabilité ;

b) ces nations l’exerceront en qualité de Mandataires et au
nom de la Société.

A ce propos, on notera que, parmi les garanties et sécurités
(telles qu’elles sont spécifiées dans le rapport), il n’est pas fait
mention d’une «surveillance judiciaire » à exercer par la Cour
permanente sur l’administration du Mandat. Nous constatons
donc que, dans un rapport indiquant spécifiquement les garanties
prévues par le Pacte pour l’accomplissement de la mission (et cela
selon l'opinion unanime du Conseil puisque le rapport a été adopté
à l'unanimité), il ne figure rien qui laisse entendre que des garanties
supplémentaires aient été exigées ou envisagées. En particulier,
pour ce qui nous concerne, il n’est pas question dans le rapport
du caractère nécessaire du règlement judiciaire des différends relatifs
à l'administration du Mandat.

Le même rapport confirme que les Principales Puissances alliées
et associées avaient déjà choisi les Puissances mandataires par une
décision publiée en mai 1919 et que les territoires en question
étaient déjà effectivement administrés par les Puissances manda-
taires auxquelles on avait l'intention de les confier.

Le rapport indique ensuite que des projets de traité avaient été
négociés entre les Puissances alliées principalement intéressées,
mais que ces projets n'avaient pas été publiés. (On les trouvera

169
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 485

dans Conférence de la paix 1919-1920, Recueil des actes de la Confé-
rence, partie VI A, pages 73 et ss. Ils avaient la forme de conventions
formelles entre les Principales Puissances alliées et associées et les
Puissances mandataires.)

Le rapport ajoutait que la distribution des Mandats, c’est-a-dire
la désignation des Puissances mandataires et la détermination des
territoires sur lesquels leur autorité s’exercerait, appartenait aux
Principales Puissances alliées et associées et qu’il n’y avait pas de
divergences de vue à cet égard. En ce qui concerne le degré d’auto-
rité, de contrôle ou d’administration, le rapport proposait que les
Principales Puissances alliées et associées fissent «connaître en même
temps que leur décision, quant à la Puissance mandataire, leurs
propositions, quant aux termes du mandat à exercer ». Nous sou-
lignons le mot « propositions ».

Le rapport proposait ensuite au Conseil les résolutions suivantes:

«J. Le Conseil décide de prier les Principales Puissances de

vouloir bien

a) lui désigner les Puissances auxquelles elles ont décidé
d'attribuer les mandats prévus par l'Article 22;

b) lui faire connaître les limites des territoires soumis à ces
mandats;

c) lui communiquer les termes et conditions des mandats
qu'elles proposent à l'adoption du Conseil suivant les
prescriptions de l'Article 22 [les italiques sont de nous].

II. Le Conseil prendra acte de la désignation des Mandataires et
examinera les projets de mandats qui lui seront communiqués afin
de vérifier s’ils sont conformes aux prescriptions de l'Article 22
du Pacte.

III. Le Conseil notifiera à chaque Puissance désignée, qu'elle est
investie du mandat dont en même temps il lui communiquera les
termes et conditions. »

Ce rapport a été adopté à l'unanimité par le Conseil le 5 août 1920
et les résolutions proposées ont été dûment approuvées.

Mais le projet proposé pour les Mandats «C » n’a été soumis au
Conseil de la Société des Nations que le 14 décembre 1920. Le
représentant du Royaume-Uni a alors «déposé les projets de
mandats préparés par le Gouvernement britannique » relatifs au
Sud-Ouest africain et aux autres territoires à placer sous Mandat
«C ». Le Conseil a invité le Secrétariat à examiner ces projets et
«à consulter, sur tels points qu'il jugerait utile, d’autres autorités
juridiques spécialisées en la matière »!. Sous réserve de quelques
modifications faites par le Conseil de la Société des Nations —
auxquelles nous reviendrons plus tard —, ces projets ont constitué
la base de la résolution du Conseil de la Société des Nations du
17 décembre 1920 qui contient le Mandat pour le Sud-Ouest africain.

1 Société des Nations, Journal officiel, 2me année, n° 1, p. 11.
170
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 486

*

L’énoncé des faits qui précède prouve clairement, à notre avis,
deux points:

1. Toute intention qu’auraient pu avoir les Principales Puissances
alliées et associées de conférer les Mandats, désigner les Puissances
mandataires, définir les limites des territoires sous Mandat et
énoncer les termes des Mandats dans des traités ou conventions
formels conclus entre elles et les Mandataires a été abandonnée en
faveur de la procédure indiquée dans la résolution du Conseil de la
Société des Nations du 5 août 1920: action du Conseil de la Société
des Nations en application directe de l’article 22 du Pacte.

2. À partir d’un certain point, c’est-à-dire à partir du moment
où il a adopté sa résolution du 5 août 1920, le Conseil a pour ainsi
dire «pris en charge » l’ensemble de l'opération; il a prié les Puis-
sances de lui faire connaître les termes qu’elles proposaient pour
les Mandats, afin de pouvoir s'assurer de leur conformité avec
l’article 22 du Pacte et de leur donner alors de son propre fait, force
de loi. En bref, les Mandats ne devaient pas prendre la forme de
traités ou de conventions entre les Principales Puissances et les
Mandataires: ils devaient prendre la forme d'actes guasz législatifs
du Conseil. Nous verrons que c’est bien la forme qu'ils ont prise et
que cela constitue un facteur décisif en ce qui concerne cette partie
de l'affaire.

*
* *

d) La promulgation du Mandat

Tel qu'il a été finalement adopté par le Conseil de la Société des
Nations et promulgué par une résolution du Conseil du 17 décembre
1920, le Mandat pour le Sud-Ouest africain avait subi certaines
modifications après avoir été soumis, sous forme de projet contenant
les propositions des Principales Puissances, au Secrétariat et à
d’« autres autorités juridiques ». Ces modifications, auxquelles nous
arrivons maintenant, avaient été adoptées par le Conseil dans le
cadre de sa résolution finale. Elles n’affectent pas la substance du
Mandat, mais elles affectent sous certains aspects extrêmement
significatifs les questions de compétence que soulève la phase
actuelle de l'espèce. Toutefois leur signification majeure tient à ce
qu’elles ont été effectuées, et cela par le Conseil agissant en tant
que tel et de son propre fait — si bien que le Mandat a été sous sa
forme finale un acte accompli par un organe d’une organisation
internationale dans l'exercice des pouvoirs que lui conférait sa
constitution. Il n’a pas été un traité ou une convention entre Etats
ou autres entités internationales et n’a pas eu ce caractère.

171
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 487

Citons maintenant les termes du Mandat adopté par le Conseil
de la Société des Nations le 17 décembre 1920, car nous ne pensons
pas qu’il soit possible d’en comprendre le caractère si l’on ne peut
s’y référer aisément. Voici ce texte: -

« MANDAT POUR LE SUD-OUEST AFRICAIN ALLEMAND

Le Conseil de la Société des Nations :

Considérant que, par l’article 119 du Traité de Paix avec l’Alle-
magne signé à Versailles le 28 juin 19709, l'Allemagne a renoncé,
en faveur des Principales Puissances alliées et associées, à tous ses
droits sur ses possessions d'outre-mer, y compris le Sud-Ouest
Africain Allemand;

Considérant que les Principales Puissances alliées et associées ont
convenu qu'un mandat soit conféré à Sa Majesté Britannique pour
être exercé en son nom par le Gouvernement de l’Union de l'Afrique
du Sud, conformément à l’article 22 du Pacte de la Société des
Nations, sur le territoire du Sud-Ouest Africain Allemand et ont
proposé que le mandat soit formulé ainsi que suit;

Considérant que Sa Majesté Britannique, agissant pour le Gou-
vernement de l’Union de l'Afrique du Sud, et en son nom, s’est
engagée à accepter le mandat sur le dit territoire et a entrepris de
l'exercer au nom de la Société des Nations, conformément aux
dispositions suivantes;

Considérant que, aux termes de l'article 22 ci-dessus mentionné,
paragraphe 8, il est prévu que si le degré d’ autorité, de contrôle ou
d'administration à exercer par le Mandataire n’a pas fait l’objet
d’une Convention antérieure entre les Membres de la Société, il sera
expressément statué sur ces points par le Conseil;

Par la présente, confirmant le mandat, a statué sur ses termes
comme suit:

ARTICLE I

Le territoire sur lequel Sa Majesté Britannique assume, pour lc
Gouvernement de l'Union de l'Afrique du Sud (ci-après dénommé le
Mandataire) et en son nom, l’administration, sous le régime du
mandat, comprend l’ancien protectorat du Sud-Ouest Africain.

ARTICLE 2

Le Mandataire aura pleins pouvoirs d'administration et de légis-
lation sur le territoire faisant l’objet du mandat. Ce territoire sera
administré selon la législation du Mandataire comme partie inté-
grante de son territoire. Le Mandataire est en conséquence autorisé à
appliquer aux régions soumises au mandat la législation de VUnion
de l'Afrique du Sud, sous réserve des modifications nécessitées par
les conditions locales.

Le Mandataire accroîtra, par tous les moyens en son pouvoir, le
bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent mandat.

172
OP, DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 488

ARTICLE 3

Le mandataire veillera à ce que la traite des esclaves soit inter-
dite; à ce que le travail obligatoire ne soit autorisé que dans le cas
de travaux publics essentiels et dans les services publics et sous
condition qu’une rémunération équitable soit allouée.

En outre, le Mandataire veillera à ce que le trafic de l’armement
et des munitions soit contrôlé en conformité avec des’ principes
analogues à ceux de la Convention relative au contrôle du trafic des
armements, signée le 10 septembre 1910, ou de toute autre conven-
tion qui amende cette dernière.

Il sera interdit de fournir des spiritueux et des boissons alcooliques
aux indigènes du territoire.

ARTICLE 4

L’instruction militaire des indigènes sera interdite, sauf pour
assurer la police locale et la défense locale du territoire. En outre,
aucune base militaire ou navale ne sera établie dans le territoire, ni
aucune fortification.

ARTICLE 5

Sous réserve des dispositions de la législation locale concernant
le maintien de l’ordre public et des bonnes mœurs, le Mandataire
assurera, dans toute l’étendue du territoire, la liberté de conscience
et le libre exercice de tous les cultes et donnera à tous les mission-
naires, sujets ou citoyens de tout Membre de la Société des Nations,
la faculté de pénétrer, de circuler et de résider dans le territoire
dans le but d’exercer leur ministère.

ARTICLE 6

Le mandataire devra envoyer au Conseil de la Société des Nations
un rapport annuel satisfaisant le Conseil et contenant toute infor-
mation intéressant le territoire et indiquant les mesures prises pour
assurer les engagements pris suivant les articles 2, 3, 4, 5.

ARTICLE 7

L'autorisation du Conseil de la Société des Nations est nécessaire
pour modifier les dispositions du présent mandat.

Le Mandataire accepte que tout différend, quel qu'il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations relatif à l'interprétation ou à l'application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des négocia-
tions, soit soumis à la Cour permanente de Justice internationale,
prévue par l’article 14 du Pacte de la Société des Nations.

Le présent exemplaire sera déposé dans les archives de la Société
des Nations. Des copies certifiées conformes en seront remises par le
Secrétaire général de la Société des Nations 4 toutes les Puissances
signataires du Traité de Paix avec l’Allemagne.

Fait à Genève le 17 décembre 1920. »
173
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 489

Les différences entre le Mandat tel qu’il a été adopté le 17 décem-
bre 1920 et tel qu'il avait été proposé au Conseil le 14 décembre
sont les suivantes:

1) Le projet proposé le 14 décembre 1920 ne contenait pas le
quatrième alinéa du préambule qui figure dans le texte final, à
savoir:

« Considérant que, aux termes de l’article 22 ci-dessus mentionné,
paragraphe 8, il est prévu que si le degré d'autorité, de contrôle ou
d'administration à exercer par le Mandataire n’a pas fait l’objet
d’une Convention antérieure entre les Membres de la Société, il sera
expressément statué sur ces points par le Conseil +. »

Ce considérant a été ajouté par le Conseil; il met en évidence un
point qui, sinon, aurait pu ne pas être tout à fait clair, à savoir que
le texte n'avait pas fait l’objet d’une convention antérieure entre
les Membres de la Société et a été par conséquent le fait du Conseil
aux termes du paragraphe 8 de l’article 22 du Pacte, ainsi que cela
devait être étant donné les circonstances. Ce point, comme nous le
verrons, est pertinent à la question de savoir si les Membres de la
Société des Nations ont jamais été individuellement parties au
Mandat, à supposer que celui-ci fût un traité ou une convention.
2) Immédiatement après le préambule, nous trouvons dans le
projet original du 14 décembre: [Le Conseil de la Société des

Nations...]
« Par la présente, approuve les termes du Mandat comme suit: ... »?

A quoi le Conseil a substitué: [Le Conseil..., etc.]

« Par la présente, confirmant le Mandat, a statué sur ses termes
comme suit... »

L'effet de cette modification a été clairement de substituer à ce que
l'on aurait pu estimer être une simple approbation de termes pré-
existants, quelque chose de nouveau, à savoir la définition des
termes du Mandat par le Conseil même.

 

1 Tla été allégué que l’autorité du Conseil aux termes de l’article 22, paragraphe 8,
était une autorité limitée au seul éerritoire. Nous pensons que c’est 14 une assertion
insoutenable. Une administration se limitant au seul territoire ne signifie rien du
tout. Attribuer ce sens entièrement artificiel au paragraphe 8 de l'article 22 c’est à
notre avis ne pas tenir compte du reste de cet article et du but qu'il visait. Nous
pensons que le Conseil avait toute compétence de soumettre l’administration du
Mandataire sur le territoire et sa population placée sous tutelle aux conditions et
limitations qu’il estimait nécessaires à l’accomplissement des objectifs de l’article 22,
sous réserve qu'elles fussent conformes aux termes de l'article 22 et non incompati-
bles avec cet article. De toute façon, et c'est là le point important, le Conseil et tous
ses Membres, y compris bien sûr les Principales Puissances, pensaient agir dans le
cadre de leur compétence en statuant sur les termes de chaque acte de Mandat.
Toute autre opinion serait incompatible avec l'attitude de tous les États, alors et
depuis lors Membres du Conseil.

2 Traduction du Greffe.

3 Ce que le Conseil a confirmé c’est l'attribution d’un Mandat au Mandataire,
attribution qui devait être faite par les Principales Puissances alliées et associées en
conséquence de l’article 119 du traité de Versailles.

174
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 490

3) Dans la version du 14 décembre, le premier alinéa de l’article 7
du Mandat prévoyait que toute modification apportée aux termes
du Mandat pourrait être approuvée à la majorité. Cette référence
à la majorité a été éliminée par le Conseil, fait dont nous examinerons
plus loin la signification en ce qui concerne la position du Conseil
en matière de Mandats. :

4) Le second alinéa de l’article 7 — Valinéa critique pour les
présentes espèces — disposait à l’origine:

«Si un différend quelconque s'élevait entre les Membres de la
Société des Nations ... ce différend sera soumis. » !, etc.

Le Conseil a modifié ce paragraphe de la façon suivante:

«Le Mandataire accepte que tout différend, quel qu'il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations... », etc.

Nous indiquerons plus loin les raisons de cette modification et
nous mentionnerons simplement ici qu’elles rendent virtuellement
impossible de soutenir que, si (contrairement à ce que nous pensons)
le Mandat a été un traité ou une convention, les divers Membres
de la Société des Nations y étaient, en tant que tels, individuellement
parties.

*
* *

e) Le caractère du Mandat tel qu'il a été promulgué

Le Mandat tel qu’il figure dans la résolution du Conseil de la So-
ciété des Nations du 17 décembre 1920 n’a manifestement pas lair
d’un traité, d’une convention ou d’un accord international sous une
autre forme. En sa forme, il a manifestement l’air de ce qu’il pré-
tend être — une déclaration promulguée par une résolution du
Conseil de la Société dans l’exercice d’un pouvoir à elle conféré
par le paragraphe 8 de l’article 22 du Pacte précisément pour le
cas où les termes du Mandat n'auraient pas «fait l’objet d’une
convention antérieure entre les Membres de la Société ». Selon
toutes les apparences, le Mandat a donc été un acte quasi législatif
accompli par le Conseil de la Société des Nations dans l'exercice de
la compétence que lui donnait le Pacte de faire face 4 une éventualité
spécifiée — compétence qu'il était obligé d’exercer au cas où les
termes du Mandat n'auraient pas fait l’objet d’une convention
antérieure entre les Membres de la Société des Nations. Puisqu'il
en est ainsi, la Cour doit donc s'assurer d’une manière concluante
que le Mandat a un caractère différent — qu'il est en fait un accord
international et a le caractère d’un traité.

1 Traduction du Greffe.
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE A49I

Nous pourrions ajouter, mais il devrait être à peine nécessaire
de le dire, qu'un acte accompli en vertu d’une autorisation contenue
dans un instrument qui est lui-même en traité (en l'espèce le Pacte
de la Société des Nations) n’a pas ipso facto un caractère conven-
tionnel. Pour prendre un exemple récent et familier — aux termes
de l’article 17 de la Charte des Nations Unies, l’Assemblée générale
est habilitée à approuver le budget de l'Organisation et lé budget,
une fois approuvé, a force obligatoire pour les États Membres.
On ne saurait prétendre que le budget soit pour autant un «traité »,
pas plus que ne l’est une résolution de l’Assemblée générale répar-
tissant les dépenses des Nations Unies entre les Membres de l’Or-
ganisation conformément à l’article 17, paragraphe 2, de la Charte.

Tous les arguments qui ont été avancés en vue d’établir le
caractère conventionnel du Mandat semblent reposer sur l’une ou
l’autre des hypothèses suivantes, ou sur les deux. La première,
que nous avons déjà évoquée, est que tout instrument créant des
obligations internationales a un caractère conventionnel. Pour
réfuter cette manière de voir, il suffit de nous référer à ce que nous
avons déjà dit sous la rubrique « Caractère juridique d’un traité
ou d'une convention ».

La seconde hypothèse est que, si un acte ou un instrument fait
suite à certains consentements antérieurs, il en résulte qu’il constitue
lui-même un accord. Or, il n’en est rien. Nous avons déjà cité le
cas de l’article 17 de la Charte; et nous pourrions citer de nombreux
exemples, tirés du droit privé, d’actes qui, faisant suite à divers
consentements et accords, ont eux-mêmes un caractère tout à fait
différent. Même des actes législatifs peuvent faire suite à un consen-
tement ; il se peut même, comme c'est souvent le cas, qu’une règle
constitutionnelle exige ce consentement. Mais, quand un chef
d'État promulgue un décret ou une ordonnance indiquant, comme
c'est souvent le cas, que cet acte est effectué « par et avec le consen-
tement » de son conseil ou d’un autre organe, cela ne donne pas à
cet acte le moindre soupçon de caractère contractuel.

Par conséquent, ni le fait que le Mandat ait créé des obligations
internationales, ni le fait qu’il mentionne dans son préambule
Vexistence de certains consentements antérieurs n'est concluant
ou nous avance beaucoup en la matière. Certes, il fallait un accord
antérieur entre les Principales Puissances tendant à conférer un
Mandat à une Puissance donnée: et il fallait une entente commune —
disons un accord —- entre elles quant aux projets de Mandat à
proposer au Conseil. Il est clair que le Mandat n'aurait jamais été
promulgué s’il n’y avait pas eu à l’arrière-plan une entente com-
mune et générale. Mais cela ne suffit pas pour lui donner un caractère
conventionnel. Comme nous l’avons vu plus haut, la pierre de
touche n’est pas de déterminer s’il existait à l'arrière-plan un
consentement, une entente ou un accord, ni si des obligations inter-
nationales avaient été créées, mais quel était le caractère de l'acte
ou de l'instrument qui a donné à ces obligations leur force juridique.

176
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 492

Cet acte était, à notre avis, la résolution du Conseil. A partir de
cette résolution du 17 décembre 1920, le Mandat a eu force juri-
dique; auparavant, quels que fussent les accords pris, il n’avait
pas force juridique.

Les faits que nous avons exposés montrent clairement que la
résolution du Conseil ne saurait être considérée comme un instru-
ment se bornant à consigner et à enregistrer les termes d’un accord
international dans lequel les droits et obligations en question .au+
raient eu leur véritable origine. En premier lieu, cette résolution,
comme nous l’avons vu, énonce spécifiquement (dans le quatriéme
alinéa du préambule que le Conseil lui-même a ajouté) que les
termes n’en avaient pas été convenus par des entités ayant ou
étant censées avoir un intérét en la matiére. En second lieu, les
documents montrent clairement, comme nous l’avons vu, que le
Conseil n’a pas simplement repris et publié automatiquement les
termes proposés par les Principales Puissances alliées et associées,
se bornant à approuver un accord antérieur et indépendant et
agissant pratiquement comme un organe enregistreur. Ainsi que
nous l’avons noté, l’idée d’incorporer les Mandats dans des traités
ou conventions ordinaires avait été abandonnée; le Conseil a
changé les termes proposés par les Principales Puissances sur
certains points importants déjà indiqués et il a publié un texte
revisé, stafuant expressément de son propre fait sur les termes du
Mandat. L'accord des Principales Puissances sur les termes à
«proposer » au Conseil n’a certainement pas suffi à donner un
caractère conventionnel à l’acte de Mandat même. Non plus que
l'accord conclu entre ces Puissances en 1919 quant aux États à qui
seraient attribués des Mandats.

Étant donné ces circonstances et vu la forme de l'acte de Mandat
et l’existence du quatrième alinéa du préambule, il n’est guère
possible d’estimer que les États demandeurs se soient acquittés
de la charge qui leur incombait de prouver que le Mandat avait
un caractère conventionnel.

On a toutefois suggéré que le Mandat n'est pas tout entier dans
la résolution pertinente du Conseil et qu'il est également en partie
contenu dans l’article 22 du Pacte, qui a un caractère conventionnel.
Nous avons déjà montré que l’article 22 avait trait au système
des Mandats. La seule obligation spécifique qu'il imposait aux
Mandataires était de faire rapport au Conseil, mais, pour l’État
défendeur, cette obligation figurait dans l’article 6 du Mandat
pour le Sud-Ouest africain, qui était donc un instrument se suffisant
à lui-même. La résolution pertinente du Conseil a été intitulée
«Mandat pour le Sud-Ouest africain allemand » et elle a toujours
été connue sous ce titre; lorsque dans le domaine international on
cite ou mentionne le Mandat pour le Sud-Ouest africain, c’est
toujours de cette résolution qu'il s’agit. Les références au « présent
Mandat » figurant dans la résolution (aux articles 2 et 7, par ex-

177
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 493

emple) montrent bien que celle-ci était considérée comme «le
Mandat »?.

*
* *

On peut relever ici certaines indications subsidiaires sur le
caractère du Mandat, et, pour commencer, le fait que, d’après le
premier alinéa de l’article 7, les termes du Mandat ne pouvaient
être modifiés qu'avec l'autorisation du Conseil de la Société des
Nations. Cette disposition a bien sûr été insérée afin de prévenir
toute tentative de modification soit unilatérale, soit par accord
entre le Mandataire et une ou plusieurs autres entités. On se rappel-
lera que ce qui avait été prévu à l’origine était l'approbation du
Conseil à la majorité. Mais c’est l’autorisation de tout le Conseil
qui est finalement devenue nécessaire. Nous n’attachons pas d’im-
portance au fait que cet amendement ait donné un droit de veto
aux Principales Puissances en tant que Membres permanents du
Conseil — puisque ce dernier devait suivre la règle de l’unanimité.
L’amendement introduit par le Conseil a eu pour effet de donner
un droit de veto à chacun de ses Membres. Ce que cet amendement
du Conseil met en évidence c’est que le Mandat était considéré
comme étant, fondamentalement aussi bien que formellement, un
acte du Conseil en tant que tel et que l'autorisation du Conseil en
tant qu’entité était par conséquent nécessaire pour toute modifi-
cation du Mandat. Cette disposition n’est certainement pas compa-
tible avec l’opinion selon laquelle le Conseil n'aurait joué dans
l'institution du Mandat que le rôle d’un agent ou d’un entrepreneur
à qui on aurait jugé commode de faire appel pour donner effet en
termes concrets à des arrangements pris par d’autres et qui aurait
ensuite disparu de la scène. Cette opinion est également incompa-
tible avec le rôle de surveillance revenant au Conseil aux termes
de l’article 6 du Mandat.

*

Enfin, il y a le fait que le Mandat, de méme que tous les autres
Mandats « B » et « C », n’a pas été enregistré en tant que «traité ou
engagement international » aux termes de l’article 18 du Pacte —
précurseur de l’article 103 de la Charte des Nations Unies ?. Le
dépôt dans les archives de la Société des Nations prévu au dernier
alinéa du Mandat ne constituait pas un enregistrement en tant que
traité aux fins de l’article 18. I] ne s'agissait là que de la disposition
de forme commune à presque tous les instruments internationaux
et selon laquelle leur texte original doit être déposé soit auprès du

1 Au surplus, même si l’on admet que le Mandat figure en partie à l’article 22
du Pacte, ce dernier n’est plus en vigueur en tant que traité ou convention, et,
de toute façon, la clause de règlement judiciaire à laquelle doit s’appliquer l’article
37 du Statut de la Cour, pour autant qu’il soit applicable, se trouve dans le Mandat
(article 7) et non dans le Pacte.

2 Cela a été confirmé par des recherches officielles à Genève.

178
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 494

gouvernement du pays hôte, soit, selon le cas, auprès de l’organi-
sation internationale dans le cadre ou sous les auspices de laquelle
l'accord a été conclu. Un bref examen des termes du système
d'enregistrement approuvé par le Conseil en mai 1920 suffit à
montrer que le dépôt dans les archives de la Société des Nations
ne pouvait constituer un enregistrement aux termes de l’article 18.
Au surplus, cela est aussi confirmé par le fait qu'aucun des Mandats
— à l'exception du Mandat pour l'Irak, qui pour des raisons spéciales
avait la forme d’un traité — n’a jamais figuré dans le Recueil des
traités publié par la Société des Nations.

Certes, il est possible qu’un instrument constitue en fait un traité
ou un autre accord international même s’il n’a pas été enregistré
et ce défaut d'enregistrement ne suffit par conséquent pas à dé-
terminer le caractère du Mandat. Mais le défaut d'enregistrement
est concluant quant à la manière dont les intéressés envisageaient le
Mandat: ils ne le considéraient pas comme un traité, une conven-
tion ni un accord international sous une autre forme.

Il est raisonnablement certain que, si les intéressés avaient nette-
ment considéré le Mandat comme un traité ou une convention, ils
l’auraient fait enregistrer conformément à l’article 18, comme le
Royaume-Uni a fait plus tard enregistrer le Mandat pour l'Irak.
Il est certain que, si une des personnes mêlées aux événements de
1920 avait pu penser que l’acte de Mandat était un traité ou une
convention, cela aurait difficilement échappé à l'attention du Secré-
taire général. Le fait que l’acte de Mandat n'ait pas été enregistré
ne permet peut-être pas d'établir de façon concluante qu'il ne
s'agissait pas d’un accord international mais, comme on doit sup-
poser que les Membres de la Société des Nations faisaient normale-
ment enregistrer tout instrument présentant à leurs yeux un tel
caractère, ce défaut d'enregistrement prouve bien que ni le Conseil
ni aucun Membre de la Société des Nations (ni aucune des Principales
Puissances) ne pensait que le Mandat fût un accord international}.

Un dernier fait va à l'encontre de la thèse selon laquelle le Mandat
aurait un caractère conventionnel: c’est la difficulté d'identifier de
manière satisfaisante les parties au Mandat, si on le considère
comme un traité ou une convention. Nous traiterons de cette
question dans la section suivante.

+
* *

3. Le Mandat est-il «en vigueur » en tant que traité ou convention?

a) À quelle date doit-il être en vigueur comme tel?

Étant donné qu’à notre avis le Mandat n’a pas et n’a jamais eu
le caractère intrinsèque d’un accord international, il est à stricte-

1 Certes, nous n’ignorons pas que, dans l'affaire Mavrommatis (C. P. J.I., série
A/IB n° 2, p. 11), les parties ne contestaient pas que le Mandat sur la Palestine fût
un traité ou une convention en vigueur. Mais ce point n'a pas été débattu, les
exceptions d’incompétence se fondant sur d’autres motifs.

179
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 495

ment parler inutile de rechercher s’il est encore en vigueur comme
«traité ou convention ». Nous nous proposons néanmoins de le faire
car, si le Mandat n’est pas en soi un accord international, il présente
cependant certains aspects sur lesquels on peut se fonder pour pré-
tendre qu’il a eu, dans une certaine mesure, un caractère conven-
tionnel. Cela étant, nous ne voudrions pas appuyer notre opinion
sur la seule conclusion qui consiste à dire qu’il n’a pas eu ce caractère
— encore que nous estimions cette conclusion exacte. |

Il est une autre raison pour laquelle nous croyons essentiel
d'examiner si le Mandat est encore «en vigueur » comme traité ou
convention, à supposer qu'il ait eu ce caractère. On semble avoir
complètement perdu de vue le fait que la question soulevée par la
première exception préliminaire n’est pas simplement de savoir si
le Mandat est «en vigueur ». La question découlant de l’article 37
du Statut est de savoir si le Mandat est en vigueur comme traité ou
convention. À cet égard, il ne suffit pas de s’en remettre à l'avis de
la Cour de 1950 comme établissant qu’en tout état de cause le
Mandat est en vigueur sur une base institutionnelle.

L’ expression «en vigueur » doit, selon nous, être considérée comme
ayant à l’article 37 le même sens qu’ à Particle 36, paragraphe 1,
du Statut, où il s’agit des «traités et conventions en vigueur »,

c’est-à-dire en vigueur à la date de l'introduction d’une affaire par
voie de requête, qui est la date à laquelle doivent être présents tous
les éléments nécessaires pour assurer la compétence de la Cour 1.

b) Quelles seraient les parties au Mandat considéré comme un traité
ou une convention en VigUEUr ?

Il est, ou il devrait être, admis que, si le Mandat a été un traité
ou une convention, il a dû comporter des parties contractantes et
qu’il a cessé d’être en vigueur comme tel si ces parties ont disparu
et/ou si leur nombre est tombé au-dessous du minimum (de deux)
nécessaire pour qu’un accord soit et demeure en vigueur comme tel.
Nous ne saurions admettre l’idée d’un traité sans parties. On a cité
les actuelles tutelles des Nations Unies. Nous n’avons pas à dire s’il
s’agit là de véritables accords (voir articles 81-83 et 85 de la Charte);

1 On a avancé, dans l'hypothèse où le Mandat aurait été un traité ou une con-
vention en vigueur avant la dissolution de la Société des Nations, que l’article 37
du Statut de la Cour aurait permis à un Etat Membre à la fois de la Société des
Nations et des Nations Unies d’invoquer la juridiction de la présente Cour jusqu’à
la date de la dissolution de la Société; qu’à partir du moment où le Mandat a été
régi par l’article 37 il a continué à l'être; et qu’en conséquence il y a lieu de conclure
que ces États ont continué depuis lors et jusqu’à ce jour à jouir du droit d’invoquer
l’article 7 du Mandat.

Il est évident que les prémisses ne justifient pas la conclusion.

L'article 37 du Statut ne prolunzeait pas la durée des traités ou conventions en
vigueur à l’époque où le Statut est devenu applicable. Il va sans dire que, si, au
moment où la juridiction de la Cour est invoquée, un traité ou une convention est
devenu caduc que ce soit par expiration de son terme, par accord entre les parties
ou pour toute autre raison, ce traité ou cette convention ne saurait constituer le
fondement de la juridiction de la Cour.

180
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 496

cela impliquerait une interprétation des dispositions pertinentes du
chapitre XII de la Charte. Mais s’il y a accords, il y a certainement
parties. Au reste, en 1920 et selon le droit international de l’époque,
il n’existait pas d'accords internationaux dont les parties ne pussent
être facilement identifiées.

Il nous faut donc examiner la question de savoir quelles ont été
(outre le Mandataire lui-même) et quelles sont à présent les parties
au Mandat considéré comme traité ou convention: nous n’avons pas
l’intention cependant d'examiner des propositions évidemment in-
soutenables, telles que celle qui veut que les habitants des territoires
sous Mandat soient directement ou indirectement parties au Mandat.
Reste à examiner le cas des Principales Puissances alliées et asso-
ciées, des Membres individuels de la Société des Nations et enfin
de la Société elle-même ou de son Conseil.

i) Les Principales Puissances alliées et associées. — On a prétendu
que les Principales Puissances alliées et associées ont été, en même
temps que le Mandataire, parties au Mandat. S'il en a été ainsi ces
Puissances semblent l'avoir totalement ignoré pendant près de
quarante ans. Nous avons déjà vu que l’idée première de donner au
Mandat la forme d’un traité ou d’une convention ordinaire avait
été abandonnée; à notre avis, aucun lien contractuel n’a été établi
avec ou entre les Principales Puissances alliées et associées ni sur
la base de l’acte de Mandat ni en conséquence de cet acte, et l’inten-
tion n’a jamais été qu'il en fût ainsi. C’est ce que prouvent non
seulement les faits antérieurs au 17 décembre 1920 mais encore le
texte même du préambule, lequel indique clairement que le rôle
des Puissances s’est borné à nommer le Mandataire et à proposer
les termes du Mandat au Conseil, qui devait les accepter ou les
rejeter — et qui en fait les a modifiés avant de les promulguer
comme émanant de lui-même. Dès qu'elles eurent fait cette dé-
marche, les Puissances sont devenues functus officio, sauf à l'égard
des droits résiduels ou des droits de retour sur le territoire sous
Mandat lui-même qu’elles ont pu conserver à titre expectatif. A
partir de ce moment, c’est le Conseil de la Société qui a agi et, si
un traité ou une convention a pu en résulter de quelque manière
que ce soit, les Puissances, comme telles et comme groupe, n'y ont
pas été parties; car, dès lors (comme le Pacte en dispose), le Manda-
taire a exercé le Mandat «au nom de la Société » et les Puissances
ont disparu de la scène, si ce n’est à titre de Membres du Conseil.

L’absence de tout lien contractuel en ce qui touche les Puissances
est démontrée en outre par le fait que, bien que les Etats-Unis
dq’ Amérique aient participé à à la première rédaction des Mandats « C »
et à l'attribution à l’État défendeur, en 1919, du Mandat pour le
Sud-Ouest africain, non seulement ils n'ont pas participé à la
séance du 17 décembre 1920 du Conseil de la Société des Nations

I8I
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE. 497

— puisqu'ils n’ont jamais ratifié le traité de Versailles ni adhéré à
la Société — mais encore ils n’ont connu qu'après coup ce qui a été
soumis au Conseil le 14 décembre 1920, pour être réglé trois jours
plus tard, et ce qui a été décidé par le Conseil. Nous savons au
reste que, dans le traité séparé que les États-Unis ont conclu avec
l'Allemagne à Berlin en 1921, ils se sont réservé tous droits et
avantages prévus dans le traité de Versailles au bénéfice des Prin-
cipales Puissances alliées et associées, y compris ceux qui touchaient
aux anciennes colonies allemandes, et ont stipulé qu'ils ne seraient
liés par aucune décision de la Société des Nations à moins d’y avoir
expressément donné leur accord. On ne voit pas si les États-Unis
ont jamais expressément donné leur agrément aux termes du Mandat
pour le Sud-Ouest africain.

*

Il est également impossible de concilier l’idée que les Puissances
étaient parties au Mandat (ou à l’un quelconque des Mandats), ou
se considéraient comme telles, avec ieur conduite ultérieure, non
plus qu'avec certains éléments de la situation juridique découlant
de l’acte de Mandat.

Après le mois de décembre 1920, aucune Puissance n’a jamais
prétendu étre, en qualité de Principale Puissance alliée, partie
séparée au Mandat ni avoir d’autres intérêts dans l’administration
du Mandat que ceux qui découlaient de sa qualité de Membre du
Conseil. D'ailleurs, toute prétention de ce genre n’eût guère été
juridiquement compatible avec le fait qu'aux termes du premier
alinéa de son article 7 le Mandat ne pouvait être modifié qu'avec
l'autorisation du Conseil de la Société des Nations (une disposition
similaire figurant dans tous les Mandats « B » et «C »).

Cette situation était sans doute obscurcie par le fait que les
Principales Puissances (à l'exception toutefois des Etats-Unis)
étaient elles-mêmes Membres permanents du Conseil de la Société
des Nations, lequel prenait ses décisions à l’unanimité. On peut
en outre, mais ce n’est pas facile, interpréter le premier alinéa de
l'article 7 du Mandat comme n’excluant pas la nécessité d’autres
autorisations en sus de celle du Conseil. On peut également soutenir
que des pays peuvent devenir parties à des traités tout en acceptant
qu'ils puissent être modifiés sans leur consentement et que telle a
été en fait la position des Puissances à l'égard du Mandat en raison
ou en vertu du premier alinéa de l’article 7.

Ce sont là des arguments ou des hypothèses (en réalité des spécu-
lations) forcées; l'important est qu’absolument rien ne prouve
que ces hypothèses soient exactes, plutôt que celle, beaucoup plus
naturelle et probable, d'après laquelle, si le Mandat a été un traité,

1 C'est ce qui ressort des annexes 154 et 154 4, b et c aux procès-verbaux de la
douzième session du Conseil de la Société des Nations.

182
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 498

l’autre partie à ce traité a été la Société seule ou le Conseil de la
Société agissant en son nom. Il est très clair que le Conseil estimait
pour sa part qu’il était la seule autorité ayant compétence pour
modifier les termes d’un acte de Mandat et que les Principales
Puissances alliées et associées siégeant au Conseil partageaient ce
point de vue. En de nombreuses occasions, le Conseil a agi sur cette
base. Il paraît incontestable que les Principales Puissances alliées
et associées siégeant au Conseil ont admis que, sauf à titre de
Membres du Conseil de la Société, leurs fonctions avaient pris fin
dès que les Mandats eurent été établis. Rien ne permet de penser
qu'aucune d’entre elles ait jamais cru que son autorisation fût
indispensable pour modifier un Mandat, ni qu'il n’en fût ainsi que
parce qu'elles avaient abandonné leurs droits en la matière }.

Mais, quelle qu’ait pu être la situation à l’époque de la Société
des Nations, dire que les Puissances ont été (et sont encore) parties
au Mandat considéré comme un traité ou une convention soulèverait
aujourd’hui des difficultés encore plus insurmontables, surtout si
Yon admet la conclusion à laquelle la Cour est parvenue en 1950
et d’après laquelle le Mandat pourrait être modifié par accord entre
le Mandataire et les Nations Unies — car-les Principales Puis-
sances n'ont ni voix prioritaire ni droit de veto à l’Assemblée des
Nations Unies et trois d’entre elles seulement — en y comprenant
les États-Unis d'Amérique — sont Membres permanents du Conseil
de Sécurité. Il faut donc conclure qu’en l’absence de dispositions
expresses à cette fin il est juridiquement impossible de penser qu'un
groupe de pays puissent être parties à un traité susceptible d’être
modifié sans leur consentement ou même, semble-t-il, contraire-
ment à leur avis.

Le comportement des Puissances depuis 1945 n’est pas plus com-
patible qu'il ne l’avait été auparavant avec la thèse d’après laquelle
toutes, ou l’une quelconque d’entre elles, auraient été parties aux

i Ce qui s’est passé au sujet du Mandat pour l’Irak nous paraît instructif.

Le Mandat a été conféré au Royaume-Uni par le Conseil supérieur allié à San
Remo, le 25 avril 1920. Le Royaume-Uni a accepté le Mandat.

Ensuite de quoi le Royaume-Uni a conclu une série de traités avec le roi d'Irak.
Ces traités ou la plupart d’entre eux ont été communiqués au Conseil de la Société.
Aucun autre Etat n’y était partie.

Dans une communication du Royaume-Uni du 27 septembre 1924 adressée au
Conseil de la Société — et au Conseil seul —, ces traités étaient résumés et complétés
par une déclaration fixant les obligations de la Puissance mandataire envers la
Société, eu égard à l'application de l’article 22 du Pacte. Dans cette communication,
le Royaume-Uni se déclarait « prêt à s'entendre » avec le Conseil sur certains termes
qui étaient indiqués.

Parmi les engagements pris à l'égard du Conseil et que celui-ci a acceptés, figu-
raient un engagement de présenter un rapport annuel de nature à satisfaire le Con-
seil, une promesse qu'aucune modification ne serait apportée aux termes du traité
sans l'autorisation du Conseil et une clause de règlement judiciaire ayant, en gros,
la même forme que le second alinéa de l'article 7 du Mandat pour le Sud-Ouest
africain. Les Principales Puissances alliées et associées étaient, comme telles,
absolument étrangères à ces engagements, lesquels étaient pris à l'égard du
Conseil et du Conseil seulement.

183
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 499

divers Mandats considérés comme des traités ou conventions.
Ainsi, comment expliquerait-on, dans cette hypothése, le passage
de la résolution de la Société des Nations du 18 avril 1946 mention-
nant l’intention des Mandataires de continuer à assumer leurs obli-
gations contenues dans les Mandats «jusqu'à ce que de nouveaux
arrangements soient pris entre les Nations Unies ef les diverses
Puissances mandataires » (les italiques sont de nous)?

De méme, lorsque divers territoires sous Mandat sont passés sous
le régime de tutelle des Nations Unies, la chose a été faite directe-
ment par la Puissance mandataire intéressée et aucune des Princi-
pales Puissances alliées et associées en tant que telle n’a jamais
revendiqué un droit quelconque à être considérée comme un État
« directement intéressé » aux termes du régime de tutelle, en vertu
de l’article 79 de la Charte des Nations Unies.

Ii faut donc en conclure que l’idée que les Principales Puissances
ou l’une quelconque d’entre elles soient ou aient jamais été parties
au Mandat en tant que traité ou convention est trop artificielle et
trop gratuite pour qu'on l’admette. Ce n’est guère qu’un effort
quelque peu désespéré pour présenter une entité quelconque comme
une partie existant encore et susceptible par conséquent, avec le
Mandataire, d’être considérée comme maintenant le Mandat en
vigueur à l'heure actuelle en tant que traité ou convention {. Il en
est de même, dans une très large mesure, d’une deuxième catégorie
de parties éventuelles dont nous allons traiter ci-dessous.

ii) Les Membres individuels de la Société des Nations. — Si les
Membres de la Société ont été en leur qualité comme tels parties
au Mandat, aucun problème ne se pose car, la Société étant dissoute,
ses anciens Membres ont perdu ladite qualité et ne peuvent plus
être parties au Mandat en tant que Membres de la Société. La
question est et doit être par conséquent de savoir si, à supposer
qu'ils aient été parties au Mandat, ils l'ont été à titre individuel
comme États souverains distincts existant encore (en tant qu’Etats)
aujourd'hui.

Nous estimons que cette question ne saurait être tranchée que
par la négative. Un acte ou « Declaration » (tel était le nom donné

1 Une variante de ce thème consiste à dire que quatre seulement des Principales
Puissances alliées et associées ont été parties au Mandat considéré comme un
traité où une convention. On omet ainsi les États-Unis. Cette thèse est, s’il se peut,
plus artificielle encore que celle dont elle est une variante. Son seul mérite est de
tenter de surmonter la difficulté née du fait que les États-Unis, ne faisant pas partie
de la Société des Nations, n'ont pas participé à la session du Conseil de décembre
1920. Pour le reste elle est passible des mêmes critiques. Les États-Unis ont évidem-
ment participé à l'élaboration du Mandat et à la rédaction des termes proposés
au Conseil.

En tout état de cause cette thèse est absolument incompatible avec les deux
premiers considérants de la résolution du Conseil du 17 décembre 1920. Les Principa-
les Puissances alliées et associées comprenaient par définition, en vertu du traité
de pais, les États-Unis. Ceux-ci étaient distinctement compris dans l’expression
descriptive «les Principales Puissances alliées et associées ». Voir procès-verbaux
de la douzième session du Conseil de la Société des Nations, annexe 154 b.

184
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 500

à la résolution du Conseil du 17 décembre 1920 qui contenait ‘le
Mandat) émis par et au nom du Conseil, agissant de son propre
fait, n’a pu faire entrer en jeu les Membres de la Société qu’en leur
qualité comme tels — qualité qu'ils n’ont plus. Pour qu’ils soient
devenus et soient encore parties aux Mandats en leur qualité
individuelle d’Etats, indépendamment de leur appartenance à la
Société, il aurait fallu quelque chose qui relevat du processus habituel
des signatures, ratifications, pleins pouvoirs etc. séparés. La forme
et la procédure qui ont présidé à l'établissement du Mandat inter-
disent de croire que les Membres individuels aient pu y être parties
à titre distinct et qu'ils aient pu avoir à l’égärd du Mandat un autre
statut que celui de Membres de la Société participant à ses activités.

Mais, en tout état de cause, cette conception des Membres
considérés comme parties individuelles et distinctes est exclue par
l’'énonciation expresse qui figure dans le préambule du Mandat
(quatrième considérant) et d’après laquelle, les termes du Mandat
n'ayant pas fait l’objet d’une convention antérieure entre les
Membres de la Société, il a été expressément statué à leur égard
par le Conseil dans l'exercice des pouvoirs que lui conférait l’ar-
ticle 22, paragraphe 8, du Pacte pour agir en pareil cas. Quarante
ou cinquante pays ne sauraient être parties distinctes à un accord
énonçant expressément que ses termes n’ont pas fait l’objet d’une
convention entre eux. On a avancé que l’expression « Membres de
la Société des Nations » revêt dans le quatrième considérant un
sens spécial, limité et restreint, qu'elle ne porte pas sur l'ensemble
des Membres de la Société et qu’elle se borne, par exemple, aux
Principales Puissances. S’il en est ainsi, étant donné qu'il faut
supposer que les mots « Membre » ou « Membres » de la Société
des Nations ont le même sens où qu'ils figurent dans le Mandat, il
s'ensuit que l’expression «un autre Membre de la Société » a, au
deuxième alinéa de l’article 7, le même prétendu sens spécial,
limité et restreint que dans le préambule et ne comprend donc pas
les États demandeurs qui se réclament à présent du deuxième
alinéa de l’article 7.

Mais il est évident qu’une telle supposition est erronée. Il ne
s'agissait pas seulement que les Principales Puissances abandon-
nassent l’idée de négocier le Mandat par voie de traité ou de con-
vention. Les autres Membres de la Société existaient, mais ils
n'ont guère été consultés ou sollicités de donner leur consentement.
Ii ressort du procès-verbal d’une séance —- tenue le 13 décembre 1920
— par le sous-comité VI/c) de l’Assemblée de la Société des Nations,
qui avait la question des Mandats à son ordre du jour, que le Conseil
de la Société examinait déjà les projets de Mandats « A » et allait
probablement examiner sous peu les projets de Mandats «B » et
«€ », alors que l’Assemblée n'était encore aucunement informée
de ce qui se passait. Le Conseil n'avait transmis au sous-comité
que des exemplaires des projets de Mandats « A », étant bien entendu
qu'il s'agissait 14 de renseignements confidentiels dont il ne devait

185
OP, DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 501

pas étre fait usage. Quatre jours plus tard, le Conseil promulguait
le Mandat pour le Sud-Ouest africain.

Il nous apparaît donc assez évident que le Conseil n’a pas eu
l’intention de prendre des engagements contractuels au nom des
Etats individuels qui faisaient partie 4 cette époque ou devaient
plus tard faire partie de la Société.des Nations. Les demandeurs ont
admis, selon nous 4 juste titre, que le Conseil a agi en vertu des
dispositions de l’article 22, paragraphe 8, du Pacte et en vertu de
ces seules dispositions. Le Conseil a fait 14 ce qu’en telles circons-
tances et aux termes de cet article il était de son devoir de faire.
Il n’avait pas, selon nous, l'intention d’accepter des obligations
conventionnelles et il n’avait certainement pas non plus l'intention
d'en accepter une au nom des États individuels Membres de la
Société.

A la vérité, on chercherait en vain dans le Pacte un pouvoir
quelconque en vertu duquel le Conseil aurait pu conclure des
accords conventionnels de manière à rendre des États individuels,
Membres de la Société à cette époque ou à une date ultérieure,
parties à un traité ou à une convention. On chercherait également
en vain dans les faits un pouvoir donné par les États au Conseil
en vue d’agir au nom de chacun d’entre eux et de conclure un
traité ou une convention en leur nom; et il est établi que tous les
Membres de la Société qui n'étaient pas aussi Membres du Conseil
ont ignoré jusqu’à sa promulgation la teneur du Mandat.

La décision prise par le Conseil en vertu de l’article 22, para-
graphe 8, a engagé la Société et ses Membres non pas du fait qu'un
traité ou une convention est entré en vigueur, mais uniquement du
fait que la Société, comme telle, et ses États Membres étaient liés à
l’avance, en vertu du Pacte, par toute définition du degré d'autorité,
de contrôle ou d'administration à exercer par le Mandataire sur
laquelle le Conseil statuerait en vertu de l’article 22, paragraphe 8.
Ils étaient és par le Mandat, dans la mesure où cela est pertinent,
mais ils l’étaient en tant que Membres de la Société et par cette
voie et non point en tant que parties effectives au Mandat même.
Une autre preuve en est que, dans des dispositions comme l’article 5
ou l’article 7, le Mandat se réfère non pas aux «parties au présent
Mandat » ou aux «parties à la présente déclaration » mais aux
« Membres de la Société ». C’est en tant que Membres de la Société
et non comme parties au Mandat qu’ils se sont vu conférer certains
droits. En fait, l’une des réfutations les plus frappantes de la thèse
selon laquelle les Membres de la Société auraient été considérés
comme parties au Mandat est, comme nous l’avons dit plus haut,
qu'après avoir reçu les projets de Mandats proposés par les Puis-
sances le Conseil de la Société a modifié considérablement le deux-
ième alinéa de l’article 7. Il a amendé cette disposition de telle
sorte qu'au lieu que tous les Membres de la Société consentissent
au règlement judiciaire obligatoire des différends le Mandataire
seul l’acceptait. Il semble que cela ait été fait parce qu’on avait —

186
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 502

à juste titre — l'impression qu’une obligation de ce genre ne
pouvait découler que d’un consentement exprès. Mais, si les Mem-
bres de la Société des Nations avaient été parties au Mandat, ils
auraient par là même donné leur consentement. Il est clair qu'ils
n'étaient pas considérés comme parties au Mandat.

On ne saurait dire non plus que, comme le Mandat conféré à
l’Union sud-africaine devait être exercé par celle-ci «au nom de
la Société des Nations », chaque Etat qui était Membre de la
Société est devenu par là partie individuelle à l’acte de Mandat en
tant que traité ou convention.

Nous en concluons que tout intérét que les Membres de la Société
des Nations pouvaient avoir dans le Mandat, ou toute participation
qu'ils pouvaient avoir au Mandat en tant qu’acte international,
procédait uniquement de leur qualité de Membres de la Société des
Nations.

+
* *

Hi) La Société des Nations ou son Conseil en tant que partie. — De
ce qui précéde, on ne peut que conclure que, tous les autres candidats
ayant été éliminés, la seule partie au Mandat a part le Mandataire
(en admettant que le Mandat fût un traité ou une convention) a été
la Société des Nations méme ou le Conseil agissant en son nom.
Telle est la seule conclusion compatible avec les faits les plus im-
portants — a savoir, que le Mandat a été un acte du Conseil; que
c’est le Conseil qui a statué sur ses termes; qu'il était exercé «au
nom de la Société des Nations »; qu’en dehors de certains droits
spécifiques accordés par des dispositions particuliéres du Mandat
aux «Membres de la Société des Nations » (c'est-à-dire en leur
qualité comme tels) toutes les obligations prévues par le Mandat
étaient dues a la Société des Nations; et que le Mandat ne pouvait
être modifié qu'avec l’autorisation de l’ensemble du Conseil.

La seule question douteuse, 4 laquelle nous avons fait allusion
plus haut, est de savoir si, 4 cette date, une organisation inter-
nationale telle que la Société des Nations et mieux encore un de ses
organes tel que le Conseil de Ja Société auraient été considérés
comme possédant une personnalité internationale distincte et la
capacité de conclure des traités. Ce doute a peut-être été l’une des
considérations qui ont déterminé la forme effectivement prise par
le Mandat. Mais, s’il en est ainsi, ce n’est qu’un argument de plus
en faveur de la conclusion à laquelle nous avons abouti à propos de
la première partie de la première exception préliminaire, à savoir
que le Mandat n’a jamais eu de caractère conventionnel — car,
si l’on doit éliminer, à l'exception du Mandataire, toutes les entités
qui auraient pu être parties au Mandat en tant que traité ou con-
vention (y compris la Société des Nations et son Conseil), on aboutit
inévitablement à la conclusion que le Mandat ne constituait pas
un accord international (ce dont il n’avait d’ailleurs certainement
pas la forme).

187
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 503

Comme nous l’avons suggéré plus haut, les doutes concernant la
capacité de la Société des Nations et de son Conseil à conclure des
traités et la nécessité évidente de donner au Conseil une position
inattaquable en la matière, ainsi que les prescriptions du para-
graphe 8 de l’article 22 du Pacte, ont pu constituer — et nous
sommes pour notre part persuadés que tel a été le cas — un élément
dans la décision qui a été prise de donner au Mandat la forme d’une
résolution du Conseil plutôt que celle d’un traité ou d’une conven--
tion entre les Principales Puissances alliées et associées et le Man-
dataire.

C'était la seule façon de mettre le Conseil à sa vraie place. Dans
un traité ou une convention, même si on avait voulu prévoir la
position de la Société des Nations et du Conseil, celle-ci aurait pu
se révéler en fin de compte impossible à définir, si ce n’est par
l'intermédiaire et avec la coopération des Puissances et du Manda-
taire. Une situation de ce genre aurait été absolument incompatible
avec l’article 22 du Pacte et avec toute la conception du système
des Mandats.

Mais cela ne peut étre qu’hypothétique. Ce qui ne fait pas de
doute, c’est que, si le Mandat a été un traité ou une convention, seuls

_le Mandataire et la Société des Nations ou le Conseil y étaient parties.
Étant donné que ni la Société ni le Conseil n’existent plus, le nombre
des parties est réduit à moins de deux et c’est pourquoi, en tant que
traité ou convention, le Mandat n’est plus en vigueur.

Au surplus, le Mandat n’a pas été enregistré en tant que traité
ou convention conformément à l’article 18 du Pacte. Comme nous
Vavons noté plus haut, cela montre bien que les intéressés ne consi-
déraient pas que le Mandat eût un caractère conventionnel. Maïs,
si, comme le prétendent les demandeurs, il a été un traité ou une
convention, le défaut d'enregistrement suffirait à poser la question
de savoir si, en tant que traité ou convention, il était «obligatoire »
aux termes de l’article 18. Dans la négative, la question se poserait
alors de savoir si un traité ou convention qui n’est pas « obliga-
toire » est ou peut être «en vigueur » 1.

* * #

Conclusion sur la première exception préliminaire: les conditions
nécessaires pour que la Cour soit compétente aux termes des ar-
ticles 36 et 37 du Statut ne sont pas remplies, en tant que le Mandat
a été un acte du Conseil de la Société et qu'il n’est pas et n’a jamais
été « un traité ou une convention » (ni un accord international sous
une autre forme) ou, subsidiairement, s’il l’a été, qu’il n’est plus
en vigueur en tant que tel car il ne compterait plus maintenant
qu'une seule partie — le Mandataire.

1 Même si, comme on l’a prétendu, ce fait ne doit pas signifier plus que ce qui
est prévu à l’article 102, paragraphe 2, de la Charte des Nations Unies — à savoir
qu'un instrument non enregistré ne peut pas être invoqué « devant un organe de

l'Organisation » —, la Cour est l’un de ces organes (voir article 7, paragraphe 1,
de la Charte).

188
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 504
V
DEUXIÈME EXCEPTION PRÉLIMINAIRE

Normalement, la réponse que nous avons donnée à la première
exception devrait suffire. Mais, comme nous- pensons que chacune
des exceptions soulevées par le défendeur est en soi un obstacle à
la compétence de la Cour, nous estimons qu'il est de notre devoir,
étant donné les circonstances spéciales de l'affaire, d’exprimer
notre opinion sur chacune de ces exceptions.

Il existe aussi des raisons particulières qui nous amènent à
traiter de la deuxième exception.

Bien que nous soyons convaincus que le Mandat n'est pas en soi
un traité ou une convention en vigueur, nous reconnaissons, comme
nous l’avons déjà indiqué, que le Mandat repose, et à juste titre,
sur la base d’un certain consentement. Mais notre reconnaissance
de ce fait ne se fonde pas sur les raisons avancées à l’appui des
allégations des demandeurs et n’entraîne pas les mêmes consé-
quences. Un argument qui, à l’encontre de la plupart des preuves,
soutient que le Mandat était un traité et cherche ensuite à mini-
miser les difficultés qui résultent de ce raisonnement en disant que
ce traité était sui generis ou n'était pas «un accord ordinaire »
révèle, nous semble-t-il, ses propres faiblesses. Il en va de même
de l'argument selon lequel le Mandat serait aujourd’hui un traité
ou une convention en vigueur, mais qui ne peut indiquer qui en
sont les parties, mis à part le Mandataire; ou qui, tout en alléguant
qu'il s'agit d’un cas spécial, prétend que cela n’a pas d'importance
qu'il y ait ou non des parties; ou qui, négligeant un principe de
droit, postule que certains États jouissent d’un droit qui n était
le leur qu’en vertu d’une qualité qu'ils ont perdue.

Une autre raison, plus impérieuse, est que la seconde exception
soulève de façon beaucoup plus directe que la première une question
qui doit toujours être au centre de tout problème ayant trait à la
compétence de la Cour, à savoir la qualité des États demandeurs
pour invoquer la clause qui, selon eux, confère à la Cour sa com-

pétence

*
* *

1. Importance et caractère de la deuxième -exception préliminarre

Étant donné que les clauses de règlement judiciaire indiquent
invariablement les entités ou catégories d’entités qui sont fondées
à se prévaloir du droit de demander à soumettre l'affaire au règle-
ment judiciaire, la question fondamentale qui se pose sur ce point
de l'affaire actuelle est de savoir si les termes mêmes de l’article 7
permettent aux demandeurs de s’en prévaloir et, dans la négative,
sur quelle base juridique (s’il en est) ils peuvent cependant prétendre
avoir le droit de le faire. Nous rappelons que, pour ce qui est de
cette question, l’article 7 dispose que le Mandataire accepte que

189
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 505

tout.différend qui viendrait à s’élever entre lui et « un autre Membre
de la Société des Nations » soit soumis au règlement judiciaire.

Il est clair que l’article 37 du Statut ne peut avoir pour effet
de substituer la Cour actuelle à l’ancienne Cour permanente dans
une affaire où celle-ci n'aurait pas eu compétence. Il n’a pas pour
effet d'élargir la compétence. Il remplace simplement le renvoi à la
Cour permanente par le renvoi à la Cour actuelle. Cet article ne
détermine pas, et ne peut déterminer par lui-même, si dans le cas
donné la Cour permanente aurait été effectivement compétente.
Nous devons insister sur ce point parce que, si évident qu'il soit,
il ne paraît pas avoir été pleinement apprécié en l'espèce. Une dis-
position telle que l’article 37, qui ne vise pas expressément le cas
des Mandats mais se rapporte à toute sorte ou toute espèce de
très nombreux traités ou conventions, est absolument neutre quant
à savoir si, dans un cas donné, il existe une obligation de se sou-
mettre au règlement judiciaire. Le point de savoir st l'obligation
existe ou non dans un cas donné dépend de la clause de règlement
judiciaire qui l’aurait créée (en l’espèce l’article 7 du Mandat) !,
clause à laquelle l’article 37 ne peut ni ajouter ni changer quoi que
ce soit. A défaut d’une disposition expresse en ce sens, et il n’y en
a pas, l’article 37 ne peut que conférer à la Cour actuelle la com-
pétence pré-existante — quelle qu'elle ait pu être — de la Cour
permanente et ne saurait conférer une compétence différente ou
plus étendue. Au surplus, il ne peut par lui-même déterminer s’il
existe une compétence quelconque.

On peut admettre sans réserve que la Cour actuelle, dans le
cadre de l’article 37, se substitue autant que possible à l’ancienne
Cour permanente dans l’exercice de toute compétence que cette
dernière aurait pu exercer en son temps. Mais la question se pose
quand même dans tout cas d’espèce: la Cour permanente elle-même
aurait-elle pu exercer sa compétence? A notre avis, elle ne pouvait
le faire et ne l’aurait fait en vertu de l’article 7 du Mandat que sur
Vinstance d’un Membre de la Société des Nations — qualité que
ne possèdent pas les demandeurs en l'espèce. Il est si évident,
pensons-nous, que l'actuelle Cour internationale ne peut exercer
une compétence que l’ancienne Cour permanente n’aurait pas pu
exercer en son temps, et qu’en fait la Cour permanente n’aurait pas
pu se déclarer compétente dans une instance ouverte contre le
Mandatairé par un Etat non membre de la Société des Nations,
qu’il n’est guère nécessaire d’en dire plus sur cet aspect de l’affaire.

1 C'est l’article 7 du Mandat qui régit la portée de Vobligation du Mandataire
de se soumettre au règlement judiciaire. Une obligation illimitée de se soumettre
au règlement judiciaire est presque sans précédent. En pratique, toute clause de
règlement judiciaire contient des conditions et des restrictions quelconques. L’une
d’elles, très fréquente et presque invariable, est une limitation quant à la catégorie
d’Etats ou d’entités qui peuvent invoquer Ja clause. Dans le cas des traités, le droit
est normalement limité aux parties à ces traités et, dans le cas d'instruments non
conventionnels établis par une autorité internationale ou sous ses auspices, la
limitation normale est la qualité d’État Membre de l'organisation intéressée.

190
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 506

Au cours de la présente procédure, la Cour — selon nous, sans
raison valable en droit — a considéré la question sur la base de la
compétence que la Cour permanente aurait pu exercer et aurait
exercée si elle était encore en fonction aujourd'hui — c’est-à-dire
si la Société des Nations avait été dûment dissoute en 1946 mais
que la Cour permanente avait survécu et siégeait actuellement
pour connaître de la présente affaire. Or, cela équivaut à faire une
pétition de principe et à négliger le fait que l’article 37 ne peut
avoir d’autre effet que de donner compétence à la Cour actuelle
dans une affaire que la Cour permanente aurait été habilitée à
juger. Cela présuppose nécessairement une affaire née à l’époque
de la Cour permanente, car une Cour non existante ne saurait
évidemment avoir une compétence quelconque. Si la Cour perma-
nente fonctionnait encore, il n'aurait pas été nécessaire de la rem-
placer par la Cour actuelle. Sila Cour actuelle a remplacé l'ancienne
Cour, c'est parce que cette dernière fonctionnait et qu'elle ne
fonctionne plus. Donc ce que la Cour actuelle «a hérité » (pour
ainsi dire) de l’ancienne Cour c’est la compétence que l’ancienne
Cour était en fait habilitée à exercer lorsqu'elle fonctionnait — c’est-
à-dire la compétence qui rentrait alors dans le cadre de sa juridic-
tion. Elle ne s’étendait pas à une instance prétendument intentée
aux termes de l’article 7 par des États non membres de la Société
des Nations, catégorie à laquelle appartiennent les demandeurs.

A notre avis ce raisonnement est concluant et strictement incon-
testable en ce qui concerne la deuxième exception préliminaire.
Nous allons néanmoins considérer maintenant la question en nous
demandant si la Cour permanente, en supposant qu’elle ait survécu
à la dissolution de la Société des Nations et qu’elle siège encore,
serait compétente pour connaître et juger des requêtes présentées
actuellement à la Cour.

*
* *

Dans cette partie de l’affaire, la Cour est appelée à examiner la
thése présentée au nom des Etats demandeurs d’aprés laquelle,
bien qu’ils ne soient plus Membres de la Société des Nations depuis
sa dissolution, ils doivent néanmoins étre considérés comme ayant
conservé ou comme possédant encore le droit d’invoquer l’article 7
en tant qu’anciens Membres de cette Société, c’est-a-dire en tant
qu’Etats Membres a la date de sa dissolution.

Nous nous proposons d’examiner d’abord si l’espèce de trans-
formation ou de métamorphose impliquée par la thèse des deman-
deurs comme il vient d’étre indiqué a la moindre possibilité d’étre
admise sur la base des termes mêmes de l’article 7 ou par voie
d’«interprétation » légitime de cet article. Nous examinerons plus
loin si cette transformation peut étre admise sur la base d’une pré-
somption ou d’une conséquence implicite quelconque découlant de

IgI
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 507

circonstances extérieures à l’article 7 même ou par application d’un
principe général de droit ayant pour effet d'opérer pareille trans-

formation.

+
* *

2. Interprétation de l article 7
a) Les termes mêmes de l’article

Comme point de départ nous adopterons l'hypothèse, que nous
démontrerons plus amplement par la suite, selon laquelle, à défaut
de disposition expresse en sens contraire, les droits qui ont été
conférés à une personne ou à une entité, ou qui peuvent être exercés
par celles-ci, en une qualité donnée ou en tant que membre d’une
catégorie donnée, ne peuvent ni être exercés en une autre qualité
ou comme membres d’une autre catégorie ni continuer à être exercés
en cas de perte de la qualité spécifiée ou de cessation de l’apparte-
nance à la catégorie spécifiée.

Ainsi, les droits conférés à un État À comme membre de la Société
des Nations, ou simplement «aux Membres de la Société des Na-
tions » (l'État A étant ou devenant l’un de ses Membres), n'étaient
pas, et ne pouvaient être, des droits conférés individuellement à
l'État A comme tel et susceptibles d’être conservés par cet État
indéfiniment, sans limitation de temps, indépendamment de ses rap-
ports avec la Société des Nations ou de l’existence même de celle-ci 1.

La question de principe fondamentale posée par la deuxième
exception préliminaire est donc la suivante: pour quel motif, s’il en
est, des États investis de droits en leur qualité de membres d’une
catégorie, et uniquement en cette qualité, pourraient-ils invoquer
ces droits à titre individuel (alors qu'ils ne sont plus membres de
cette catégorie ou que celle-ci a cessé d'exister) ou en qualité de
membres d’une autre catégorie distincte ?

Lord McNair (tel est maintenant son titre) a été en 1950 le seul
Membre de la Cour à considérer spécialement cette question sous
cette forme et il a, en fait, mis de côté le principe d’après lequel le
droit conféré par l’article 7 serait fondé sur une catégorie, jugeant
que la mention de la qualité de Membre de la Société des Nations
n’était qu’une description des États fondés à exercer ce droit et non
pas une condition de son exercice. Cette mention ne signifiait pas
«tant que la Société des Nations existera et qu'elle comptera des
Membres » (C. I. J. Recueil 1950, p. 159). En résumé, pour para-
phraser quelque peu son idée, un État, nécessairement, ne peut plus
être membre d’une organisation qui n'existe plus aujourd’hui, mais
cela n’a pas d'importance si on peut encore l'identifier comme un
État qui était investi du droit en question alors que l’organisation
existait encore.

1 Du point de vue même de la simple logique, il est clair que les droits conférés
expressément aux membres d’une catégorie, comme tels, ne leur sont pas pour
autant conférés à titre individuel.

192
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 508

C’est naturellement avec hésitation que nous nous sentons obligés,
pour des raisons qui apparaîtront plus bas, d’être d’un autre avis
que ce juge éminent. Lord McNair a fait là une tentative, la seule
qui ait jamais été faite, de réconcilier avec les termes mêmes de
l’article 7 une thèse comme celle que soutiennent les actuels deman-
deurs. Mais il a négligé, nous semble-t-il, le fait que l'article 7 n’a
jamais été destiné à s'appliquer à des États particuliers en tant
qu'États. Nul ne savait en 1920 quels seraient exactement les
Membres de la Société des Nations, ni ce qu’il en adviendrait. Leur
liste pouvait changer considérablement avec le temps et c’est ce qui
s'est passé. Cette liste était variable. Elle pouvait à un moment
donné comprendre des États A, B et C; à un autre, les États A et
B pouvaient en étre rayés et des Etats D et E y étre inscrits. C’est
ce qui s’est produit de temps a autre. L’article 7 n’était pas destiné
à s'appliquer à l’un quelconque de ces Etats A, B, C, D ou E
comme tel. Il était destiné à s'appliquer à tout État qui serait à
un moment donné Membre de la Société des Nations — et cela
seulement s'il était Membre de la Société, mais aussi longtemps qu'il
le serait. On n'avait pas envisagé de l'appliquer autrement. C'est
pourquoi, si l’article 7 a conféré un droit à I’ Éthiopie et au Libéria,
actuels demandeurs, c’est uniquement en tant qu'ils ont satisfait
au critère indiqué: être Membre de la Société des Nations. Sans
quoi ils n'auraient pas eu ce droit.

À notre avis, il ne saurait par conséquent faire de doute que,
pendant l'existence de la Société des Nations, la qualité de Membre
était une condition et que la Cour permanente se serait déclarée
incompétente pour trancher un différend entre le Mandataire et un
Etat non membre. Un cas analogue s’est présenté quand, avant
de devenir Membre de la Société des Nations, l'Allemagne a réclamé
(en qualité de partie au traité de Versailles dans lequel étaient
incorporés le Pacte et l’article 22) le droit d'intervenir à propos de
l'administration d’un ancien territoire allemand sous Mandat belge:
le Conseil de la Société des Nations n’a pas répondu aux réclamations
allemandes et la Belgique, en tant que Mandataire, a répondu que
toutes ces questions «sont de la seule compétence de la Société des
Nations »!.

De même, nous ne doutons pas — et nous ne pensons pas qu'il
puisse y avoir le moindre doute à ce sujet — qu’un pays, comme
par exemple le Brésil, qui avait tout d’abord été Membre de la
Société des Nations pour la quitter ensuite, avait perdu les droits
qu’il détenait de l’article 7, et que la Cour permanente se serait
déclarée incompétente si le Brésil avait introduit une instance aux
termes de cette disposition.

Dans ces conditions, quelle différence y aurait-il en principe entre
un cas comme celui du Brésil et celui des Etats demandeurs dans
les présentes instances? On pourrait prétendre que la différence tient

1 Société des Nations, Journal officiel, VIII, pp. 316-317.
193
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 509

à la manière selon laquelle a pris fin l'appartenance à la Société
des Nations. A strictement parler, sans doute, la raison particulière
qui est à l’origine de la perte de la qualité spécifiée ou de la cessation
de l'appartenance à la catégorie spécifiée est sans pertinence. Le
fait même suffit. Toutefois, nous allons traiter de ce point. On peut
dire que le Brésil a quitté la Société des Nations volontairement
et délibérément et qu’en conséquence il ne pouvait évidemment
continuer à jouir des mêmes droits que dans le passé, alors que les
États demandeurs n’ont pas renoncé à leur qualité — mais l'ont
perdue. La Société des Nations ayant pris fin, ils ont nécessairement
cessé d'en être Membres. Mais il faut se demander pourquoi la
Société a pris fin. Elle ne s’est pas simplement écroulée. La réponse
est évidemment qu’elle a pris fin du fait des demandeurs eux-mêmes,
qui se sont joints aux autres Membres de la Société pour la dis-
soudre. Même si la Société des Nations avait pris fin pour des raisons
échappant absolument au contrôle de ses Membres et contrairement
à leur volonté, le statut et la capacité s’attachant à la qualité de
Membre de la Société n’en seraient pas moins devenus caducs.
Mais tel n’a pas été le cas. Ce sont les Membres de la Société des
Nations eux-mêmes qui ont mis fin à leur qualité de Membres. De
plus, bien que la question des territoires sous Mandat ait été pleine-
ment considérée tant à San Francisco, lors de la création des Nations
Unies, qu’à Genève, lors de la dissolution de la Société des Nations,
ainsi que le montre le dossier, aucune disposition n’a été prise pour
faire face à une situation du genre de celle qui se présente actuelle-
ment. Pour des raisons que nous indiquerons plus loin, nous n’ac-
ceptons ni qu'il se soit agi là d’une simple omission, ni qu’une
disposition en ce sens ait été implicitement prise au cours des
derniers débats de Genève et dans la résolution de la Société des
Nations du 18 avril 1946 concernant les territoires sous Mandat.

Il nous semble donc qu’en se joignant aux autres Etats pour
mettre fin à leur qualité de Membres de la Société des Nations,
les États demandeurs ont accompli un acte tout aussi volontaire
et délibéré que celui du Brésil; entre les deux cas, nous ne pouvons
voir qu'une différence de méthode. Nous considérons qu’en se dé-
pouillant eux-mêmes de leur qualité de Membres de la Société des
Nations, sans prendre de dispositions quant à la situation ainsi
créée en ce qui concernait l’article 7 du Mandat, les demandeurs
ont mis fin aux droits que leur conférait cet article, tout aussi
complètement que le Brésil.

Même si l’on part de l’idée que les Membres de la Société des
Nations, qu'ils fussent effectivement parties au Mandat ou non, se
sont vu conférer par l’article 7 les droits spécifiques de tierces parties
ou d’Etats tiers, la difficulté demeure. Même s’il existe des principes
de droit applicables aux Etats tiers qui pourraient, par ailleurs,
permettre 4 ces droits de survivre, ils ne peuvent survivre que
selon leurs termes. S’étant de leur propre fait dépouillés de la qualité
en vertu de laquelle ils jouissaient de ces droits, les Etats en question

194
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 510

ne peuvent plus les invoquer, même à titre d’Etats tiers; en effet,
aucune doctrine relative aux droits des États tiers ne saurait aller
jusqu’à permettre à ces derniers de continuer à invoquer des droits
auxquels ils ont eux-mêmes effectivement renoncé.
*
%X *
b) L'application des principes généraux du droit relatifs à la
qualité

Au cas où l'opinion que nous venons d’énoncer serait considérée
comme trop stricte, nous voudrions attirer l'attention sur le principe
général de droit universellement reconnu — et essentiel au bon
ordre des choses — d’après lequel les droits dont dispose une per-
sonne ou une entité en une certaine qualité ne demeurent pas à sa
disposition en une autre qualité — ou après la perte de la première
qualité — à moins que des arrangements spéciaux n’aient été pris
à cette fin. C’est ce que l’on voit constamment dans le domaine du
droit privé. Les trustees, administrateurs, curateurs, tuteurs légaux,
etc. jouissent de certains droits particuliers se rapportant à leur
leur statut en ces qualités. Dès que ce statut cesse, les droits qui y
sont attachés et quin’existent pasindépendamment deviennent égale-
ment caducs. Ou encore, certains pouvoirs ou facultés peuvent être
attachés à une qualité donnée. Le fait d'acquérir un autre statut ou
une autre qualité, ou simplement de continuer à exister comme
individu, ne saurait permettre de conserver les droits inhérents à
l’ancienne qualité. De même, le simple fait que les États demandeurs
continuent à exister comme Éfais, ou qu’ils soient aujourd’hui
Membres des Nations Unies au lieu de l’être de la Société des
Nations, ne leur donne en soi — en l’absence de dispositions spé-
ciales en sens contraire — aucun droit, d’autant moins qu'ils ont
eux-mêmes mis fin à leur qualité de Membres de la Société des
Nations, à continuer d’invoquer une disposition dont les Membres
de la Société des Nations pouvaient seuls se prévaloir.

Il paraît à peine nécessaire d’insister sur un point aussi élémen-
taire. Toutefois nous devons le faire car, à notre avis, la Cour l’a
ignoré en substance. Par exemple, on a beaucoup entendu parler
dans ces affaires de l'aspect «police du Mandat » que présente
l'article 7. Mais, pour prendre un exemple de la vie de tous les jours,
peut-on sérieusement prétendre que, lorsqu'une force de police est
licenciée, ses anciens membres peuvent continuer à exercer leurs
anciennes fonctions de police? Il serait bien extraordinaire qu'aucun
tribunal sanctionne cette idée. Si les anciens Membres de la Société
des Nations ont jamais eu des fonctions de «police » aux termes
de l’article 7, c'était en tant que membres de la force de police que
représentait la Société — force qui est maintenant dispersée et
dissoute.

Au surplus — et ce point n’est pas sans signification — il n’est
pas vrai, même si cela était pertinent en droit, que l'obligation du

195
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 517

Mandataire resterait en substance la méme si elle était due main-
tenant aux anciens Membres de la Société. Cela tient aux consé-
quences différentes qu’un arrét de la présente Cour peut avoir par
rapport à un arrêt de la Cour permanente, eu égard à l’article 94,
paragraphe 2, de la Charte des Nations Unies.

De quelque manière que l’on compare cet article et l’article 13,
paragraphe 4, du Pacte, il est évident qu’il y a entre eux des diffé-
rences substantielles. J] n’y a pas lieu de développer ici ces diffé--
rences; il suffit de dire que, à notre avis, non seulement les
conséquences qui peuvent découler de l’article 94, paragraphe 2,
de la Charte sont différentes de celles qui auraient pu résulter de
l’article 13, paragraphe 4, du Pacte, mais elles pourraient être plus
lourdes. De plus, le Conseil était lié par la règle de l'unanimité. En
outre, c'était au Conseil et à lui seul qu’appartenait, aux termes du
Pacte, l’initiative des mesures éventuelles qu’il proposait, alors que
l’effet de l’article 94, paragraphe 2, de la Charte est de conférer
aux arrêts de la présente Cour l’appui de la possibilité de sanctions
ou de mesures d'exécution sur l'instance de l’État en faveur duquel
le jugement a été prononcé. Si donc le Mandataire est encore lié
par une obligation, il s’y attache virtuellement, sur la base de l'effet
combiné de l’article 37 du Statut et de l’article 7 du Mandat, des
conséquences différentes et plus lourdes qu'auparavant. Aïnsi, il est
tout à fait inexact de dire que l’on n’a pas demandé au Mandataire
d'accepter une obligation plus lourde que celle à laquelle il aurait
dû se soumettre au temps de la Société; et cette situation constitue
à notre avis un obstacle absolu à toute extension ou perpétuation
des obligations du Mandataire d’après l’article 7 au-dessus et au-delà
des termes véritables de cet article, à moins que cela ne puisse se
justifier, sans laisser la place au moindre doute, sur la base d’un
principe d'interprétation juridique applicable ou d’une règle générale
de droit, d'autant qu'il est raisonnable, selon nous, de penser que
c’est précisément en vue de faire jouer l’article 94 de la Charte que
la présente action a été intentée.

*

Puisqu’a notre avis la situation est tout a fait claire sur la base
des termes mêmes de l’article 7 et des règles ordinaires de droit
en matière de qualité, la question se pose maintenant de savoir s’il
existe un principe d'interprétation applicable qui justifierait une
conclusion différente. On en peut suggérer deux: le principe de
«l'effet maximum » et celui de «l'intention présumée des parties ».

*
* *

c) Le principe de «l'effet maximum »

Ce principe peut être utilisé pour donner à une disposition la plus
grande portée raisonnablement compatible avec son texte et avec
196
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 512

les circonstances générales de l’espéce; mais seulement si une telle
interprétation est compatible avec ce texte et ces circonstances. On
ne saurait employer pour « récrire » une disposition d’une manière
nettement incompatible avec son texte, ou méme effectivement
contraire 4 celui-ci. De méme, son application doit étre écartée si
les circonstances prouvent l’absence complète de toute base pour
l'interprétation qui en résulterait. Nous montrerons plus loin, à
propos des faits relatifs à la dissolution de la Société des Nations,
pourquoi nous pensons que c’est exactement ce que montrent les
circonstances. Pour le moment, nous soulignerons simplement ce
que peut entraîner réellement l'interprétation proposée par les de-
mandeurs; car, selon nous, avant de pouvoir appliquer en droit le
principe de «l'effet maximum », il faut être prêt à formuler les
changements que la disposition en cause exigerait si elle avait été
rédigée à l'origine de façon a produire expressément l’eflet voulu,
et, cela fait, considérer si le résultat reste dans les limites de ce que
l’on peut raisonnablement qualifier d’« interprétation » légitime ou
s’il dépasse ces limites et équivaut à une revision ou à une «rectifi-
cation » quasi législative de la disposition en question.

En l'espèce, l'interprétation défendue par les États demandeurs
aurait pu être effectuée expressément par des modifications soit de
l’article 7 du Mandat soit de l’article 37 du Statut. Des modifications
de l’article 7 exprimées dans les termes de cet article n’auraient pu
être effectuées qu’au moment de la rédaction de l’article 7, et c’est
sur cette base qu'il faut les considérer. On peut envisager deux
méthodes possibles. L'une aurait consisté à remplacer les mots « un
autre Membre de la Société des Nations » par «un autre État » ou
«tout autre État intéressé » ou «tout autre État qui est ou a été
à un moment quelconque Membre de la Société des Nations ». Nous
estimons que les chances de voir en 1920 le Mandataire, ou sur ce
point n'importe quel Mandataire, disposé à accepter un libellé aussi
radical — si quelqu'un l’avait suggéré — eussent été négligeables.

L'autre méthode d’obtenir le résultat voulu aurait consisté à
ajouter après les mots « un autre Membre de la Société des Nations »
une phrase telle que «ou, si la Société vient à être dissoute à un
moment quelconque, tout État qui en sera Membre à cette époque ».
Dans la prochaine section nous expliquerons pourquoi nous pensons
qu’il est absolument impossible que des termes de ce genre aient pu
être employés en 1920.

En ce qui concerne l’article 37 du Statut, il faudrait supposer
qu'il eût contenu (et le lire comme s’il contenait) un paragraphe
supplémentaire rédigé à peu près comme ceci:

« Lorsqu'un traité ou convention prévoit le renvoi au règlement
judiciaire de différends entre les Membres de la Société des Nations,
il sera considéré, en cas de dissolution de la Société et en dépit
de cette dissolution, comme visant les différends entre des Etats
qui étaient Membres de la Société à la date de sa dissolution. »

197
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 513

Nous pensons, après mûre réflexion, que les rédacteurs du Statut
revisé, lors de la conférence préliminaire de Washington de mars-
avril 1945 et ultérieurement lors de la conférence de San Francisco,
n'auraient jamais fait le saut dans linconnu qu’impliquait un tel
engagement sans effectuer préalablement des recherches trés précises
sur les traités susceptibles d’être affectés, afin de voir à quoi serait
revenu exactement un tel engagement. Aucune recherche de ce
genre n’a été effectuée à notre connaissance; et nous ne croyons pas
qu'il soit possible en l'occurrence de lire dans l’article 37 les termes
supplémentaires qui eussent produit l'effet voulu s'ils avaient été
inclus à l’origine dans son texte.

Pour résumer ce point —- nous estimons que l'application du prin-
cipe de l'effet maximum dans la présente affaire entrainerait une
rectification des dispositions en cause dans une mesure inadmissible,
dépassant nettement les limites de l'interprétation légitime. Nous
rappellerons que dans la seconde phase de l'affaire des Traités de
paix (qui présente certaines affinités marquées avec les présentes
espèces) la Cour a adopté une attitude exactement opposée à celle
qu'elle adopte maintenant. Tout en jugeant que certaines des
parties avaient violé ce qu’elle considérait comme une obligation
conventionnelle de désigner leurs représentants à certains tribunaux
de trois membres prévus par les traités de paix, la Cour a cependant
rejeté l'opinion selon laquelle, dans les circonstances données, la
clause de règlement judiciaire pertinente aurait pu légitimement
s’interpréter de manière à permettre le fonctionnement d’un tribu-
nal de deux membres au lieu de trois. Comme l’a dit la Cour dans
un passage qui fait depuis lors partie du fonds commun des textes
de droit international, une décision dans ce sens aurait équivalu
«non à interpréter les traités, mais à les reviser ». En bref, la Cour
a refusé de rectifier une disposition qui, dans ses termes effectifs
et dans les circonstances qui se présentaient alors, ne pouvait
produire le résultat prétendu. A notre avis, c’est précisément une
rectification de ce genre que la Cour effectue maintenant et avec
beaucoup moins de justification en droit qu'il n’y en aurait eu
dans l'affaire des Traités de paix.

Le caractère unilatéral de l’article 7 offre une autre raison d’es-
timer que les interprétations extensives de cette disposition ne sont
pas fondées, à moins qu’elles ne soient supportées par une justifi-
cation des plus incontestables. Cet article ne pouvait être invoqué
que contre le Mandataire et non par lui, même si ce dernier recher-
chait de son côté une décision judiciaire sur un point ayant trait
au Mandat et se présentant à propos d’un différend avec un autre
Membre de la Société des Nations. C’est 14 une raison de plus pour
interpréter l’article 7 strictement, ou du moins scrupuleusement.

*
* *

198
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 514

d) L'intention présumée des parties

Nous en arrivons au deuxième principe d'interprétation sur la
base duquel on pourrait avancer une conclusion autre que la nôtre.
L’un des principaux arguments développés en l'espèce a été que,
du temps de la Société des Nations, quoique certains États pussent,
en quittant la Société, perdre le droit d’invoquer l’article 7, il
restait toujours d’autres États qui pouvaient le faire, en sorte que
l’article 7 n’aurait pu devenir lettre morte. Or, s’il faut maintenant
lire l’article 7 d’après ses termes stricts, aucun État — dit-on —
ne pourrait aujourd’hui l’invoquer, en sorte qu’il aurait entièrement
cessé d’être applicable; on prétend donc que, comme ce vide n’a
jamais pu entrer dans les intentions des rédacteurs du Mandat,
il faut lire l’article 7 comme continuant à conférer des droits aux
anciens Membres de la Société des Nations.

Puisqu’une situation dans laquelle aucun Etat n'aurait qualité
pour invoquer Varticle 7 ne pouvait se produire gue par suite de la
dissolution totale de la Société des Nations, l’argument en question
doit se fonder sur l’hypothèse soit que les rédacteurs ont prévu
cette éventualité, soit que, s’ils l’avaient prévue, ils y auraient
fait face de la maniére que prétendent les demandeurs.

Il est clair que, si les rédacteurs ont réellement prévu cette
éventualité, le fait qu’ils n’aient pas pris de disposition pour y
faire face doit avoir été l’effet d’une volonté délibérée; ainsi l’argu-
ment fondé sur leurs «intentions présumées » conduirait à une
conclusion inverse, à savoir que le vide ne doit pas être comblé par
voie d'interprétation. .

Mais il est évident que les intéressés n’ont pas prévu une éven-
tuelle dissolution de la Société des Nations et qu'ils se seraient
refusés à l’envisager. D'ailleurs, même en admettant qu'ils l’aient
fait, nous ne voyons pas sur quelle base on pourrait légitimement
présumer qu'ils auraient pris des dispositions expresses pour le
maintien en vigueur de l’article 7 ou de l'obligation du Mandataire
de se soumettre au règlement judiciaire obligatoire. Si l’on peut
faire des suppositions, elles doivent être en sens contraire, car les
circonstances dans lesquelles la dissolution de la Société des Nations
se produirait ou pourrait se produire devaient nécessairement être
tout à fait imprévisibles en 1920; il est on ne peut plus certain
qu'aucune des Puissances mandataires (et point seulement l’Afrique
du Sud) n'aurait consenti à accepter une obligation perpétuelle
de se soumettre au règlement judiciaire devant continuer à jouer
dans une situation dont personne ne pouvait prévoir la nature.
A cette époque (1920) le consentement au règlement judiciaire
obligatoire était relativement rare et il n'aurait certainement
pas été donné à l'égard d’une obligation de durée illimitée, dans des
conditions inconnues.

En réalité, ce que les demandeurs demandent à la Cour de faire,
c’est d'interpréter l’article 7 à la lumière des intentions présumées

199
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 515

que l’on pourrait attribuer aux parties pour le cas où elles auraient
prévu non seulement la dissolution de la Société des Nations mais
aussi les circonstances de cette dissolution, c’est-à-dire que la
Société ferait place à l'Organisation des Nations Unies, qu’un régime
de tutelle serait établi, etc. Mais ce n’est pas une méthode légitime
d'interprétation que de lire une disposition d’après des intentions
présumées a posteriori. On ne peut déduire les intentions dés parties
que de ce qu’elles ont raisonnablement pu prévoir à l’époque, et
non pas de ce qu’elles auraient pu vouloir si elles avaient exacte-
ment prévu l'avenir, ce qu’elles ne pouvaient faire.

Il est évident que l’époque où l’on aurait pu faire face aux consé-
quences de la dissolution de la Société des Nations et prendre des
dispositions en conséquence, tout au moins pour ce qui concerne
l’article 7, n’est pas celle de la rédaction du Mandat (1920) mais
celle de la dissolution de la Société (1945-1946). Or, on n’a rien fait
de la sorte et nous allons expliquer maintenant pourquoi nous
pensons que cela n’est pas dû à une omission mais qu'on l’a voulu,
délibérément et pour cause. Cela étant, nous ne connaissons aucun
principe qui permettrait, et moins encore exigerait, qu'un tribunal
prenne des mesures rectificatives sous le couvert d’un processus
d'interprétation, simplement parce que l'affaire n’a pas évolué
comme les parties, ou certaines d’entre elles, l'avaient envisagé.

3. Autres arguments

Il nous faut examiner maintenant certains autres arguments
sur la base desquels les Etats demandeurs prétendent qu'ils ont le
droit d’invoquer l’article 7 en l'espèce. Ces arguments reposent sur
des considérations plus ou moins externes, telles que la situation
actuelle du Mandat ou les dispositions d'autres instruments, etc.
Nous en laisserons certains de côté, en partie faute de place, mais
surtout parce que nous considérons que ce ne sont nullement des
arguments juridiques. Ce ne sont rien de plus que des motifs ou des
raisons faisant valoir qu’il est politiquement souhaitable que les
demandeurs aient le droit d’invoquer l’article 7 et que la Cour se
déclare compétente. Si compréhensible que soit ce sentiment, il ne
saurait avoir aucune portée sur les questions juridiques en cause
et seules ces dernières doivent retenir notre attention.

D'autres arguments sont bien d'ordre juridique — tout en étant
à notre avis mal fondés —, mais nous n’en traiterons pas parce que,
dans son présent arrêt, la Cour ne se fonde pas effectivement sur
eux, bien qu'ils aient été longuement débattus par les parties dans
la procédure écrite et orale et que la Cour y ait fait directement ou
indirectement allusion dans l'affaire de 1950 — tel est le cas, par
exemple, de l'argument fondé sur l’article 80, paragraphe 1, de la

200
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 516

Charte des Nations Unies !, ou sur une prétendue «continuation » .
ou dévolution, en faveur des Nations Unies et de ses Membres,
des fonctions, pouvoirs ou droits de la Société des Nations et de
ses Membres touchant aux territoires sous Mandats.

Les arguments que nous examinerons peuvent se diviser en trois
grandes catégories selon qu'ils se fondent a) sur le caractère ins-
titutionnel du Mandat et sa survivance en tant quw institution,
sinon en tant que traité ou convention; b) sur le rôle soi-disant
essentiel et nécessaire de l’article 7 dans le cadre du Mandat; et c)
sur les assurances que le Mandataire aurait données en 1946 en
prévision de la dissolution de la Société des Nations, impliquant
que le Mandataire aurait accepté d’être lié par l’article 7 à l'égard
de tout État Membre de la Société des Nations à la date de sa
dissolution.

a) Le fondement institutionnel et les effets du Mandat

En résumé, l'argument avancé sous ce titre est que la survivance
admise du Mandat en tant qu'institution implique nécessairement
sa survivance intégrale, tous ses éléments restant intacts y compris
l’article 7. Mais, l’article 7 ne pouvait être invoqué que par les

1 L'article 80, paragraphe 1, de la Charte n’a rien à voir avec la compétence de la
Cour.

On a toutefois cherché à s’en servir de la façon suivante: cet article aurait « pré-
servé »les droits des États; l’un de ces droits était celui qui était énoncé dans l'arti-
cle 7 de l’acte de Mandat; par conséquent, ce droit aurait survécu à la dissolution
de la Société jusqu’à ce que le territoire sous Mandat soit placé sous tutelle.

Non seulement cet argument est défectueux en soi, mais il ignore les termes
mêmes de l’article 80, paragraphe 1. Cet article représente clairement une clause
d'interprétation, appelée communément «clause de sauvegarde », d’un type que
l’on trouve fréquemment dans les instruments législatifs ou conventionnels destinés
à empêcher que les dispositions d’une loi ou d’un traité soient interprétées de façon
à avoir des effets dépassant leur objectif.

Sauf dans un sens vague et tout à fait indéterminé, une clause de ce genre ne
« préserve » aucun droit. Elle empêche que l'application de la loi ou du traité affecte
des droits (quels qu’ils soient ou quel que soit leur contenu) autrement que de la
manière prévue par le statut ou le traité. L'article 80, paragraphe 1, ne maintient
ni ne stabilise certains droits tels qu'ils existaient à la date d’entrée en vigueur de la
Charte; il n’assure pas non plus leur continuité; il ne les accroît ni ne les réduit. Il
les laisse en dehors de l’effet des dispositions du chapitre XII de la Charte.

Ce que l’article 80, paragraphe 1, passe sous silence est aussi important que ce
qu'il exprime. Il ne dit pas que certains droits seront maintenus. Il ne dit pas que ces
droits seront par la suite, jusqu'à la conclusion d'accords de tutelle, sujets à exé-
cution ou qu'ils ne prendront pas fin ni ne deviendront caducs par expiration du
terme, défaut d'objectif, impossibilité d'exécution ou pour toute autre raison. Il
ne dit pas que ces droits ne seront ni modifiés, ni sujets à modification, même par
un procédé juridique normal.

Il est évident que le but de l’article 80, paragraphe 1, est tout à fait différent de
ce qu’on a prétendu et ne permet pas, par des méthodes rationnelles d'interprétation,
d'appuyer les arguments avancés. Le seul but de cet article était d'empêcher qu’une
disposition du chapitre XII de la Charte pût être interprétée de façon à modifier des
droits existant antérieurement à un certain événement.

201
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 517

Membres de la Société des Nations (aujourd’hui disparue), il ne
pourrait pratiquement survivre. Donc, tout Etat qui était Membre
de la Société au moment de sa dissolution doit avoir le droit de
Yinvoquer.

A notre avis cet argument est fallacieux à deux égards. La pre-
mière erreur est de prétendre que la survivance ou le maintien en
vigueur d’une institution entraine naturellement la survivance ou
le maintien en vigueur de tous ses éléments intacts. Nous revien-
drons sur ce point. La deuxiéme erreur est de penser que cette
survivance pourrait de quelque fagon augmenter ce que nous
appellerons la stature de l'institution, en lui donnant des effets
supplémentaires, et qu'une disposition pourrait survivre autrement
que d’après ses propres termes. A notre avis, l’article 7 a uniquement
survécu en ce sens qu'il n'a pas été physiquement rayé de l'acte
de Mandat et qu’il figure toujours sur le document contenant la
résolution ou déclaration originale de la Société des Nations du
17 décembre 1920. La Cour, qui doit déterminer l'application de
l'article 7 en tant que partie de l’acte de Mandat et suivant le
principe que cet acte est ou représente un traité ou une convention
en vigueur, peut le faire (et c’est, selon nous, la seule solution)
en décidant que les demandeurs ne peuvent invoquer l’article 7
puisqu'il ne donne de droits qu'aux Membres de la Société des
Nations. Selon nous, la Cour ne saurait appliquer correctement
cet article d’une autre manière car, s’il fait encore partie de l’acte
de Mandat, par là même il en fait partie dans les termes où il a été
primitivement rédigé en vue de son insertion dans cet acte et
qui n'ont jamais été modifiés. La Cour ne peut donc à la fois se
fonder sur la persistance de l’article 7 dans l'acte de Mandat et
refuser de l’appliquer conformément aux termes dans lesquels il y
figure.

Mais, si exact cela soit-il, nous ne voulons pas fonder notre
opinion sur une simple considération de logique. Les raisons de
fond qui nous poussent à rejeter l'argument tiré de la survivance du
Mandat en tant qu’institution sont, premièrement, que nous con-
sidérons comme fallacieuse l’idée que, si une institution survit, tous
ses éléments doivent également survivre; et, deuxièmement, que
nous estimons qu’il est faux qu’une disposition de règlement
judiciaire obligatoire comme l'article 7 ait un tel caractère de
nécessité inhérente au système des Mandats qu’il faille lui attribuer
un champ d'application continu et réel en tant qu’élément essentiel
de ce système.

En ce qui concerne la première de ces questions, il n’existe en fait
aucun principe de droit international qui exige que, puisqu’un
instrument ou une institution survit ou continue d’exister, il en soit
nécessairement ainsi pour tous ses éléments, sans aucune espéce de
séparation possible. Bien au contraire, le droit international ne
prévoit aucune incompatibilité entre, d’une part, la survivance ou
le maintien en vigueur d’un accord, institution ou organe inter-

202
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 518

national et, d’autre part, expiration ou la caducité pour une raison
ou pour une autre d’un de ses éléments particuliers ou de fonctions,
obligations ou droits particuliers qui y sont prévus. Cette situation
est même très répandue; il arrive souvent par exemple qu’un
instrument reste en vigueur alors qu’une de ses dispositions parti-
culières cesse ou a cessé de jouer, du fait que ses termes sont devenus
inapplicables ou son exécution impossible, ou pour toute autre
raison.

Si examen d’une clause donnée montre (comme dans le cas des
articles 6 et 7 du Mandat) que, d’après ses propres termes, elle ne
peut plus être appliquée, bien que l'instrument ou l'institution
survive en tant que tel, il faut prima facie en conclure que cette
clause est devenue caduque, bien que l’acte ou l'institution reste
par ailleurs intact.

On ne pourrait soutenir le contraire que dans le cas où la clause
en question aurait un caractère si essentiel et si fondamental que
l'acte ou l'institution ne pourrait fonctionner sans elle. Il nous
faut donc voir maintenant si, au sens juridique, l’article 7 du Mandat
a un caractère de nécessité inhérente tel que cela justifie de l’appli-
quer comme la Cour en a décidé.

*
* *

b) L’argument tiré de la nécessité

Nous arrivons ici au cœur de la présente affaire car le prétendu
caractère essentiel de l’article 7 de l’acte de Mandat est non seule-
ment à la base de l'argument selon lequel le Mandataire aurait
accepté en 1946 de continuer à considérer l’article 7 comme appli-
cable (nous en parlerons plus loin), mais il est aussi à la base et
forme l'essence de presque tous les arguments avancés en faveur de
la compétence de la Cour en l'espèce. Si l’article 7 n’est pas un
élément essentiel du Mandat, tous les arguments substantiels pré-
sentés en faveur de la compétence sont réduits à néant. La première
question est donc de savoir comment interpréter correctement les
termes «essentiel », « nécessité inhérente », etc. Il ne suffit pas de
simples affirmations de nécessité non appuyées par des critères
juridiques. Le principal motif avancé en faveur du caractère néces-
saire de l’article 7 en l'espèce est que l’on considérait comme essen-
tiel, dans l'intérêt des peuples non encore capables de se diriger
eux-mêmes, qu’il y eût une «surveillance judiciaire » sur la façon
dont la Puissance mandataire accomplissait les obligations inter-
nationales de sa mission sacrée. Il faut, dit-on, donner effet à cette
nécessité d’une façon ou d’une autre.

Étant donné notre opinion sur la troisième exception préliminaire,
à savoir que l’article 7 n’a nullement été institué pour la protection

203
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 519

des habitants du territoire sous Mandat, nous ne pouvons évidem-
ment pas accepter un argument de nécessité fondé sur le motif qui
vient d’être mentionné. Toutefois, même si notre avis était différent
à cet égard, nous rejetterions encore ce motif. Il ne suffit pas de
montrer simplement que la disposition ou la clause en question est
souhaitable, ou qu’il est bon qu’elle existe, ou qu’elle sert une fin
utile. Il faut beaucoup plus que cela.

A notre avis, il faut que la disposition ou la clause ait un caractère
tel que l'instrument, l'institution ou le système auquel elle se rap-
porte, ne foncttonneratt pas sans elle — ce qui est tout à fait différent.
En général, les clauses de règlement judiciaire ne sont pas considé-
rées comme possédant ce caractère dans le cadre des instruments où
elles figurent. Elles peuvent présenter un tel caractère dans des cas
rares et plutôt spéciaux. C’est par exemple le cas de la convention
de Genève de 1958 sur la pêche et la conservation des ressources
biologiques de la haute-mer dans laquelle des dispositions détaillées
prévoyant l'arbitrage obligatoire sont intégrées dans le traité com-
me un aspect essentiel de la méthode pour déterminer, d’après le
traité, les mesures de conservation légitime des ressources biologi-
ques de la haute-mer. Mais, sauf dans ce genre de cas, les dispositions
prévoyant le règlement judiciaire obligatoire, aussi souhaitables
qu'elles puissent être en principe, n’ont jamais été considérées
comme une condition sine gua non de la mise en œuvre d’un traité
et toute suggestion en ce sens rencontrerait normalement une vive
opposition. Leur simple présence dans un traité, déterminée par des
raisons variées, n’en indique pas le caractère de nécessité.

Ainsi l’absence de l’article 7 n’aurait pas laissé le Mandat dans
une situation différente ou pire que celle d’une centaine d’autres
instruments qui ne contiennent aucune clause de règlement judi-
ciaire. Si, au lieu de mentionner la Cour permanente, l’article avait
prévu qu’on ferait appel à des arbitres, dont l’un aurait été le
détenteur d’une fonction déterminée, et si, par la suite, cette fonc-
tion avait cessé d’exister pour une raison ou pour une autre, pour-
rait-on dire que, l’article n'étant plus susceptible d’être mis en
œuvre, ce fait aurait frappé le Mandat à la base et y aurait mis fin?
La réponse serait évidemment «non». En principe, on pourrait
donner la même réponse s’il n'avait pas été possible, pour une
raison ou pour une autre, de continuer d’appliquer l’article tel qu'il
a été rédigé. Le Mandat pourrait subsister quand même sans
l’article, tout comme il aurait pu subsister si la Cour permanente
avait disparu sans successeur.

*

Une raison plus précise en faveur de la « nécessité », que l’on a
fortement soulignée, est que la règle de l’unanimité en vigueur au
Conseil de la Société des Nations (y compris le vote du Mandataire
lui-même lorsque la question des Mandats était à l'examen) avait
pour effet que le Conseil ne pouvait, en dernier ressort, imposer ses

204
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 520

vues au Mandataire. Puisque le Conseil ne pouvait pas demander
d'avis consultatif à la Cour permanente, avis qui n'aurait pas été
obligatoire, et puisqu’aux termes de l’article 34 du Statut de la
Cour, seuls les États pouvaient présenter à la Cour une affaire
contentieuse et obtenir une décision obligatoire, on prétend qu’il
était essentiel pour protéger la mission sacrée qu’un Membre, ou
des Membres, de la Société des Nations fussent habilités à invoquer
Varticle 7 et à soumettre le différend au jugement de la Cour
permanente.

De tous les arguments avancés dans cette affaire, celui-ci nous
semble le moins fondé. I] n'existe à notre avis aucune raison conce-
vable permettant de supposer qu’on ait jamais eu l’intention, dans
le cadre du système des Mandats, d’habiliter le Conseil de la Société
des Nations à imposeer ses vues au Mandataire. L'existence de la
règle de l’unanimité montre une situation exactement inverse et
prouve donc le contraire.

Au surplus, peut-on s’imaginer sérieusement que, si ceux qui ont
créé le système avaient eu l’intention de donner au Conseil en der-
nier ressort le pouvoir de lier ou de contraindre le Mandataire, ils
s’en seraient remis à la possibilité éventuelle qu’un Membre indi-
viduel de la Société des Nations fût disposé à intervenir (dans une
affaire n’affectant aucunement ses propres intérêts en tant qu Etat)
et à prendre fait et cause pour le Conseil, comme les demandeurs
l'ont fait en l’espéce au nom de I’ Assemblée des Nations Unies dans
un différend opposant essentiellement l’État défendeur et l’Assem-
blée? Pareilles procédures peuvent être mises en œuvre aujourd’hui.
On n’y songeait même pas en 1920 et elles n’ont certainement pas
été envisagées dans le cadre du système des Mandats.

L'article 22 du Pacte et l’article 6 du Mandat stipulent que le
Mandataire enverra des rapports au Conseil de la Société des Na-
tions. Le fait même de l'existence de la règle de l’unanimité, joint au
fait que, selon le paragraphe 5 de l’article 4 du Pacte de la Société
des Nations, le Mandataire devait participer au vote, montre que le
système était fondé sur la discussion, la négociation et le commun
accord. L'idée d'imposer quoi que ce fût au Mandataire y était
complètement étrangère.

Encore plus étrangère à l'ambiance de l’époque eût été l’idée de
faire appel à cette fin aux Membres individuels de la Société des
Nations. A notre avis, comme nous l’exposons clairement à propos
de la troisième exception préliminaire, l'objectif réel de l’article 7
et des articles similaires des autres Mandats n'était pas de per-
mettre aux Membres individuels de la Société des Nations de pro-
téger les intérêts du Conseil ou de la Société vis-à-vis du Mandataire,
mais de leur permettre de protéger leurs propres intérêts et ceux
de leurs ressortissants dans les territoires sous Mandat. Ces intérêts
pouvaient être considérables en particulier dans le cas des Mandats
«A» et «B ». Le principal souci du Conseil ne concernant pas ce
genre d’intéréts mais l’administration du Mandat vis-à-vis des

205
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 521

habitants, on a estimé nécessaire de donner aux Membres de la
Société des Nations pris individuellement un droit d’action direct
et indépendant en la matière. Même si nous n’avions pas raison à
cet égard, nous considérerions quand même, pour les motifs indiqués
ici et pour d’autres que nous allons mentionner, que l’article 7
était considéré comme un élément accessoire et nullement essentiel
du Mandat.

*

Tl existe encore une autre raison, peut-être inavouée mais assez
évidente, d’invoquer le caractère de «nécessité » de l’article 7. Si
l’on considère l’affaire dans son ensemble et à la lumière de son
histoire depuis la dissolution de la Société des Nations, il nous
apparaît clairement que les demandeurs (et la Cour aussi, pensons-
nous) cherchent à appliquer une sorte de principe de «vision a
posteriori » et se fondent sur quelque doctrine de «nécessité sub-
séquente » absolument inconnue en droit international. Voici ce qui
s’est passé: une disposition qui, à l’origine, n’avait qu’une impor-
tance accessoire et qui, nous le verrons, n’avait jamais été utilisée
en pratique, a en raison d'événements récents pris une importance
et (par l'effet de l’article 94 de la Charte) acquis des virtualités
qu’elle ne possédait pas à l’origine. On prétend que dans les circons-
tances actuelles seul l’article 7 permet d’exercer un contrôle
quelconque sur le Mandataire.

Cela peut se comprendre, mais cela ne constitue par un argument
juridique valable. Cela ne donne pas plus de motifs juridiques de
lire de nouveaux termes dans l’article 7 que si l’on réclamait la
rectification d’une certaine frontière parce que, quarante ans après
sa fixation, d'importants gisements de minerai auraient été découverts
dans cette région. Des événements ultérieurs peuvent affecter l’¢m-
portance d'une disposition; ils ne sauraient affecter son caractère
juridique intrinsèque lequel, en vertu du principe de la « contem-
poranéité » en matière d'interprétation, doit s’apprécier d’après la
place qu’elle occupait dans le contexte du système ou du régime
dont elle faisait partie à l’époque où celui-ci a été établi. Des modi-
fications dans ce contexte peuvent accroître l'importance de la
disposition en question; ils n’altérent pas son caractére juridique
intrinsèque et ne donnent pas naissance à de nouveaux droits à
son égard !.

1 On peut en donner de nombreux exemples. Supposons, par exemple, que
dans un système de communications régi par un traité (par exemple la navigation
aérienne), l’utilisation de certains itinéraires soit soumise au consentement des Etats
par lesquels ou au-dessus desquels ils passent. Il se peut que, par suite de modifi-
cations climatiques ou autres, d’autres routes dont l’utilisation n’est pas contrôlée
soient bloquées ou deviennent inutilisables. Cela peut accroître l'importance des
États permettant une utilisation étendue des zones contrôlées: mais on ne pourrait
en déduire que leur consentement n’est plus nécessaire. Le caractère juridique des
dispositions en question ne serait pas affecté par importance accrue de leur objet
dans le systéme.

206
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 522

En l'espèce, les événements ont accru l’importance du recours à
l’article 7, en supposant qu'on puisse l’invoquer. Mais ils ne sau-
raient ni créer un droit de l’invoquer qui n’aurait pas existé précé-
demment, ni lui donner un caractère juridique de nécessité inhérente
qu’il n’avait pas dans le cadre primitif du Mandat.

*

Tl est un certain nombre d’autres facteurs qui montrent très
clairement qu’il serait erroné de considérer que l’article 7 présente
un caractère essentiel ou nécessairement inhérent au système du
Mandat. Nous avons déjà signalé qu'il ne figurait pas parmi les
«garanties » ou sauvegardes prévues par le Pacte de la Société des
Nations et qui, selon le paragraphe x de l’article 22 de ce Pacte,
devaient figurer dans le Pacte même. L'article 22 a pris les dis-
positions voulues pour que des rapports soient présentés par le
Mandataire au Conseil de la Société des Nations et pour créer une
Commission permanente des Mandats chargée de donner des avis
au Conseil. La raison en est vraisemblablement que les rédacteurs
de l’article ont considéré que l’obligation de faire rapport était un
élément essentiel et nécessaire de tout système de Mandats devant
remplir les buts énoncés à l’article 22. Il est impossible d'échapper
à la conclusion qu’il n’a pas été considéré qu’il fût également néces-
saire que le Mandataire fût contraint de se soumettre au règlement
judiciaire et c’est pourquoi, si même on a envisagé ce point lors de
la rédaction de l’article 22 du Pacte, la question a été laissée de
côté pour être réglée en dehors de l’article 22, dans l’instrument qui
définissait les termes du Mandat. En tout cas, les termes du para-
graphe x de l’article 22 s'opposent à ce qu’une disposition non
prévue dans le Pacte prenne rang d’élément essentiel au fonctionne-
ment du Mandat. |

Précisément la même situation a été créée et existe en la matière
du régime de tutelle des Nations Unies. La Charte contient des
dispositions détaillées sur la surveillance administrative, la création
du Conseil de tutelle, etc.; mais toute obligation de se soumettre
à la juridiction obligatoire est laissée aux «accords » de tutelle
individuels, pour y être incluse s’il y a lieu. Au surplus, alors que
certains de ces accords contiennent cette obligation, d’autres ne la
contiennent pas. À notre avis, c’est là un fait très significatif. Trois
sur quatre des Mandats « C » qui ont été ramenés dans le cadre des
dispositions de la Charte des Nations Unies relatives à la tutelle
n'ont pas fait l’objet d’une clause comparable dans les accords de
tutelle pertinents. Il s’agit des accords de tutelle qui visent les
territoires antérieurement placés sous Mandat japonais, la Nouvelle-
Guinée et Nauru. Aucun d’entre eux ne contient de clause de
règlement juridiciaire.

Si l’article 7 présentait un caractère aussi essentiel en vue de
l'application du Mandat et en vue de garantir et d’assurer les

207
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE | 523

intérêts des habitants des territoires sous Mandat, il était tout aussi
essentiel d'insérer des dispositions semblables dans les accords de
tutelle relatifs aux mêmes populations et territoires. Mais ce qu’on
a considéré comme essentiel au moment qui a précédé la mise sous
tutelle semble ne plus avoir été considéré comme essentiel au
moment qui a suivi cette opération. Et cependant, les principes
fondamentaux du régime de tutelle étaient les mêmes que ceux du
système des Mandats.

A notre avis, cette considération par elle-même révèle le caractère
artificiel de la théorie d’après laquelle l’article 7 était une nécessité
fondamentale du fonctionnement du système des Mandats.

On a cherché à neutraliser ou à expliquer cela en se référant à
la différence entre les systèmes de vote de la Société des Nations et
de l’Assemblée générale des Nations Unies; la première appliquait
la règle de l'unanimité pour toutes les décisions et la seconde pra-
tique la majorité des deux-tiers pour toutes les questions importan-
tes. On soutient que c’est ce qui permettait de se dispenser de la
nécessité fondamentale de l’article 7 aussitôt qu'un territoire sous
Mandat était placé sous le régime de tutelle.

Si la différence du système de vote pouvait avoir eu la signifi-
cation qu’on lui attribue, il paraitrait quelque peu surprenant qu’un
article que l’on prétend faire partie de l'essence même du système
des Mandats ait été écarté ou omis de ces trois accords de tutelle,
sans que personne ait demandé quelle était la raison de cet abandon
et si la sauvegarde de la « mission sacrée » risquait d'en être affectée
et dans quelle mesure.

Si l’article 7 répondait à une nécessité si fondamentale dans le
système des Mandats, ce serait, nous semble-t-il, trop demander que
de vouloir faire accepter l’idée d’après laquelle rien n’aurait été
dit par qui que ce soit à l’Assemblée générale, ni aucune trace ne
resterait pour expliquer l’omission de cet article lorsque les trois
Mandats ont été placés sous des accords de tutelle répétant en subs-
tance les dispositions de fond des Mandats eux-mêmes. L'article a
été abandonné sans un mot.

L’explication avancée se heurte à d’autres écueils. L'Assemblée
générale, sauf dans un nombre limité de questions, n’a aucun pouvoir
de prendre des décisions relatives à l'administration des territoires
sous tutelle: elle ne peut faire que des recommandations. J] semble-
rait que, si l’article 7 était essentiel sous le système des Mandats,
il ne l'était guère moins sous le régime de tutelle. On ne voit pas
quelle différence de principe existerait à ce point de vue entre les
deux systémes, pour la seule raison d’une différence entre la procé-
dure de vote de la Société des Nations et celle de l’Assemblée
générale. Dans un système comme dans l’autre, l’État érustee
aurait pu se montrer récalcitrant et ignorer les vues, dans un cas,
de la Commission permanente des Mandats et du Conseil de la
Société des Nations et, dans l’autre, du Conseil de tutelle et de
l’Assemblée générale. Si dans le premier système il était essentiel,

208
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 524

dans l'intérêt des populations indigènes, de recourir à la Cour pour
obtenir un arrêt contre l'État trustee, la chose paraît tout aussi
essentielle sous le régime de tutelle.

Au surplus, l’un de ces trois Mandats, à savoir l’ancien Mandat
japonais, a été converti au bénéfice des États-Unis en une tutelle
sur zones stratégiques, l’Assemblée générale étant écartée de toutes
les fonctions des Nations Unies s’y rapportant +. Seul le Conseil
de Sécurité peut exercer ces fonctions et toutes « décisions » prises
par lui seraient, semble-t-il, soumises à l’article 27, paragraphe 3,
de la Charte, qui requiert le vote affirmatif de VEtat trustee — les
Etats-Unis eux-mémes.

S'il en est ainsi, la base de l’explication s’effondre. Dans le cas
contraire, il faudrait que nous fussions prêts à croire que, lorsque
le Conseil de Sécurité a approuvé cet accord de tutelle particulier,
les Membres du Conseil ont tenu pour acquis — cela irait sans dire
— que l’article 27, paragraphe 3, ne s’appliquait pas, tout au
moins au vote de l'État trustee. Cela nous naraît absolument im-
probable.

Au surplus, il n’a pas été expliqué pourquoi la clause de règlement
judiciaire a été insérée dans le dernier Mandat «C» placé sous
tutelle à la même époque — le Mandat pour le Samoa — en dépit
du fait que, d’après le raisonnement de la Cour, la nécessité en avait
disparu.

Dans ces conditions, à quoi devait servir la clause dans cet
accord de tutelle particulier ?? Et quel but la même clause figurant
dans tous les autres accords de tutelle pour les territoires autrefois
sous Mandats « A » et « B » était-elle destinée à servir, puisqu'elle a
cessé, pour ainsi dire, du jour au lendemain, d’être nécessaire en
vue de servir son but primitif ?

A notre avis, le but ou l'intention de la clause n'a pas changé.
Si elle n’est pas essentielle sous le régime de tutelle, elle ne l'était
pas davantage sous le système des Mandats.

Enfin, dans l'opinion de la Cour, l'application de l’article 7 ne
se limitait pas au cas où, pour ramener à l’ordre la Puissance man-
dataire, le Conseil ne pouvait agir en raison de la règle de l’unani-
mité. Cela permettait donc à un État non membre du Conseil de
solliciter un arrêt contre l’État mandataire, même à l'encontre
des désirs du Conseil ou même de la majorité des Membres de la
Société. En dernière analyse, la nécessité fondamentale de l'ar-
ticle 7 repose sur la présomption de l'éventualité qu'il serait néces-
saire de protéger la mission sacrée, même à l'encontre des vues

 

1 Article 83 de la Charte.

? Il est manifeste, à notre avis, que le but — quel qu'il fût —- de la clause de rè-
glement judiciaire est resté le même sous les deux systèmes. Mais comme nous le
démontrerons quand nous traiterons de la troisième exception préliminaire, ce but
n'était pas celui qui a été indiqué par la Cour. Elle se rapportait exclusivement aux
intérêts étatiques individuels conférés par les différents Mandats aux États Membres
de la Société des Nations et à leurs ressortissants. Ces droits étaient minimes dans
le cas des Mandats « C » mais très étendus dans celui des. Mandats « A» et« B».

209
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 525

unanimes du Conseil, chargé, d’après le Pacte même, du devoir
de surveillance.

À notre avis, le fait que trois des quatre accords de tutelle se
rapportant aux anciens territoires sous Mandats « C » — dont les
populations, parmi toutes celles visées par l’article 22 du Pacte de la
Société, étaient les moins capables de «se diriger elles-mêmes » —
ne contenaient pas cette clause de contrôle judiciaire prétendument
fondamentale et essentielle, alors que les accords visant des popu-
lations beaucoup plus développées (les anciens Mandats « À » et
« B ») contenaient une clause correspondant à l’article 7, se concilie
difficilement, pour dire le moins, avec la thèse du caractère essentiel.
Le moins qu’on puisse dire, c’est qu'il y a la une preuve très forte
en sens contraire. .

Un autre point qui pourrait légitimement être pris en ligne de
compte pour apprécier le degré de «nécessité » qui s'attache à
l’article 7 est la mesure dans laquelle il a été utilisé en fait. Après
tout, on ne saurait négliger une période de quarante ans et, tout
en reconnaissant pleinement le bien-fondé de la remarque qu'a
faite dans l’affaire de 1950 le juge Read que l'utilité d’une clause
de règlement judiciaire ne saurait être appréciée simplement en
vérifiant le nombre de cas dans lesquels elle a été invoquée, puisque
son existence même a pu servir de préventif contre les violations
de l'instrument envisagé, le fait n’en demeure pas moins que, si
l’on considère les affaires Mavrommatis comme étant au fond les
phases d’une même affaire, le présent litige n'est que le deuxième
cas en quarante ans où a été invoquée la clause de règlement judi-
ciaire d'un Mandat quelconque et le premier après quarante ans en
matière de Mandats «B» ou «C». En outre, puisque l'affaire
Mavrommatis concernait les intérêts d’un ressortissant d’un Membre
de la Société des Nations dans le territoire sous Mandat en question,
le cas actuel est le premier où la question de l'administration du
Mandat soit soumise à décision judiciaire au point de vue des
populations du territoire sous Mandat.

Ce qui est peut-être plus significatif encore, c’est le doute sur la
catégorie de différends visés par l’article 7 — le point soulevé
dans la troisième exception préliminaire du défendeur. Il serait
certainement difficile de considérer comme fondamentale et essen-
tielle, comme inhérente, nécessaire et non séparable, comme indis-
pensable au fonctionnement du Mandat et par conséquent comme
devant être préservée et perpétuée d’une manière ou d’une autre,
une disposition que, même aujourd’hui, la Cour n’a estimée que
par la plus étroite des majorités se rattacher à l'administration du
Mandat, plutôt que de la considérer comme simplement relative
aux intérêts individuels spécifiques des différents Membres de la
Société des Nations et de leurs ressortissants dans le territoire sous
Mandat. Une incertitude si manifeste et se prolongeant sur une
période aussi longue se concilie mal avec la thèse d’après laquelle
la disposition en question est un élément indispensable du sys-
tème dont elle fait partie.

210
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 526

+
* *

A notre avis, les diverses considérations qui viennent d’étre
discutées ne peuvent justifier qu’une seule conclusion — c’est que
la thèse d’après laquelle l’article 7 est une partie essentielle, in-
hérente et nécessaire du systeme des Mandats n’a pas été démontrée.
En conséquence, cet argument ne peut servir de fondement au droit
des Etats demandeurs à invoquer l’article.

*

* *

c) Le prétendu accord d’avril 1946

La Cour arrive à la conclusion qu’à la réunion de l’Assemblée
d'avril 1946 un accord‘ est intervenu entre les Membres de la
Société des Nations en vue de continuer les différents Mandats, en
ce qui concerne les obligations des Puissances mandataires, non-
obstant la dissolution de la Société.

Dans son contexte, la question est de savoir si ce prétendu accord
s’appliquait à l'article 7 (et aux clauses correspondantes des autres
Mandats) et, si oui, quel en était l'effet. Comme nous l’avons indiqué
plus haut, l’article 7 comportait l'engagement unilatéral de la part
du seul Mandataire de se présenter devant la Cour permanente à
la demande des autres Membres de la Société des Nations. Aucune
espèce d’« accord » de la part de ces autres Membres n'aurait pu
suffire à perpétuer l'obligation du Mandataire après la dissolution
de la Société des Nations. Pour y parvenir, ce qu'il aurait fallu,
et à la condition qu'il {ut suffisamment direct, explicite et non équivoque,
c'eût été un engagement de la part du Mandataire lui-même
dont, dans toutes les circonstances contemporaines, on aurait pu
déduire de façon concluante un accord entre le Mandataire et
chacun des autres États alors Membres de la Société des Nations
pris individuellement. Nous laissons de côté la considération du
problème de savoir si un pareil accord était possible dans le cadre
de l’article 37 du Statut, puisqu'il n'aurait existé, s’il avait existé
en fait, qu'à une époque postérieure à l’entrée en vigueur de lar-
ticle 37. Nous laissons également de côté l'examen de la question
de savoir si un pareil accord, en supposant qu'il fût démontré,
pouvait entrer dans les dispositions de l’article 36, paragraphe 1,
du Statut de la Cour ou si cet engagement pouvait être envisagé
comme une déclaration unilatérale dans le cadre de l’article 36,
paragraphes 2 et 4, du Statut.

Nous nous attachons et nous nous limitons à la véritable question
à laquelle il faut répondre, à savoir: le Mandataire a-t-il soit dans
un discours, soit dans une déclaration, soit en participant à une
résolution de l’Assemblée de la Société des Nations, pris un tel

1 La Cour ne dit pas si l'accord en question était « tacite » ou non.

2II
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 527

engagement dans des termes permettant de considérer qu'il s’est
clairement engagé à renouveler ou à perpétuer à l'égard des anciens
Membres de la Société des Nations une clause de règlement judi-
ciaire qui, d’après ses termes mêmes, était sur le point de devenir
caduque ?

Ainsi présentée, il nous semble que poser la question c’est y
répondre — et par la négative — dès que l’on examine les déclara-
tions et résolutions pertinentes.

Les énoncés sur lesquels la Cour se fonde au sujet de l’article 7
du Mandat pour le Sud-Ouest africain sont une déclaration faite à
Genève le 9 avril 1946 par le représentant de l’Afrique du Sud
et les paragraphes 3 et 4 de la résolution de l’Assemblée de la
Société des Nations du 18 avril qui a été adoptée à l'unanimité.
Nous y cherchons en vain un élément quelconque qui aurait l'effet
qu'on prétend.

Pour pertinente qu’elle soit, nous ne jugeons pas nécessaire
d'examiner la question de savoir dans quelle mesure des déclarations
unilatérales faites de la sorte à des conférences internationales ou
la partcipation aux résolutions qui en ont résulté peuvent donner
leu à des obligations juridiques rigoureusement obligatoires. Ce
qui est très clair, c’est que la résolution de la Société des Nations
du 18 avril 1946 n'a même pas prétendu imposer ou constater
d'obligations quelconques. Elle a simplement noté, ainsi qu’elle
Vénonce expressément, certaines déclarations d’intentions anté-
rieures.

Ces déclarations de tous les Mandataires (et non pas seulement
de l'Afrique du Sud) ont été faites en termes très généraux et, dans
certains cas, dans des termes au moins prudents et quelque peu
circonspects, voire restrictifs. Elles ne mentionnent aucun obliga-
tion déterminée en vertu des Mandats et, selon nous, elles ne sont
rien de plus que des déclarations d'intention formulées devant la
Société des Nations à la veille de sa dissolution. Le caractère de la
résolution de la Société n’est pas différent,

Au surplus, le caractère général de la déclaration sud-africaine
et l'emploi de formules telles que «continuera à ... administrer [le
territoire] en se conformant scrupuleusement aux obligations du
Mandat, afin d'assurer le progrès, et de sauvegarder les intérêts de ses
habitants » (les italiques sont de nous) montrent clairement, selon
nous, que le Mandataire ne songeait qu’à la méthode pratique
d'administration du territoire vis-à-vis de ses habitants et non pas
aux obligations collatérales d'un autre caractère qu’il avait pu
avoir envers les Membres de la Société des Nations +. Par exemple,
nous ne considérerions pas une déclaration de ce genre comme com-

1 Cela est confirme quand on lit la déclaration tout entière dont une partie
(dans son contexte) pourrait être soulignée, à savoir les mots: «la disparition des
organes de la Société des Nations qui s'occupent du contrôle des mandats, à savoir,’
en premier lieu, la Commission des mandats et le Conseil de la Société, empêchera
évidemment de se conformer entièrement à la lettre du Mandat ».

212.
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 528

portant promesse de continuer, après la dissolution de la Société des
Nations, les droits commerciaux et autres réservés par les Mandats
aux Membres de la Société des Nations ou à leurs ressortissants et
nous soulignons ce point parce que ce n’est pas seulement de l’ar-
ticle 7 et des clauses de règlement judiciaire des autres Mandats
qu'il s’agit ici. Si des dispositions de ce caractère sont encore en
vigueur, elles le sont pour d’autres raisons et certainement pas en
vertu du genre de déclarations faites à Genève par le représentant
de l'Afrique du Sud (et pour le compte des autres Puissances
mandataires).

C’est exactement le méme tableau qui ressort de la résolution
finale de la Société des Nations du 18 avril 1946. La paragraphe final
« Note que les Membres de la Société administrant actuellement des
territoires sous mandat ont exprimé leur intention de continuer à
les administrer, en vue du bien-être et du développement des peuples
intéressés, conformément aux obligations contenues dans les divers
mandats, jusqu’à ce que de nouveaux arrangements soient pris... »,
etc. (les italiques sont de nous).

Si on y ajoute les références antérieures à la dissolution imminente
de la Société des Nations faites dans cette résolution et dans les
déclarations des divers Mandataires?, tout cela pourrait être
considéré presque comme la reconnaissance du fait que, lors de
cette dissolution, les Mandats, comme tels, cesseraient d’être en
vigueur, mais qu’en attendant d’autres arrangements les territoires
intéressés continueraient, du point de vue de leurs habitants, à être
administrés comme si les Mandats étaient encore en vigueur ou sur
la même base que celle des Mandats. Ce dont la Société des Nations
se préoccupait ce n’était pas des obligations déterminées des Man-

1 Il serait même possible de discuter du point de savoir si toutes les dispositions
des accords de Mandats étaient compatibles avec les dispositions de la Charte des
Nations Unies dont les termes liaient déjà la plupart des États Membres de la Société
des Nations.

2 Tl est utile de résumer la façon dont chacune des autres Puissances mandataires
a déclaré ses intentions concernant l'exécution future de ses obligations (les italiques
sont de nous). C’est ainsi que la Grande-Bretagne a déclaré l'intention de continuer
à administrer « conformément aux principes généraux des mandats existants »; la
France, qu’elle se proposait de « poursuivre l'exécution de la mission qui lui avait
été confiée »; la Belgique, qu'elle restait « pleinement consciente de toutes les obliga-
tions qu’imposent aux Membres des Nations Unies les dispositions de l’article 80
de ia Charte »; la Nouvelle-Zélande, que la dissolution de la Société des Nations
ne diminuait pas ses obligations « envers les habitants du ... territoire qui continuera
a étre administré par la Nouvelle-Zélande conformément aux termes du Mandat,
en vue d’assurer le bien-être et le progrès des habitants »; l'Australie, de son côté,
a déclaré que la dissolution de la Société ne serait pas considérée par elle comme la
déchargeant « des obligations qui lui ont été imposées » en vertu du systéme des
Mandats, qu’elle considérait comme conservant toute leur validité et toute leur
force. Au surplus, lorsque, le 12 avril 1946, le projet de résolution a été discuté dans
les commissions et a été adopté en vue d’être présenté à l’Assemblée de la Société
des Nations, le représentant de la France (sans que personne ait exprimé une
opinion différente à aucun autre point de vue) a déclaré que ses territoires conti-
nueraient à être administrés dans l'esprit du Pacte et de la Charte.

213
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 529

dataires envers les Etats, ni des droits ou intéréts des Etats ou de
leurs ressortissants, mais de l’intérét des populations indigènes et
de la «continuité d’appl-ation des principes du système des man-
dats »},

Quoi qu'il en soit, il est tout à fait clair pour nous qu’on ne
saurait considérer que ces déclarations et ces résolutions constituent
des engagements obligatoires de continuer 4 appliquer les disposi-
tions du Mandat dans leur intégralité et indépendamment de la
facon dont une clause particuliére quelconque serait affectée par la
dissolution de Ja Société des Nations; et nous ne parvenons pas à
comprendre comment un tribunal pourrait en déduire un engage-
ment quelconque et moins encore la prolongation indéfinie d’une
obligation juridictionnelle sur le point de devenir caduque d’aprés
ses termes mêmes. Nous pensons qu’il aurait fallu pour cela bien
autre chose; quelque chose qui visât explicitement cette obligation.
Autre chose est, en partant de l’idée que la dissolution de la Société
des Nations pouvait étre considérée comme mettant fin au systéme
des Mandats tout entier (ce qui, croyons-nous, était la pensée de
ceux qui étaient à Genève), de déduire implicitement (sur cefte base)
de ce qui avait été dit un engagement de continuer d’appliquer les
dispositions du Mandat qui se référaient aux habitants du territoire
et qui, d’après leurs termes, ne dépendaient pas directement de la
continuation de l’existence de la Société des Nations ou de l’apparte-
nance à celle-ci ou n’y étaient pas directement liées. Autre chose est
de tirer des conclusions implicites semblables, lorsqu’il ne s’agit
pas seulement de maintenir en vie le système comme tel, en dépit
de la dissolution de la Société, mais aussi de maintenir en vigueur
des clauses particulières, telles que l’article 7, se rapportant spéci-
fiquement à l'existence de la Société des Nations ou au fait de
Vappartenance à celle-ci. Nous pensons que cela dépasse les limites
des conclusions implicites permises. Rien moins qu’un engagement
visant spécifiquement la clause ou la catégorie de clauses en question
n'aurait pu suffire en ce qui concerne ce genre de disposition. On ne
trouve rien de tel dans la déclaration sud-africaine, ni dans aucune
des déclarations des autres Mandataires ni dans la résulotion perti-
nente de la Société des Nations. Et même, comme nous l’avons
signalé, les références explicites à l'administration du territoire dans
l'intérêt des habitants, et à cette administration seule, constituent
une contre-indication précise.

Dans le cas de l'Union sud-africaine, cette conclusion est rendue
plus claire encore par une autre considération. A la fois dans la
déclaration de l’Afrique du Sud et dans la résolution de la Société des
Nations du 18 avril 1946, les références à ce qui était envisagé sont
déclarées faites en considération d’autres arrangements ou en
attendant ces autres arrangements ~~ bref, il s'agissait d’une situation

1 Voir la déclaration du représentant de la Chine lorsqu'il a présenté à la Com-
mission le projet de résolution (S. d. N., J. O., supplément spécial, p. 79).

214
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 530

temporaire. Mais les termes exprès de la déclaration de l’Afrique
du Sud montrent très clairement que c'était aux arrangements en
vue de l’incorporation du territoire sous Mandat au territoire de
l’Union que le Gouvernement de l'Union songeait; et que par
conséquent, comme l'avait déjà prévu l’Union dans des déclarations
antérieures, le territoire ne serait pas placé sous le régime de tutelle
des Nations Unies ou tout au moins que cela était très improbable.
Nous n'avons pas à dire si cette attitude du Mandataire était
politiquement souhaitable. Le fait est que c'est l'attitude qu'il a
prise; la conclusion juridique que nous en tirons c’est qu’il est parfai-
tement inconcevable qu'un État visant à l'incorporation du terri-
toire sous Mandat à son propre territoire ait pu être disposé en
même temps (ou puisse être tenu pour avoir eu cette disposition ou
l'intention de la laisser entendre) à perpétuer, peut-être indéfini-
ment, une obligation de se soumettre à la compétence obligatoire
qui, d'après ses termes mêmes, était justement sur le point de
devenir inopérante.

Il est evident que la question de l’article 7 (et des clauses corres-
pondantes des autres Mandats) n’a jamais été expressément soulevée
à Genève. Il n'existe pas non plus la moindre preuve que les repré-
sentants des Etats Membres aient songé à cet article. Les constata-
tions de la Cour sur cette partie de l’affaire présument implicitement
que, 52 tel avait été le cas, les divers Mandataires auraient tous immé-
diatement donné leur accord à la continuation de cette obligation.
Rien dans les documents ne nous paraît justifier cette présomption,
et nous y trouvons beaucoup d'éléments contraires — même dans
le cas de Mandataires autres que l'Afrique du Sud. Dans le cas de
cette dernière, il nous semble que les probabilités inhérentes à la
situation sont si évidemment en sens contraire que la question est
virtuellement hors de discussion. Nous n’avons pas à nous prononcer
sur la valeur générale de cette attitude. La situation juridique est.
que si, envisageant la dissolution de la Société des Nations, un
Mandataire quelconque s'était vu demander d'accepter explicite-
ment de continuer à appliquer l’article 7 pour ce qui est des ex-
Membres de la Société des Nations, n'importe lequel de ces Manda-
taires avait la compétence juridique pour le refuser — car, si une
obligation est sur le point de devenir inopérante d’après ses propres
termes, comme c'était le cas de l’article 7, son renouvellement ou
son maintien en vigueur ne peut se faire que par consentement. En
conséquence, s’il y a (comme cela est clair) des motifs de penser
qu'au cas où l’on aurait explicitement soulevé la question l'Afrique
du Sud aurait, en fait, refusé son consentement — ou s’il n’est pas
improbable qu’elle l’eut fait —, il devient évidemment tout à fait
impossible de déduire implicitement de la déclaration faite à Genève
par l’Union un engagement d'accepter — même si, par ailleurs,
pareil engagement pouvait ressortir implicitement de ses déclara-
tions, ce qui, selon nous, ne saurait être le cas.
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 531

Enfin, il est évident que tout engagement de continuer les obli-
gations de l’article 7 pour ce qui est des « ex-Membres » ou «anciens
Membres » de la Société des Nations aurait nécessité une définition
précise. Quels étaient exactement les Etats qui devaient être re-
gardés comme entrant dans ces catégories (Membres originaires,
Membres à la date de la dissolution, pays ayant été Membres à un
moment quelconque, Membres également Membres des Nations
Unies, etc.)? La dissolution de la Société des Nations allait immé-
diatement entraîner l’apparition de plusieurs catégories d’Etats
ayant au moins un titre possible à être pris en considération. La
question de savoir quelles sont précisément les entités auxquelles
se rapporte l'obligation de recourir au règlement judiciaire obliga-
toire (et par conséquent quelles sont éxactement les entités qui ont
le droit de l’invoquer) est toujours et nécessairement fondamentale
en ce qui est de la portée de l'obligation. Cela ne peut jamais se
présumer: il faut que cela soit défini ou énoncé; et cela seul est un
motif de ne pouvoir déduire des énonciations et des déclarations
de 1946 un engagement implicite du Mandataire se rapportant à
une catégorie indéterminée de bénéficiaires.

%

Les conclusions auxquelles nous arrivons ci-dessus quant à la
portée et à l'interprétation exactes des déclarations faites et de la
résolution adoptée à Genève en avril 1946 sont largement confirmées
par certains autres éléments de Vhistorique de la question auxquels
nous en arrivons maintenant.

+
* *

d) Le traitement général de la question des Mandats au cours de
la période 1945-1946

La manière de traiter la question des Mandats tant aux Nations
Unies qu'à la Société des Nations pendant la période 1945-1946 sert
à confirmer les conclusions auxquelles nous sommes arrivés dans les
sections antérieures de cette partie de l'affaire, à la fois du point
de vue général et, plus particulièrement, en ce qui concerne l'effet
à attribuer aux déclarations faites et aux résolutions adoptées à
Genève en avril 1946. Cela confirme également l’opinion que nous
avons déjà exprimée selon laquelle ce n’est pas per incuriam mais
de propos délibéré que la question de la position des Mandats après
la dissolution de la Société des Nations n’a pas été traitée de façon
plus explicite et en particulier que n’ont pas été prises des disposi-
tions quelconques visant la situation qui se présenterait si un terri-
toire sous Mandat, n'étant pas de ceux qui auraient accédé à
l'indépendance, n’était pas placé sous le régime de tutelle des
Nations Unies.

210
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 532

i) En premier lieu, il ressort très clairement des documents que,
dans toute la manière dont elles ont abordé la question des activités
de la Société des Nations, les Nations Unies ont manifesté une
grande prudence et même une certaine répugnance. Il est absolu-
ment clair} que toute idée de ce qu’on pourrait appeler une reprise
générale ou une absorption des fonctions et des activités de la
Société des Nations a été catégoriquement rejetée. À un autre point
de vue, nous avons déjà mentionné que, dans la résolution de l’As-
semblée des Nations Unies visant le transfert de certaines fonctions
et de certains pouvoirs de la Société des Nations et tendant à
assurer (sous certaines réserves) la continuation de ses activités
techniques, la question des fonctions politiques de la Société des
Nations, comme par exemple celles qui avaient trait aux Mandats,
a été traitée tout différemment. Dans ce domaine, l’Assemblée
n'était disposée à agir qu’à-la demande spécifique des parties tendant
à la reprise de l'exercice des fonctions de la Société des Nations
et, même si pareille demande était présentée (il n'y en a jamais eu),
l’Assemblée était prête seulement à l’étudier ou à la soumettre «à
l’organe compétent des Nations Unies » — ce qui n’était pas pré-
cisément une attitude enthousiaste. Comme nous l’avons dit, aucune
demande de ce genre n’a jamais été faite et aucune fonction politique
de la Société des Nations n’a jamais, comme telle, été reprise ni
assumée ?, bien qu'il soit évident que des fonctions parallèles ont
été assumées par les Nations Unies de diverses manières en vertu
de la Charte, en particulier dans le domaine du maintien de la paix.

2) Les Nations Unies n'ont donc pas repris le système des
Mandats de la Société des Nations comme tel, ni aucune fonction
donnée s’y rapportant. En revanche, c'est la l’une des questions
qui a trouvé son « parallèle » dans la Charte, à savoir dans l’institu-
tion du régime de tutelle des Nations Unies {chapitres XII et XIII)
et dans les autres dispositions de la Charte relatives aux territoires
non autonomes ( chapitre XI et article 73).

3) En bref — et nous tenons à le souligner — il y a eu dès l’origine
une élection (un choix) de la part des Nations Unies de traiter de la
question des territoires non autonomes (catégorie dans laquelle
nous estimons que les territoires sous Mandat entraient incontes-
tablement — tout au moins les territoires « B » et «C ») selon les
dispositions des chapitres XI, XII et XIII de la Charte et non pas
en reprenant et en complétant ou en modernisant le système des
Mandats de la Société des Nations.

1 Voir compte rendu sommaire de la Commission préparatoire des Nations
Unies créée à la fin de la conférence de San Francisco, C. P. N. U., Comité 7, pp. 2-3
et 10-II.

2 C’est l’une des raisons pour lesquelles nous pensons que l’opinion exprimée
par la Cour dans son avis consultatif de 1950, d’aprés laquelle les fonctions de
surveillance de l’ancien Conseil de la Société des Nations sont passées à l’Assemblée
des Nations Unies qui avait le droit de les exercer, était certainement erronée.

217
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 533

4) Plusieurs faits montrent qu’il y a eu là une politique délibérée.
L'un des plus frappants est que, comme la Cour l'a confirmé dans
son avis de 1950, les rédacteurs de la Charte n'y ont pas inclus
d'obligations pour les Membres des Nations Unies administrant
les territoires sous Mandat de placer ceux-ci sous le régime de
tutelle. En revanche, la conférence de San Francisco — et nous
soulignons ce point lui aussi — a, au moyen du chapitre XI de la
Charte (et plus particulièrement de l’article 73 que nous examinerons
plus loin), créé une situation qui, selon nous, impliquait que tout
territoire sous Mandat non placé sous tutelle devait étre traité par
le Mandataire comme un territoire non autonome au sens de l'ar-
ticle 73 de la Charte, vis-à-vis duquel les obligations définies par
cette disposition (y compris celle de faire rapport) devaient être
remplies.

5) Il est clair que les Membres (ou les Membres éventuels) des
Nations Unies, à San Francisco ou par la suite, envisageaient que
tous les territoires sous Mandat seraient placés sous tutelle, sauf
ceux qui atteindraient l'indépendance. Mais le caractère délibéré
(démontré par leur conduite) de leur décision de ne prendre aucune
disposition pour le cas possible où cette attente ne serait pas satis-
faite dans tous les cas (sauf évidemment la disposition prise par le
chapitre XI et l’article 73) ressort, en ce qui concerne le Mandat
pour le Sud-Ouest africain, de la déclaration faite par le représen-
tant de l’Union sud-africaine le 11 mai 1945 au Comité II/4 de la
Conférence de San Francisco !, Dans cette déclaration, il aindiqué
dans les termes les plus clairs possibles l'intention de l’Union de
réclamer l’incorporation du territoire sous Mandat au territoire
national de l’Union. Au surplus, nous ne voyons pas de raison de
douter de l’exposé fait au nom du défendeur (dans le mémoire écrit
exposant ses exceptions préliminaires) énonçant que la déclaration
faite à San Francisco par le Gouvernement de l’Union contenait
(bien que cela n’apparaisse pas dans le compte rendu) un avertisse-
ment que le Gouvernement de l’Union ne saurait être considéré
comme ayant « acquiesce à la continuation du Mandat ou à l’inclu-
sion du territoire [sous Mandat] sous une forme quelconque de
tutelle de la nouvelle organisation internationale » ?. Le fait de cette
déclaration sud-africaine qui était longue et très explicite, joint au
fait que le chapitre XII de la Charte, en dépit de ses diverses
références aux territoires sous Mandat, s’est délibérément abstenu
d'imposer une obligation quelconque de les placer sous tutelle,

 

1 Résumée dans la collection des documents de la Conférence des Nations Unies
sur l'organisation internationale, vol. X, p. 434. Le texte intégral de la déclaration
dont l’exactitude n’a pas été contestée, et qui s’accorde avec un procès-verbal
non officiel aux mains du Secrétariat des Nations Unies, figure dans les exceptions
préliminaires écrites du défendeur (pp. 25-26 — voir aussi la note 1, p. 26).

2 Voir la note 1 à la page 26 des exceptions préliminaires écrites du défendeur.
Il n’a pas davantage été contesté que ce passage efit été, en fait, inclus dans les
procés-verbaux.

218
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 534.

interdit à notre avis de prétendre qu'il y ait eu un malentendu ni
de soutenir pour ce motif que, par voie d’acte judiciaire, la Cour
devrait prendre des dispositions à propos d’un cas pour lequel les
rédacteurs de la Charte n’ont pas jugé nécessaire d’en prendre eux-
mêmes — sans doute parce qu’ils espéraient qu’il ne se produirait
pas ou parce que, s’il se produisait, ils étaient prêts à s’en remettre
à l'application de l'article 73 de la Charte. Le fait qu'en fin de
compte le Sud-Ouest africain a été le seul territoire sous Mandat
qui n'ait pas été placé sous tutelle ne saurait évidemment fournir
de motifs juridiques pour traiter ce territoire sur une autre base que
celle qui: aurait été applicable si son cas avait été conforme à la
règle, au lieu d’être une exception. En droit, il ne saurait être
question d'imposer une sanction au Mandataire pour n'avoir pas
suivi la même attitude que les autres Mandataires, quand il n'était
nullement dans l'obligation juridique de le faire. La seule question
qui se pose est de déterminer les conséquences juridiques de ce fait,
eu égard à la dissolution de la Société des Nations. Cela nous
amène au point suivant.

6) La possibilité que certains territoires sous Mandat ne fussent
pas placés sous tutelle n’est pas la seule qui ait été acceptée par
ceux qui ont participé à la conférence de San Francisco — ils ont
aussi accepté le risque qu’à moins de prendre des dispositions précises
pour cela la fin de la Société des Nations portât atteinte au maintien
en vigueur de clauses particulières des Mandats, clauses qui, d’après
leurs termes, se rattachaient à l'existence de la Société des Nations
et à la qualité de Membre de la Société. Il faut présumer qu'ils
ont couru ce risque les yeux ouverts, puisque la dissolution de la
Société des Nations, d’une manière ou d’une autre, était un but et
une iniention politique de tous ceux des Membres de la Société des
Nations qui élaient présents à San Francisco (y compris les deman-
deurs).

7) Toute la question des Mandats a été suffisamment discutée
(de même qu’à Genève en avril 1946, comme nous allons y venir) pour
permettre et même pour imposer d'admettre que les intéressés
connaissaient bien les divers actes de Mandat et savaient que,
d'après leurs termes, certaines clauses de ces actes ne pouvaient
fonctionner ou rester en vigueur sur la même base après la fin de la
Société des Nations et la fin de l'appartenance à la Société des Nations,
à moins que des dispositions expresses ne fussent prises pour faire
face à la situation; et par conséquent que ces dispositions expresses
devraient être prises, faute de quoi il faudrait accepter toutes les
conséquences qui en découleraient. Mais, entre autres omissions,
aucune disposition n'a été prise pour remédier au fait qu'après la fin
de la Société des Nations il n'y aurait plus de membres de celle-ci et,
par conséquent, plus d’ États en mesure d’invoquer l’article 7 selon
ses termes, si (comme cela devait être en principe) le droit de le
faire était limité aux États de la catégorie définie dans cet article.

219
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 535

8) Si le 26 juin 1945, date de la signature de la Charte, représen-
tait en pratique la dernière occasion à laquelle, selon la Charte elle-
même, il fût possible d'insérer dans la Charte une disposition en vue
de régler le cas où un territoire sous Mandat ne serait pas placé sous
tutelle ou de résoudre tous les problèmes susceptibles d’être soulevés
par la dissolution imminente de la Société des Nations, ce n'était
nullement la dernière occasion de faire quelque chose en ces matiè-
res. La possibilité existait encore à l’occasion de la dissolution de la:
Société des Nations elle-même. Puisque la plupart des Membres de
la Société des Nations (y compris les États demandeurs) étaient
aussi Membres des Nations Unies et vice-versa, la base d’une
politique concertée existait. De même, il y a eu l’occasion de l’adop-
tion de la résolution XIV (I) des Nations Unies du 12 février 1946,
déjà citée, énonçant les conditions selon lesquelles les Nations
Unies seraient disposées à reprendre les fonctions politiques de la
Société des Nations, dont celles relatives aux Mandats. Comme nous
l'avons vu, ces conditions n'étaient pas encourageantes — fait
significatif en lui-même. Mais il restait la possibilité pour la Société
des Nations (dissoute seulement en avril 1946) ou pour les parties à
un «acte international » de présenter aux Nations Unies une deman-
de formelle d'assumer l'exercice de toutes fonctions de ce genre.
Aucune demande de cet ordre n’a jamais été présentée.

9) Non seulement aucune demande n’a été présentée mais,
lorsqu’en avril 1946 à Genève le représentant de la Chine a présenté
un projet de résolution (cité intégralement en note à la p. 538 ci-
dessous) tendant à inviter les Nations Unies à reprendre les fonc-
tions de surveillance du Conseil de la Société des Nations en ma-
tière d'administration des Mandats, il n’a pas été donné suite à ce
projet. En revanche, la résolution que nous avons examinée à la
section c) immédiatement ci-dessus a été adoptée (pour son texte,
voir même note au bas de la p. 538) +. Certes, la question de la re-
prise par les Nations Unies des fonctions du Conseil de la Société
des Nations est distincte de la question du droit qu’auraient encore
les anciens Membres de la Société d’invoquer la clause de règlement
judiciaire du Mandat. Mais ces deux questions sont étroitement
liées. Elles dépendaient l’une et l’autre de la dissolution de la
Société des Nations et les deux assemblées se sont montrées aussi
indifférentes dans un cas que dans l’autre. La première question a,
du moins, été soulevée par le projet de résolution chinois. L’autre.
n'a jamais été soulevée et rien n’indique que personne tint à le faire;
or, il est impossible (et, du point de vue juridique, cela doit étre

* La différence entre le projet chinois original et la résolution finalement adoptée
constitue à nos yeux une raison de plus de ne pas accepter l’opinion énoncée par la
Cour en 1950 selon laquelle les fonctions du Conseil de la Société en ce qui concerne
les Mandats seraient passées aux Nations Unies, car c'était exactement ce que
proposait le projet chinois original qui n’a pas été adopté.

220
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 536

exclu) que les intéressés n’aient pas eu connaissance des termes de
dispositions telles que l’article 7, ni de l'effet que la dissolution de la
Société des Nations aurait sur ces dispositions si aucune contre-
mesure n'était prise.

10) Nous avons déjà évoqué et cité les déclarations de caractère
très général et prudent faites à Genève à propos des Mandats. Mais
même auparavant la question avait été débattue en détail par la
Commission préparatoire des Nations Unies créée à la fin de la con-
férence de San Francisco pour la période intérimaire précédant
l'entrée en vigueur de la Charte et la première partie de la première
session de l’Assemblée des Nations Unies en janvier 1946, en vue de
préparer cette session. La plupart de ceux qui se sont réunis à
Genève pour dissoudre la Société des Nations étaient représentés
à la Commission préparatoire. Ils savaient donc bien ce qui s’y
était passé. Elle institua un Comité exécutif. Ce Comité prépara un
rapport en vue de la première session de l’Assemblée des Nations
Unies. Le chapitre IV de la partie III de ce rapport proposa la
création d’un Comité temporaire de tutelle chargé d'exercer pendant
la période intérimaire certaines fonctions qui reviendraient par
la suite au Conseil de tutelle des Nations Unies. L’une des fonc.
tions proposée par le Comité exécutif pour ce Comité de tutelle — et
sur laquelle nous attirons particulièrement l'attention — était de:

« donner des avis à l’Assemblée générale sur les questions que
pourrait soulever le transfert à l'Organisation des Nations Unies de
toutes fonctions et responsabilités assumées jusqu'ici en vertu du
régime des mandats »?.

L'une des responsabilités qui, selon la thèse des demandeurs en
l'espèce, aurait été essentielle au fonctionnement du système des
Mandats était la «surveillance judiciaire » du Mandat. Il est donc
instructif de noter ce qui est advenu de cette proposition. Elle n’a
pas été adoptée par la Commission préparatoire et a été remplacée par
une recommandation à l’Assemblée des Nations Unies d’adopter une
résolution demandant aux Etats Membres administrant des Man-
dats de soumettre à leur égard des accords de tutelle pour examen
pendant la deuxième partie de la première Assemblée à l’automne
1946 °; c’est cette recommandation qui a été finalement adoptée
par l’Assemblée dans sa résolution XI du 9 février 1946.

11) Les discussions de la Commission préparatoire en décembre
1945 qui ont précédé l'élaboration de la recommandation indiquent

1 Document PC/EX/113/Rev. 1, chap. IV, sect. 2, par. 3, p. 55. Un sous-comité
du Comité exécutif a fait figurer notamment dans son rapport à ce dernier l'obser-
vation suivante: « Étant donné que les questions soulevées par la terminaison du
régime des Mandats sont traitées au chapitre IV de la Partie III, on ne trouvera ici
aucune recommandation à cet égard. » Ibid., chap. IX, sect. 3, par. 1, 2 et 5, p. 110.

2 Ibid., par. 4 (IV), p. 56.

* Document PC/20, chap. IV, sect. 1, p. 49.
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE, 537

déjà qu’on ne s’attendait pas à un transfert automatique des terri-

-toires sous Mandat dans le régime de tutelle. Dans son intervention
du 20 décembre 1045, le représentant de l’Australie, tout en expri-
mant sa sympathie envers les objectifs prévus, a dit qu’il n'existait
pas d'obligation de mettre sous tutelle les territoires sous Mandat
et a souligné qu’il n’y avait à cet égard aucune différence entre les-
dits territoires et les autres formes de territoires dépendants 1. Le
même jour ? et encore trois jours plus tard 3, le représentant de l’Afri-
que du Sud a formulé de nouveau les plus explicites réserves.

12) Tout cela a été répété lorsque l’Assemblée s’est réunie en
janvier 1946. Le représentant de |’ Afrique du Sud a fait de nouvelles
déclarations dans le même sens (17 et 22 janvier) *. Le représentant
du Royaume-Uni a annoncé (le même jour) que son pays avait
décidé de commencer des négociations 4 propos du Tanganyika, du
Cameroun et du Togo, mais ne serait dispcsé à mettre ces territoires
sous tutelle que si les négociations se révélaient satisfaisantes;
quant a la Palestine, son cas était entiérement réservé pour des
raisons spéciales5. Le 19 janvier, le représentant de la France a
indiqué que son gouvernement se proposait de « poursuivre. l’exé-
cution de la mission qui lui avait été confiée par la Société des
Nations » mais, pensant qu’il «serait dans l'esprit de la Charte »
que cette mission s’exercat désormais sous le régime de la tutelle,
était prêt à «étudier » la question sous certaines réserves. Dans
plus d'une déclaration il a été fait mention de la nécessité d'obtenir
lapprobation des peuples des territoires sous Mandat. L’ Australie,
la Belgique et la Nouvelle-Zélande ont également déclaré qu’elles
étaient en principe disposées à placer sous tutelle les territoires
qu'elles administraient sous Mandat.

13) Dans la résolution XI adoptée en conséquence le 9 février,
l’Assemblée, «invitant » les gouvernements intéressés à négocier des
accords de tutelle, a accueilli avec satisfaction

«les déclarations faites par certains États administrant des terri-
toires actuellement sous mandat, de leur intention de négocier des
accords de tutelle pour certains de ces territoires. » (les italiques sont
de nous) ?. ;

Même si l’on attribue en partie le libellé des passages en italiques
a l’existence de cas spéciaux comme ceux de la Palestine et de la

1 Commission préparatoire des Nations Unies, Comité 4, procès-verbal, p. 39.

2 Ibid., p. 40.

3 Commission préparatoire des Nations Unies, Journal, p. 131.

4 Assemblée générale, documents officiels, première session, première partie
douzième séance plénière, pp. 185-186; et ibid, Quatrième Commission, troisième
séance, p. Io.

5 Ibid., onzième séance plénière, pp. 166-167.

6 Jbid., seizième séance plénière, p. 231.

7 Document Nations Unies À 64, p. 13.

N
nh
[SN]
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 538

Transjordanie (qui étaient sur le point d’accéder à l'indépendance)
et au fait que le Japon qui administrait un certain nombre de
territoires sous Mandat dans le Pacifique n'était alors ni Membre
des Nations Unies ni présent à l’Assemblée (pas plus qu’il ne devait
l'être à Genève en avril), le tableau n’est pas complet. Il faut ajouter
que les déclarations faites au nom de l’Afrique du Sud ne pouvaient
certainement pas être interprétées comme « exprimant l'intention »
de négocier un accord de tutelle pour le Sud-Ouest africain; et il
était clair que la situation était incertaine tant en ce qui concernait
ce territoire que d’autres territoires sous Mandat et que tout dé-
pendrait de la négociation d'accords de tutelle satisfaisants (même
dans le cas des territoires à propos desquels des « déclarations d’in-
tention » avaient été faites).

14) Telle était donc la situation lorsque se sont réunis à Genève
en avril 1946 les Membres de la Société des Nations, dont beaucoup
avaient participé aux débats des Nations Unies mentionnés ci-dessus
et qui en avaient tous eu connaissance. Nous avons déjà décrit, à
la section c) ci-dessus de la présente opinion, ce qui s’est passé.
La différence entre le projet de résolution chinois original, présenté
par le représentant de la Chine mais auquel il n’a pas été donné
suite, et la résolution finalement adoptée par l’Assemblée de la
Société est si frappante et si révélatrice que nous citons en note ces
deux documents i exlenso 1.

+
* *

1 Le projet chinois original était le suivant:

« L’Assemblée,

Considérant que le Conseil de Tutelle n’a pas encore été constitué et que
tous les territoires sous mandat de la Société des Nations n’ont pas encore été
transformés en territoires sous tutelle;

Considérant qu'il y aurait lieu, afin d’éviter toute interruption dans la surveil-
lance du régime des mandats dans ces territoires, de transférer à l'Organisation
des Nations Unies les fonctions assumées à cet égard par la Société des Nations
(les italiques sont de nous);

Recommande que les Puissances mandataires ainsi que les Puissances ad-
ministrant des territoires sous mandat ex-ennemi continuent a présenter aux
Nations Unies des rapports annuels et acceptent que ces Territoires soient
inspectés par l’Organisation, jusqu’au moment où le Conseil de Tutelle aura
été constitué. »

La résolution finalement adoptée par la Société des Nations est rédigée
comme suit:

« L'Assemblée:

Rappelant que l’article 22 du Pacte applique à certains territoires placés
sous mandat le principe que le bien-être et le développement des peuples non
encore capables de se diriger eux-mêmes dans les conditions particulièrement
difficiles du monde moderne forment une mission sacrée de civilisation:

1. Exprime sa satisfaction pour la manière dont les divers organes de la
Société des Nations ont rempli les fonctions qui leur étaient confiées pour
l'application du système des mandats et rend tout particulièrement hommage
à l’œuvre accomplie par la Commission des mandats;

223
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 539

Nous exposerons plus loin le motif qui explique, à notre avis,
l'attitude adoptée par l’Assemblée des Nations Unies et celle de la
Société des Nations. Pour l'instant, nous relèverons ce qui, dans
ces attitudes, nous semble être juridiquement important en ce qui
concerne les présentes affaires.

Il nous paraît impossible, étant donné les faits que nous avons
décrits et considérant l'affaire dans son ensemble, de penser que
l’Assemblée des Nations Unies et celle de la Société des Nations
n'aient pas été parfaitement conscientes et averties de l’ensemble
des incidences de la question des Mandats et de la dissolution de
la Société des Nations à cet égard; ou, en d’autres termés, il faut
considérer qu’elles l’étaient, vu les faits (et même simplement à
titre de présomption de droit). En dehors des dispositions de l’arti-
cle 73 de la Charte (voir section suivante), elles se sont délibérément
abstenues de prendre des dispositions concernant la situation pou-
vant se présenter si un territoire sous Mandat n’était pas placé sous
tutelle ou ne l’était qu'après de longs délais — bien qu’elles eussent
été averties qu’une telle situation pourrait se présenter. De même,
elles n’ont pas essayé d'adapter les Mandats à la situation découlant
de la disparition de la Société et de la qualité de Membre de cette
Société. .

Non seulement elles ne l'ont pas fait mais, au moins par deux
fois, elles ont rejeté des propositions en vue de transférer aux Nations
Unies les fonctions de la Société des Nations en matiére de Mandats
(proposition du Comité exécutif de la Commission préparatoire des
Nations Unies — paragraphe 10 ci-dessus; et projet de résolution
chinois original de Genève). L’acceptation de l’une ou l’autre de ces
propositions n’aurait naturellement pas en soi résolu les difficultés
concernant la cessation del’appartenance à la Société. Le problème
aurait été probablement mis en évidence, mais cela est en dehors
de notre propos. Ce qui nous intéresse ici est simplement de montrer
que les deux assemblées ne désiraient (en dehors de l’article 73 de
la Charte) prendre aucune disposition expresse en vue de faire face
aux conséquences de la fin de la Société des Nations et de l’apparte-

2. Rappelle que la Société des Nations a aidé l’Irak a passer de son statut
de territoire sous mandat A à l’entiére indépendance; se félicite que, depuis la
dernière session de l’Assemblée, la Syrie, le Liban et la Transjordanie aient
cessé d'être des territoires sous mandat pour devenir des membres indépendants
de la communauté internationale;

3. Reconnaît que la dissolution de la Société des Nations mettra fin à ses
fonctions en ce qui concerne les territoires sous mandat, mais note que des
principes correspondant à ceux que déclare l’article 22 du Pacte sont incorporés
dans les chapitres XI, XII et XIII de la Charte des Nations Unies;

4. Note que les Membres de la Société administrant actuellement des
territoires sous mandat ont exprimé leur intention de continuer à les adminis-
trer, en vue du bien-être et du développement des peuples intéressés, conformé-
ment aux obligations contenues dans les divers mandats, jusqu'à ce que de
nouveaux arrangements soient pris entre les Nations Unies et les diverses
Puissances mandataires. »

224
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 540

nance à cette Société, ou à l’éventualité d’un échec dans le transfert
sous tutelle d’un territoire sous Mandat. C'est là la clé de toute
l'affaire.

C’est la clé de toute l’affaire parce qu'il est très évident que les
deux assemblées (et les États demandeurs étaient Membres des deux)
se sont fondées et ont préféré se fonder sur l’espoir ou l'attente que
les territoires sous Mandat seraient finalement placés sous tutelle.
Autre chose est de savoir si pareille supposition était raisonnable
dans le cas du Sud-Ouest africain, vu les déclarations faites au
nom du Gouvernement de l’Union. Il n’en reste pas moins qu’on
s’est bien fondé sur cet espoir, en pleine connaissance des faits qui
montraient manifestement qu'il pourrait ne pas se réaliser et en
pleine connaissance de ce que le Mandataire n’était soumis à aucune
obligation juridique en la matière.

Il nous paraît assez clair qu’on peut raisonnablement conclure
que cette attitude était en grande partie motivée par le désir d'éviter
même de suggérer que l’un des territoires sous Mandat pit ne pas
être transféré sous tutelle; ou de donner l'impression de sanctionner
la situation qui pourrait se présenter si cela se produisait {la Société
des Nations étant dissoute entre-temps), en prévoyant cette situa-
tion ou en donnant à n'importe quel Mandataire des motifs de
prétendre que, une disposition expresse ayant été prise pour la
continuation des Mandats en tant que Mandats, il n’y avait pas
lieu d'envisager d’autres mesures.

En bref, Pattitude prise par les intéressés sur l’ensemble de cette
question indique qu’ils ont pensé qu'il n’était pas nécessaire de
prévoir cette situation et qu'il était même de meilleure politique de
ne pas le faire. Cette méthode ayant été adoptée et ses conséquences
éventuelles acceptées, aucun principe juridique ne permet à un
tribunal de remonter dans le temps et de prendre, par action judi-
ciaire, des dispositions pour un cas que les intéressés avaient choisi
d’omettre pour des raisons qui leur semblaient bonnes et suffisantes
à l’époque.

Le fait que les événements ultérieurs ont prouvé que cette poli-
tique était erronée dans le cas particulier du Sud-Ouest africain
ne saurait bien entendu justifier une rectification judiciaire. Cela
équivaudrait à appliquer un principe de « vision 4 posteriori » qui,
nous l’avons déjà dit, n’est pas légitime. Le fait est qu’en exerçant
le meilleur jugement politique possible eu égard aux circonstances
de l’époque les deux assemblées ont suivi le cours qui leur paraissait
le plus sage —- et il n’est pas certain qu’elles aient eu tort, si l’on
considère la question dans son ensemble !. Il n'appartient pas au-
jourd’hui à un juge, mieux informé avec le temps, de faire plus que
d'appliquer le droit tel qu’il est, à la lumière des faits tels qu'ils se
présentaient lorsqu’a surgi la situation dont il est saisi.

1 Tl se peut que cette politique ait eu pour résultat de faire placer sous tutelle
d’anciens territoires sous Mandat qui autrement n’auraient pas subi ce transfert.
Mais si une attitude a des avantages, il faut accepter les désavantages corrélatifs,
en droit du moins.

225
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 541

*
* *

Mais il serait injuste de supposer que les intéressés étaient in-
différents à leurs responsabilités. Ils ne l’étaient pas. Ils connais-
saient le rôle de protection de l’article 73 de la Charte, auquel nous
arrivons maintenant. |

*
* *

e) Le rôle de l'article 73 de la Charte des Nations Unies

Lorsqu'on lit l’article 73 de la Charte des Nations Unies en corré-
lation avec l’article 22 du Pacte de la Société des Nations, il est
évident que les dispositions de l’un ont été largement inspirées par
celles de l’autre. L’analogie des concepts aussi bien que de la rédac-
tion est frappante et, pour montrer les affinités entre les deux
articles, nous reproduisons en note le texte du premier paragraphe
de chacun d’eux t.

L'article 73 fixe un certain nombre d'obligations incombant aux
Membres des Nations Unies chargés d’administrer des territoires
non autonomes, dont nous mentionnerons quelques-unes, et établit
en particulier (a l'alinéa e}) une obligation de soumettre des rapports
aux Nations Unies qui, bien que moins sévère et générale que pour
les Mandats (Mandat pour le Sud-Ouest africain: article 6), n’était
nullement négligeable, comme l’a amplement démontré l'attitude
de l’Assemblée des Nations Unies. Cette disposition (article 73) ne
se limitait nullement au cas des territoires sous Mandat mais elle
Venglobait sans aucun doute, comme nous allons le montrer.

Telle était donc la disposition qui, bien qu’écartée par la Cour
en 1950 comme non pertinente, offrait un degré raisonnable de
protection (pour autant qu'il fit jugé nécessaire ou souhaitable de
prévoir une telle protection) contre la possibilité qu’un territoire sous

1 Le paragraphe 1 de l’article 22 du Pacte de la Société des Nations était le
suivant:

«1, Les principes suivants s'appliquent aux colonies et territoires qui, à la
suite de la guerre, ont cessé d'être sous la souveraineté des États qui les gou-
vernaient précédemment et qui sont habités par des peuples non encore capables
de se diriger eux-mêmes dans les conditions particulièrement difficiles du monde
moderne. Le bien-être et le développement de ces peuples forment une mission
sacrée de civilisation, et il convient d’incorporer dans le présent Pacte des
garanties pour l’accomplissement de cette mission. »

Le paragraphe déterminant de l’article 73 est son paragraphe introductif:

« Les Membres des Nations Unies qui ont ou qui assument la responsabilité
d’administrer des territoires dont les populations ne s’administrent pas encore
complètement elles-mêmes, reconnaissent le principe de la primauté des inté-
rêts des habitants de ces territoires. Ils acceptent comme une mission sacrée
l'obligation de favoriser dans toute la mesure du possible leur prospérité, dans
le cadre du système de paix et de sécurité internationales établi par la présente
Charte et, à cette fin: ... »

226
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 542

Mandat ptt rester en dehors du régime de tutelle, soit tout à fait,
soit pendant une longue période |.

Le fait que l’article 73 n'aurait pas suffi à lui seul à combler,
pour l’article 7 du Mandat pour le Sud-Ouest africain, la lacune
causée par la disparition de la qualité de Membre de la Société des
Nations ne peut que prouver encore mieux et confirmer que les
Membres des Nations Unies n’ont jamais attaché d'importance par-
ticulière aux clauses de règlement judiciaire des Mandats, opinion
également confirmée en ce qui concerne l’Assemblée de la Société
des Nations par le caractère de sa résolution finale du 18 avril 1946
relative aux territoires sous Mandat qui a été examinée plus haut.

Nous pensons qu'il est juridiquement impossible d'affirmer que
l’article 73 ne s'applique pas aux territoires sous Mandat, du moins
en ce qui concerne les Mandats « B » et « C », étant donné les affinités
de l’article 73 et de l’article 22 du Pacte. Le premier devait certai-
nement s'appliquer à une catégorie de territoires beaucoup plus
vaste qu’au groupe relativement réduit des territoires sous Mandat;
mais il serait étrange qu'une notion expressément destinée à s’ap-
pliquer à à ce groupe ait cessé de les concerner lorsqu'elle a été étendue
à d’autres territoires, d’autant que les États administrant les terri-
toires de ce groupe n'étaient pas obligés de les transférer sous
tutelle. Cela serait revenu en fait à les laisser échouer dans une sorte
de no man’s land international.

Nous ne pensons pas que telle était l’intention de la Charte, et
la référence au chapitre XI (qui contient l’article 73) figurant au
paragraphe 3 de la résolution de la Société des Nations du 18 avril
1946 (voir pp. 538-539) prouve que notre opinion correspond à celle
de l’époque. Sinon, la mention du chapitre XJ n’aurait pas de sens.

L'article 73 énonce qu'il se rapporte aux « territoires dont les po-
pulations ne s’administrent pas encore complètement elles-mêmes »,
définition qui couvre précisément le cas des territoires sous Mandats
«B »et « C ». Reprenant presque les termes de l’article 22 du Pacte,
son obligation majeure est « de favoriser dans toute la mesure du
possible la prospérité » des habitants de ces territoires et d’assurer
« leur progrès politique, économique et social, ainsi que le dévelop-
pement de leur instruction ». En outre, la mention d’une « mission
sacrée » constitue la marque de toute la notion de Mandat. On ne
saurait ignorer ces affinités et on ne peut guère douter de leur
portée juridique.

1 On est frappé de voir que, dès le début de son existence, l’Assemblée des Nations
Unies n’était pas disposée à accepter l’application de l’article 73 aux territoires sous
Mandat. On comprend facilement pourquoi: cela aurait rendu par la suite plus
difficile d’insister pour que les territoires sous Mandat fussent placés sous tutelle et
ne fussent pas traités comme les autres territoires non autonomes. C'est là une
question d’opinion: mais, du point de vue juridique, cela ne peut que confirmer que
l'attitude de l’Assemblée à l'égard des territoires sous Mandat a reposé de bout en

bout sur une politique de « tutelle exclusivement », allant jusqu’à refuser d’appli-
quer l’article 73 aux territoires sous Mandat non placés sous tutelle.

227
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 543

IL est tout à jait clair qu'à Genève, en avril 1946, on n’a pas douté
de cette portée juridique et que la décision de l’Assemblée de la Société
des Nations de ne pas prendre de dispositions spéciales pour les terri-
toires sous Mandat repose en partie sur ce fait. En réalité, cela est
absolument clair si l’on considère la résolution du 18 avril 1046 sur
laquelle s'appuie l'arrêt de la Cour pour aboutir à une conclusion
différente. Cette résolution indique notamment que « les chapitres XT,
XII et XIII de la Charte des Nations Unies » {les italiques sont de’
nous) comprennent « des principes correspondant à ceux que déclare
l’article 22 du Pacte ». C’est une des raisons pour lesquelles l’Assem-
blée de la Société des Nations s’est contentée de prendre simplement
«note que {les Puissances mandataires...] ont exprimé leur inten-
tion » de continuer à administrer les territoires «en vue du bien-
être et du développement des peuples intéressés », etc.

A cette occasion, le représentant de l'Australie avait parlé exac-
tement dans le même sens; après avoir dit que les territoires sous
Mandat australien seraient, en fin de compte, placés sous tutelle et
qu’entre-temps ils seraient administrés selon le système des Mandats,
il avait continué:

« Dans l'intervalle, toutes garanties sont fournies non seulement
par l'engagement que le Gouvernement australien prend aujourd'hui
devant l’Assemblée, mais aussi par les obligations internationales
précises figurant au chapitre XI de la Charte... Il n'y aura donc aucun
vide, aucun interrègne à combler entre les deux régimes » (les italiques
sont de nous)?.

L’allusion de l’orateur au fait qu’il n’y aurait «aucun vide, aucun
interrègne » peut être comparée aux termes du projet original de
résolution chinois, reproduit en note au bas de la page 538 ci-dessus ?.
Le même argument a été répété par le représentant de l'Australie
a l’Assemblée générale des Nations Unies de novembre 1947, en
des termes encore plus explicites:

«... Nous avons inséré dans la Charte un chapitre traitant en
particulier des Territoires non autonomes. Nous l’avons fait afin de
couvrir le cas de territoires, tels que les Territoires sous mandat,
qui ne sont pas placés sous le Régime de tutelle, comme c’est le cas
par exemple pour le Sud-Ouest africain. Par conséquent, la Charte
de l'Organisation des Nations Unies ne laisse subsister aucune
solution de continuité. » 3

 

1 Société des Nations, Journal officiel, Supplément spécial n° 194, Pp. 47.

? Ti nous semble évident qu’au moins certaines des Puissances mandataires
n’ont pas partagé l'opinion du représentant de la Chine énoncée dans sa résolution
primitive selon laquelle il y aurait un interrégne; c’est ce qui explique le fait qu’une
autre résolution, tout à fait différente, ait été présentée. Cela explique également
l'importance de la référence au chapitre XI figurant dans la résolution de l’Assemblée
de la Société des Nations, référence dont la Cour n’a pas tenu compte en 1950 et
dont elle continue à ne pas tenir compte.

3 Assemblée générale des Nations Unies, documents officiels, deuxième session,
Séances plénières, vol. I, 1947, pp. 587-588.

228
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 544

A San Francisco, en 1945, le maréchal Smuts, président de la
Commission IT, a méme dit que le chapitre XI:

«... s'applique à tous les territoires non autonomes; il s’agit à la
fois des territoires qui sont sous Mandat, des territoires conquis
sur les pays vaincus et des actuelles colonies des Puissances. Il
s agit maintenant de l’ensemble des peuples non autonomes vivant
dans des territoires non autonomes. » !

C'était l’opinion commune en 1946/1947 et immédiatement après,
ainsi qu’il ressort de l’exposé écrit présenté à la Cour par les États-
Unis en 1950 (Mémoires, plaidoiries et documents, 1950, pp. 124
et ss.); de exposé écrit du Gouvernement des Philippines (pp. 249
et ss.); et de l’exposé présenté à la Cour au nom du Secrétaire
général des Nations Unies à la même occasion ?.

*

Il nous semble que la seule et unique conclusion que l’on puisse
en tirer est la suivante. Premiérement, absolument rien ne permet
de déduire de tout ce qui a été dit ou fait à Genève en avril 1946
l'existence d’un engagement exprès ou tacite du Mandataire ou
d’un accord général au sujet de l’article 7. Les indices sont en sens
contraire. L'article 7 et son objet étaient bien éloignés de la pensée
des Membres de la Société des Nations (et des Nations Unies). Tout

1 Conférence des Nations Unies sur l’organisation internationale, document 1144
IT/r6, vol. VIII, p. 127. [Traduction du Greffe.]

2 Ibid., p. 224. Nous citons également un extrait plus développé de la déclaration
faite par le représentant de l'Australie à l'Assemblée générale de la Société des
Nations le 11 avril 1946 (les italiques sont de nous):

«Tl en a été ainsi du systéme des mandats. La Charte des Nations Unies a
développé dans deux directions les principes qui étaient 4 la base de ce systéme.
En premier lieu, elle applique à tout territoire dépendant administré par les
Membres des Nations Unies le principe d’aprés lequel le but essentiel de toute
administration doit étre d’accroitre le bien-étre et de favoriser le développe-
ment de la population des territoires dépendants, et l’autorité chargée de
Vadministration doit rendre compte à une autorité internationale de sa gestion:
une disposition à cet effet est inscrile au chapitre XI de la Charte. L'autorité
chargée de l'administration s'engage notamment à communiquer aux Nations
Unies des renseignements relatifs aux conditions d'ordre économique, social et
éducatif existant dans les territoires dont elle est responsable.

En second lieu, la Charte prévoit, aux chapitres XII et XIII, un régime
international de tutelle pour certaines catégories de territoires dépendants.
Les buts essentiels sont identiques à ceux que le chapitre XT assigne pour les
territoires dépendants en général. Mais, sous le régime international de tutelle,
on fait un pas de plus en établissant un Conseil de tutelle spécialisé, qui a le
pouvoir non seulement d'examiner les rapports des autorités chargées de
l'administration, mais encore de faire procéder à des visites dans les territoires
sous tutelle, pour se rendre compte sur place, de la façon dont lesdites autorités
s’acquittent de leur mission. Ces pouvoirs d'inspection vont au-delà de ceux
que le Pacte conférait à la Commission permanente des mandats. Le régime de
tutelle, au sens strict du terme, ne s’appliquera cependant qu'aux territoires
qui auront été volontairement placés sous ce régime à la suite d'accords parti-
culiers de tutelle. » (Société des Nations, Journal officiel, supplément spécial
n° 194, P. 47.)

229
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 545

au long des débats, on n’a pas parlé une seule fois de surveillance ni
de réglement judiciaire. L’examen des comptes rendus des débats et
du texte de la résolution de l’Assemblée montre bien qu’ils portaient
uniquement sur les obligations des Puissances mandataires envers
les populations indigènes — c’est-à-dire les obligations de fond que
l’on trouve à l’article 22 du Pacte et qui sont répétées dans les
différents Mandats.

Deuxièmement, il est clair que tous les intéressés avaient décidé
de se contenter de ce qu’ils avaient fait, c’est-à-dire d’avoir créé le
régime de tutelle dans le cadre duquel les territoires sous Mandat
pourraient être placés (mais sans qu’il y eût d'obligation juridique à
cet égard); d’avoir établi pour les territoires non autonomes le
régime du chapitre XI, qui englobait les territoires sous Mandat non
placés sous tutelle, mais ne comprenait pas de clause de règlement
judiciaire obligatoire; et d'avoir pris note des déclarations d’inten-
tion selon lesquelles les Mandataires acceptaient (en attendant
d’autres arrangements) de continuer à administrer les territoires
pour le bien-être des populations de ces territoires, en se conformant
en général aux termes des Mandats.

Les intéressés n'étaient pas disposés à dépasser ce point et ne
l'ont pas dépassé. En particulier — à l'exception de ce que nous
venons de mentionner —, ils n'ont pris aucune disposition, et n’a-
vaient pas l'intention d’en prendre, pour faire face à la situation
résultant de la dissolution de la Société des Nations et de la cessation
de la qualité de Membre de la Société; ni pour faire face à la situa-
tion qui se présenterait ou pourrait se présenter si, après la dis-
parition de la Société des Nations, un territoire sous Mandat
m'était pas placé sous tutelle.

| *
* *
C’est aux demandeurs qu’incombait la charge de prouver l’exis-
tence d’un accord auquel auraient participé les Puissances manda-
taires au sujet de l’article 7. A notre avis ils ne se sont pas acquittés

de cette tâche.

*
+ *

Conclusion sur la deuxième exception préliminaire: pour conclure
sur cette partie de l'affaire, nous en revenons à l’un de ses aspects
qui concerne tous les arguments et contre-arguments relatifs à
l'obligation du défendeur aux termes de l’article 7 — c’est-à-dire au
principe fondamental du consentement, donné généralement ou
spécialement, comme fondement essentiel de la compétence d’un
tribunal international. Ce principe est tout aussi applicable au cas
d’une obligation de recours au règlement judiciaire figurant dans
un acte tel que le Mandat qu’à celui d’une obligation analogue
découlant d’autres instruments; nous avons même déjà fait état de

230
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 546

deux motifs nous permettant de dire que ce principe s’applique ici
avec encore plus de force: premièrement, dans le cas des Mandats,
seul le Mandataire s'était engagé à sé soumettre au règlement
judiciaire, il était obligé de s’y soumettre sur l’instance d’autres
Membres de la Société des Nations et il ne pouvait, pour sa part,
imposer une obligation similaire; deuxièmement, un arrêt de la
présente Cour a des conséquences différentes à raison de l’article 94
de la Charte. Le caractère unilatéral de l’article 7 constitue un
motif de plus de l’interpréter restrictivement lorsqu'il est invoqué
contre le Mandataire et de ne pas étendre sa portée au-delà de ce
que le Mandataire peut justement être tenu pour avoir accepté.

En inférant que le Mandataire aurait consenti à se soumettre au
règlement judiciaire obligatoire sur l'instance d’anciens Membres de
la Société des Nations, on semble de nouveau faire appel à l’argu-
ment fondé sur une vision des choses a posteriori. On pourrait
démontrer de façon presque concluante que le Mandataire ne peut
avoir envisagé en 1920 la dissolution de la Société des Nations et que,
s’il l'avait fait, il aurait certainement refusé d’accepter une obliga-
tion de règlement judiciaire persistant après cette dissolution.

La portée de tout consentement doit être nécessairement évaluée
a la lumière des circonstances telles qu'elles étaient connues et
telles qu’elles existaient au moment où le consentement a été donné.
De même, si ce consentement avait trait à des événements futurs,
il doit être évalué en fonction de ce que l’on pouvait raisonnablement
prévoir à l’époque. Même s’il y avait eu en 1920 un événement sur
la base duquel on eût pu prédire la dissolution de la Société des
Nations, cet événement aurait nécessairement été considéré comme
impliquant un écroulement de l’ordre mondial — situation en vue
de laquelle aucun État n’aurait été disposé à contracter une obli-
gation perpétuelle de se soumettre au règlement judiciaire obliga-
toire — situation dans laquelle tout le processus du règlement
judiciaire pouvait même s’écrouler. En résumé, si l’on avait pu
prévoir quoi que ce fût, cela n’eût pas été ce qui s’est réellement
produit, mais exactement le contraire.

Ce n’est pas là une base raisonnable pour présumer un consente-
ment se rapportant à quelque chose que le Mandataire n’a jamais pu
prévoir; c’est pourquoi il est évident qu’on ne saurait considérer
qu’il ait donné son accord.

*

Pour toutes les raisons mentionnées ci-dessus, nous estimons que
la deuxiéme exception préliminaire doit étre retenue, parce que les
Etats demandeurs, en y mettant fin de leur propre fait, ont cessé
d’appartenir à la catégorie d’Etats habilitée à invoquer l’article 7
du Mandat, parce qu'aucune disposition n’a été prise pour remplacer
cette catégorie d’Etats par une autre à laquelle appartiendraient
les États demandeurs (et parce que le Mandataire n’a jamais
consenti à pareille substitution, qu'il ne s’est jamais engagé à
l’admettre et qu’il n’y a pas eu d’accord en ce sens).

231
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 547
VI
TROISIÈME EXCEPTION PRÉLIMINAIRE

Sous ce chef, l’État défendeur nie qu’il existe entre les Etats
demandeurs et lui-même un différend quelconque qui soit en subs-
tance du genre de ceux que prévoit l’article 7 du Mandat et il
prétend qu'en conséquence la condition touchant l'existence d’un
« différend » au sens prévu par l’article 7 n’est pas remplie. :

Avant d'examiner cette prétention nous devons traiter d’un point
connexe. L’article 7 n’exige pas seulement qu'il y ait différend mais
encore que ce différend sépare le Mandataire d’« un autre Membre
de la Société des Nations ». Pour les besoins de cette troisième
exception, ilfaut admettre évidemment, au contraire des conclusions
auxquelles nous sommes parvenus sur les première et deuxième
exceptions préliminaires, que les demandeurs doivent être considérés
comme satisfaisant à la condition de l’appartenance à la Société
des Nations ou, subsidiairement, qu’ils ont le droit d’invoquer
l’article 7 bien qu'ils ne fassent plus partie de la Société.

La question ne s’en pose pas moins, avant d'examiner le caractère
des différends que l’article 7 entendait viser, de savoir si dans les
présentes affaires il existe bien, à proprement parler, un différend
quelconque entre les États demandeurs et l'État défendeur. Aux
termes de l’article 7 comme aux termes du Statut de la Cour et
méme en vertu d’un principe plus général, il faut que le différend
a l'égard duquel on invoque la compétence de la Cour soit un
différend opposant les parties mémes 4 la procédure engagée devant
la Cour.

Il est évident qu’un différend n’est pas créé ou constitué unique-
ment par l'introduction d’une instance, par la présentation d’une
requête ou par le fait d’invoquer la clause de règlement judiciaire
obligatoire — sinon l'obligation figurant (comme toujours) dans une
telle clause et imposant qu'il y ait différend serait superflue. En
l'espèce, existe-t-il à proprement parler entre les Etats demandeurs
et le défendeur un différend d’une autre nature que celui qui découle
du simple fait que les demandeurs ont introduit une instance contre
le défendeur ?

Il nous apparaît que non. On sait du reste que les présentes
affaires trouvent tout leur fons et origo dans les activités de l’As-
semblée des Nations Unies relatives au territoire sous Mandat et
au Mandataire et qu’elles en découlent directement. Quiconque
étudie le compte rendu des travaux de l’Assemblée ou des divers
comités ou sous-comités de l’Assemblée qui se sont occupés de la
question, et notamment les résolutions de l’Assemblée touchant le
Sud-Ouest africain qui ont directement entraîné l'ouverture de la
présente procédure devant la Cour, ne peut douter un instant que
le vrai différend touchant le Sud-Ouest africain n'existe qu'entre
l'État défendeur et l’Assemblée des Nations Unies et que les États

232
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 548

demandeurs n’agissent en réalité qu’à titre représentatif dans une
procédure que l’Assemblée ne peut introduire elle-même, puis qu'aux
termes de l’article 34 du Statut seuls les États ont qualité pour se
présenter au contentieux devant la Cour.

Pour ce seul motif, nous estimons donc que nous serions justifiés
à affirmer que cette condition de l’article 7 n’est pas remplie, puis-
qu’il n'existe aucun différend véritable entre l'État défendeur et
les États demandeurs à titre individuel.

Il est reconnu que les demandeurs n’ont en l'espèce aucun intérêt
matériel direct. Ne sont affectés ni leurs propres intérêts nationaux,
ni ceux d’aucun de leurs ressortissants aux termes de l'acte du
Mandat ou dans le territoire sous Mandat. Ils ont engagé cette
procédure — le fait est reconnu — dans le seul dessein de défendre
ou de maintenir le Mandat, non dans leur propre intérêt mais dans
celui des habitants du territoire sous Mandat, et c’est sur l’instance
de l’Assemblée qu'ils le font, ainsi qu’il ressort clairement des
résolutions de l'Assemblée 1361 (XIV) de novembre 1959 et 1565
(XV) de décembre 1960.

Il ne nous appartient pas de commenter cette façon d’agir, si ce
n'est dans la mesure où nous devons examiner quelles en sont les
conséquences juridiques. Nous nous rendons compte que l’on peut
fort bien admettre que des Etats parties à des traités ou conventions,
ou jouissant des droits d’Etats tiers découlant de traités ou conven-
tions, ont dans certains genres d’affaires un intérêt juridique à ce
que ces instruments soient dûment observés, même si l'infraction
alléguée ne les a pas, ou ne les a pas encore, affectés directement.
Maïs, puisque nous ne considérons pas le Mandat comme un traité
ou une convention, ni les États demandeurs comme des parties au
Mandat en tant que traité ou convention (a supposer qu'il le soit),
et puisque nous estimons que les demandeurs ont perdu la qualité
en vertu de laquelle ils auraient pu faire valoir des droits d’Etats
tiers, nous ne saurions considérer qu’ils détiennent en l’espèce un
intérêt juridique quel qu’il soit en vertu d’une participation directe
quelconque au Mandat.

Aurions-nous même tort sur ce point, le fait est que l'intérêt
véritable actuel des Etats demandeurs en l'espèce tient à leur
qualité de Membres des Nations Unies, à leur participation aux
activités de l’Assemblée des Nations Unies concernant le Sud-Ouest
africain et à l'intérêt que l’Assemblée, se fondant sur l’avis de la
Cour de 1950, estime avoir dans l'administration du Mandat. La
jurisprudence internationale établit en effet que c’est de la situation
telle qu’elle existait immédiatement avant l'introduction de l’ins-
tance qu'il convient de faire état. Tout «différend » qui pouvait
alors séparer les États demandeurs de l’État défendeur était un
différend au sein des Nations Unies, en leur qualité de Membres
des Nations Unies, et dans le cadre de l’Assemblée, là encore en
leur qualité de Membres de l’Assemblée.

233
OP. DISS: COMMUNE JUGES SPENDER ET FITZMAURICE 549

Ce qui s’est fait jour à l’Assemblée n’est pas non plus, au sens
strict du terme, un différend 4 proprement parler mais bien plutét
une opposition de vues politique. Les Etats demandeurs n’ont avec
l’État défendeur aucune opposition de vues passée ni présente qui
dépasse celles qui séparent le défendeur d’un grand nombre d’autres
Etats représentés à l’Assemblée, eux aussi à titre de Membres de
l’Assemblée, ou qui en diffère; l'intérêt des demandeurs en la ma-
tière n’est pas non plus différent de celui de beaucoup d’autres
Membres, ni plus important. Ils n’ont, notamment, aucun sujet de
différend individuel ni spécifique les séparant de l’État défendeur
en dehors de l’Assemblée, ainsi qu’il ressort du fait qu'ils n’ont ni
entamé ni tenté d'entamer de négociations directes avec l’État
défendeur par les voies diplomatiques:

Jusqu’au moment où ils ont introduit les présentes instances, les
demandeurs ont toujours agi en leur qualité de Membres des Nations
Unies; et, quant à la différence que cela aurait fait pour leur ca-
ractère essentiel, les présentes instances auraient fort bien pu être
introduites par tout autre État de la catégorie des ex-Membres de
l’ancienne Société des Nations. Les écritures et les plaidoiries auraient
pu être identiques, au nom près des demandeurs.

Nous estimons qu’un différend qui n’a été conduit par un État
(si le mot «conduit » convient ici) que dans le seul cadre d’une
organisation internationale, en sa qualité de Membre de l’organi-
sation, et par simple participation à ses activités, sans que le diffé-
rend ait jamais été soulevé directement hors de l’organisation avec
l'État défendeur, ne saurait constituer un différend entre États, du
type de ceux qui sont prévus par la clause normale. de règlement
judiciaire.

Nous sommes ainsi portés à conclure que, avant l'institution de la .
présente procédure (laquelle n’était pas en soi suffisante), il n’y avait
pas à proprement parler différend entre l’État défendeur et les Etats
demandeurs comme tels répondant à l'intention normale d’une clause
juridictionnelle comme l’article 7 du Mandat, et que par consé-
quent la condition touchant l'existence réelle d’un différend entre
le Mandataire et les États demandeurs n’est pas remplie.

*
* *

La carence que nous venons de signaler est en un certain sens
d’ordre technique, encore que sa technicité soit loin d’étre sans
importance. Mais le temps et une action adéquate pourraient y
remédier. Nous avons une raison beaucoup plus fondamentale de
juger que le différend, ou plutôt le motif de plainte allégué en l’espè-
ce, n’est pas ce que prévoit l’article 7.

Les dispositions de fond du Mandat (et plus encore des autres
espèces de Mandats) appartiennent à deux catégories principales.
La première (qu’on pourrait appeler la catégorie touchant «l'ad-

234
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 550

ministration du Mandat ») comprend les dispositions insérées au
bénéfice des populations du territoire. L'autre (qu'on pourrait
appeler la catégorie des droits et intérêts des États) comprend celles
qui ont été insérées au profit des Membres de la Société et de leurs
ressortissants (droits commerciaux, clause de la porte ouverte,
liberté pour les missionnaires d'exercer leurs activités, etc.).

La question est de savoir si l’article 7 du Mandat (clause commune
à tous les Mandats) intéresse ces deux catégories de dispositions ou
seulement la dernière. Il peut sembler à première vue qu’au sens
littéral de l’article 7 la réponse soit claire: cet article spécifie qu'il
s’agit de «tout différend quel qu’il soit ... relatif à l'interprétation
ou à l’application des dispositions du Mandat ». Convaincus de la
nécessité d'interpréter les dispositions suivant leur sens naturel et
ordinaire dans le contexte et (en l’absence de toutes ambiguités ou
contradictions) sans référence aux travaux préparatoires, nous
devons indiquer pourquoi nous ne saurions donner au passage ci-
dessus le sens qu’il parait avoir 4 premiére vue et pourquoi nous
estimons qu’en l’espèce la référence aux travaux préparatoires se
justifie, en dehors même du fait qu’en tout état de cause on s’en est
si largement servi au sujet des première et deuxième exceptions
préliminaires qu’il ne serait guère possible de ne pas en tenir compte
dans l'examen de la troisième exception, incontestablement liée aux
autres.

L’extrait de l’article 7 que nous venons de citer n'indique pas
tout le sens du passage pertinent, qui est à rappeler en entier:
«Tout différend quel qu'il soit ... entre (le Mandataire) et un autre
Membre de la Société des Nations relatif à l'interprétation ou à
l'application des dispositions du Mandat ». Étant donné le sens que
nous donnons au mot « différend » et étant donné qu'il est indispen-
sable qu'il existe entre les parties à la procédure un différend direct
opposant leurs intérêts en leur propre qualité, et non pas seulement
à titre de Membres d’une organisation internationale, le passage
ci-dessus, dans le contexte de la présente affaire, recèle une ambi-
guité. Les termes pourraient en être interprétés comme signifiant
tout différend quel qu'il soit, ayant le caractère que nous venons de
mentionner. Nous tenons que les demandeurs n'avaient à la date
critique (celle des requêtes) aucun intérêt en l'affaire {même dans
l'administration du Mandat), si ce n’est en leur qualité de Membres
des Nations Unies. Pour ce seul motif, nous ne pourrions considérer
le cas comme prévu.

Maïs il existe une autre ambiguïté, bien plus grave, qui nous oblige
à rechercher si l'expression « tout différend quel qu’il soit » désigne
tout différend relatif aux dispositions du Mandat en général ou s’il
faut considérer que le texte ne porte que sur un différend, quel qu'il
soit, relatif aux dispositions du Mandat affectant les droits ou les

235
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 551

intéréts des Etats ou de leurs ressortissants. La question se pose en
raison de la condition qui suit immédiatement, a savoir qu’il s’agit
obligatoirement d’un différend « qui ne soit pas susceptible d’étre
réglé par des négociations ».

Les implications de cette phrase constituent, selon nous, la clé de
toute la question de la portée réelle de l’article 7. Le mot « négocia-
tion », au sens prévu par une disposition telle que l’article 7, désigne, à
notre sens, des négociations entre les parties aux instances introdui-
tes devant la Cour. Nous exposerons dans la partie consacrée à la
quatrième exception préliminaire les raisons que nous avons d’en
tenir pour cette façon de voir. Nous supposerons pour l'instant ce
qu’assurément quiconque traitant de la question au moment où le
Mandat a été rédigé aurait supposé, à savoir que ce mot de négocia-
tion désigne une négociation menée soit entre les véritables parties
à la procédure soumise à la Cour, soit directement pour leur compte
et en leur nom.

Or, le fait qu’un différend doit être tel qu’il « ne soit pas suscep-
tible » d’être réglé par des négociations implique nécessairement qu’il
soit de ceux qui pourraient être réglés par voie de négociation, et ce
entre les parties compétentes à cette fin. Si un différend n'éait pas
susceptible d’être réglé (c’est-à-dire, par définition, impossible à régler)
par toute négociation quelle qu’elle fit entre les parties devant la Cour,
il est évident que la condition posée, à savoir que le différend doit être
de ceux qui ne sont pas « susceptibles d’être réglés » par des négo-
ciations, serait absurde.

Par «règlement », nous entendons règlement définitif et, selon
nous, un règlement définitif est un règlement négocié entredes parties
compétentes pour régler définitivement le différend dont il s’agit.
La question se pose dès lors: si les États demandeurs et l’État défen-
deur pouvaient en négociant entre eux régler d’une façon quelconque
un différend sans rapport avec leurs propres droits ou intérêts étati-
ques ou nationaux, mais relevant du genre de dispositions relatives à
l’« administration du Mandat » — la mission sacrée —, un règlement
quelconque négocié entre des États individuels tels que les États
demandeurs et le Mandataire pourrait-il régler aucune question
relative à l’administration générale du Mandat même? Un tel
règlement, négocié entre les demandeurs et le défendeur seul, pour-
rait-il lier tout autre Etat estimant avoir un intérêt dans l’adminis-
tration du Mandat — ou lier l’Assemblée des Nations Unies? IL est
évident que non — un règlement de ce genre pourrait être entière-
ment inacceptable pour ces autres entités.

_ Il ne suffit pas, selon nous, de répondre qu'un règlement entre les
États demandeurs et l’État défendeur eût été un règlement en ce
sens qu’il aurait empêché les demandeurs d'engager une action
quelconque en vertu de l’article 7. Un règlement de ce genre n’aurait
rien réglé du tout à l’égard de tout autre Etat qui s’en serait déclaré

236
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 552:

mécontent, ni à l’égard des Nations Unies‘, et n'aurait rien réglé
véritablement pour le défendeur.

Chacun sait que, si les présentes instances ont été introduites,
c’est que la décision de la Cour serait obligatoire pour le Mandataire.
Les principes élémentaires de justice et de bonne foi exigent donc,
si le Mandataire peut parvenir à régler directement le différend avec
les États demandeurs (ce qui ne lui a jamais encore été demandé),
que ce règlement soit définitif et valable erga omnes. Mais il va de soi
que cet effet ne saurait être obtenu par un tel règlement.

Supposons donc, puisque cette possibilité n’est peut-être pas
exclue, que, sur le fond, la Cour se prononce en faveur du défendeur.
Cette décision ne deviendrait res judicata que pour les États deman-
deurs (article 59 du Statut). Elle ne lierait pas l’Assemblée des
Nations Unies et elle ne lierait aucun État à part les demandeurs.
Tout autre État qui en serait mécontent pourrait, un jour ou l’autre,
introduire une nouvelle instance pour des motifs soit exactement,
soit en substance identiques et les résultats pourraient en être ou
non les mêmes. Pour le Mandataire, rien ne serait donc jamais
définitif. En revanche une décision prise à l'encontre du défendeur
serait obligatoire pour lui et l’article 94 de la Charte pourrait être
invoqué, au besoin, par l’autre partie.

L’évidente disparité entre ces deux situations ne se concilie pas
facilement avec des principes de justice normaux, et nous ne:
pouvons croire qu’on ait eu à l'esprit une situation aussi mal équi-
librée lors de la rédaction de l’article 7. Nous estimons que cette
disposition, comme il ressort clairement de ses termes, ne devait
s’appliquer, dans l'esprit de ses rédacteurs, qu’à des différends du
genre de ceux qui peuvent être réglés par voie de négociation et
dont, par conséquent, dans le cas présent, on peut légitimement
penser (si les faits le démontrent) que le différend « n’est pas suscep-
tible » d’être ainsi réglé; nous estimons en outre que le seul genre
de différend qui présente ce caractère est celui qui concerne les
droits ou les intérêts nationaux des États intéressés. Les États ont
compétence pour régler définitivement de tels différends par voie
de négociation. Mais les différends touchant l'administration géné-
rale du Mandat, au point de vue des habitants du territoire, sont
de ceux qui, en principe, ne peuvent pas être réglés tout simplement
par négociations entre le Mandataire et un autre État. Les obliga-
tions du Mandataire à l’égard de la « mission sacrée » ne sauraient,
par leur nature, faire l'objet de négociations entre le Mandataire
et un autre État Membre de la Société des Nations. Le présent

1 Ce n’est pas répondre, évidemment, que de dire qu’en pratique les demandeurs
n'auraient négocié aucun règlement dont ils n'auraient pas su que l’Assemblée
l’accepterait ou, si l’on veut absolument y voir une réponse, elle est assez révélatrice
en ce qu'elle confirme ce que nous pensons, à savoir que le présent différend ne se
pose pas en fait entre le défendeur et les demandeurs.

237
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 553

différend appartenant à cette catégorie, nous estimons qu'il ne relève

pas de l’article 7.
*

Nous voudrions invoquer maintenant brièvement un autre point
qui ne nous paraît guère moins important. Nous ne pouvons concilier
la thèse selon laquelle l’article 7 concerne des différends touchant
l'administration générale du Mandat avec les fonctions de surveil-
lance attribuées au Conseil de la Société par l’article 6 du Mandat.
Cette conjonction signifierait que, si le Conseil de la Société des
Nations s'était déclaré parfaitement satisfait de l’administration du
Mandat telle que le Mandataire la pratiquait, ou même s’il avait
fait au Mandataire certaines suggestions à ce sujet, suggestions
auxquelles celui-ci se serait rangé et qu'il aurait appliquées, tout
Membre de la Société qui n’eût pas été satisfait de l’administration
du Mandataire ou n’etit pas partagé les vues du Conseil aurait pu
introduire une instance devant la Cour permanente en vertu de
Yarticle 7.

Quelque chose de plus extraordinaire encore aurait pu se produire.
Un Membre de la Société des Nations aurait pu, sur quelque point
touchant l’administration du Mandat, obtenir de la Cour perma-
nente une décision qui n’eût pas, en fait, été la plus favorable aux
intérêts des populations du territoire sous Mandat — en raison par
exemple de l'insuffisance de la documentation technique soumise à
la Cour. Pourtant, aux termes de l’article 59 du Statut, le Manda-
taire aurait été lié par cette décision et obligé de l'appliquer aux
habitants, alors que le Conseil de la Société y aurait peut-être été
absolument opposé et n'aurait lui-même pas été lié par elle.

Nous ne saurions croire qu’on ait jamais souhaité que de telles
situations pussent se produire et, en en jugeant, il convient, pour
les raisons que nous avons indiquées ci-avant dans la présente
opinion, de se reporter à l’époque à laquelle ces dispositions —
l’article 6 et l’article 7 — ont été rédigées comme parties intégrantes
d’un ensemble cohérent et complet, ce que le Mandat n'aurait cer-
tainement pas été si l’article 7 avait eu le sens que la Cour lui
attribue.

Les situations que nous venons de décrire comme pouvant se
produire si l’on estime que l’article 7 porte sur des différends relatifs
a l'administration du Mandat ne sont aucunement d’ordre fantai-
siste ou hypothétique. L’une d’elles s’est produite effectivement
dans une autre affaire au sujet d'une disposition, semblable en
substance à l’article 7, figurant dans un accord de tutelle des
Nations Unies.

Nous avons peine à imaginer que ceux qui ont créé le système
dans lequel les Mandats devaient être exercés « au nom de la Société
des Nations » et dans lequel le Mandataire devait être responsable
et seul responsable devant le Conseil de la Société auraient accepté
de diluer lautorité du Conseil (et notamment quand le Conseil

238
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 554

pouvait lui-même demander à la Cour permanente un avis consul-
tatif) au point d'accorder aux Membres de la Société des Nations
un droit de recours absolument indépendant, non seulement pour
protéger leurs propres droits et intérêts individuels mais encore
dans le domaine même de l’administration générale du Mandat, qui
était spécialement du ressort du Conseil.

+
+. *

Ces diverses considérations nous amènent à dire que, en dépit du
sens apparemment simple de l’article 7 du Mandat d’après l’inter-
prétation littérale de l'expression « tout différend quel qu'il soit »,
une analyse plus attentive montre que le sens et l'intention véri-
tables sont autres et excluent les différends relatifs à l’administra-
tion générale du Mandat. Si quelque doute subsiste, c’est alors que
le recours aux travaux préparatoires se justifie, pour rechercher
s'ils confirment l'interprétation que nous venons de donner; c’est
ce que nous allons faire à présent.

*
* *

Avant la fin de la conférence de la paix de Paris de 1919, une
Commission des Mandats avait été créée en vue de s’occuper de la
rédaction de divers modèles de mandats}. A sa première séance,
le 28 juin 1910, un projet de mandat « C » composé de cinq articles
a été proposé comme base de discussion. Ce projet ne contenait
aucune clause de règlement judiciaire. Il ne contenait non plus aucune
clause concernant la liberté des cultes ni les dispositions assurant
aux missionnaires sujets ou citoyens de tout Membre de la Société
des Nations la faculté de pénétrer et de résider dans le territoire,
etc. énoncées plus tard à l’article 5 des actes de Mandat « C ».

A sa séance suivante, le 8 juillet, la Commission a examiné non
seulement le projet de Mandat «C » mais encore deux projets de
Mandat «B », l’un proposé par le représentant de la France et qui
devait servir de base de discussion et l’autre présenté par les États-
Unis. Le projet « B » français était bref et comprenait onze articles
assez courts. I] ne contenait pas de clause de règlement judiciaire.
En revanche, le projet des États-Unis comportait, à côté de cer-
taines clauses relatives à l'administration du Mandat concernant les
peuples du territoire sous Mandat, un certain nombre de dispositions
très détaillées touchant les droits à accorder aux États Membres
de la Société et à leurs sujets ou citoyens sur un certain nombre
de sujets divers. Ce projet américain contenait une clause de règle-
ment judiciaire et il ressort très clairement des procès-verbaux —
c’est sur quoi nous voulons insister — que la discussion de cette

1 Conférence de la paix 1919-1920, Recueil des actes de la conférence, Partie VI,
Paris, 1934, P. 327.

239
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 555

clause de règlement judiciaire, qui ne figurait que dans le projet
des États-Unis, s’est concentrée sur les droits détaillés à accorder
d’après ce projet aux Membres de la Société et à leurs ressortissants.
La clause de règlement judiciaire était la suivante:

«Si un différend s’éléve entre les Membres de la Société des
Nations en ce qui concerne l'interprétation ou l'application de la
présente Convention et que ce différend ne puisse être réglé par
les négociations, il sera porté devant la Cour permanente de Justice
internationale... .

Les sujets ou citoyens des Etats membres de la Société des
Nations peuvent également porter des réclamations en ce qui concerns
des infractions aux droits qui leur sont conférés par les articles 5, 6
7, 7a, et 7b de ce Mandat devant ladite Cour pour décision. Le
jugement rendu par cette Cour sera sans appel dans les deux cas
précédents et aura le même effet qu'une sentence arbitrale rendue
en application de l’article 13 du Pacte » (les italiques sont de nous).

Les articles du projet «B » des États-Unis mentionnés ci-dessus
visaient ce qu’on pourrait appeler la « porte ouverte » aux échanges
commerciaux, etc. en faveur des sujets ou citoyens des États Mem-
bres de la Société (article 5); la liberté des cultes et des dispositions
concernant les missionnaires (article 6) ; l'égalité de traitement pour
le commerce et la navigation de tous les États Membres de la
Société des Nations, et certaines dispositions à l'encontre de toute
discrimination entre les sujets ou citoyens des États Membres de la
Société (article 7); l’octrai des concessions de chemins de fer, postes,
télégraphes, stations radio-électriques et tous autres travaux publics
sans distinction d’aucune sorte aux sujets ou citoyens des Etats
Membres de la Société (article 7 a); et une sorte de clause de la
nation la plus favorisée en faveur des États Membres de la Société
des Nations (article 7 b) et de leurs ressortissants.

Ces clauses prévoyaient donc une série de droits qui seraient
conférés tant aux Etats Membres de la Société qu’à leurs sujets et
citoyens. Le texte de la clause de règlement judiciaire était assez
curieux et n'était pas très heureux. Le second alinéa semblait
conférer quelque droit d’action directe aux ressortissants des
États Membres — idée qui n’a d’ailleurs pas été retenue. Si l'on
considère cette clause dans son ensemble, ainsi que les mots que
nous avons soulignés, et si l’on examine le contexte dans lequel elle
a été proposée et discutée, il apparait nettement que le premier
alinéa devait concerner les droits et intérêts des Etats Membres en
vertu du Mandat et le second les droits et intéréts des ressortissants
des Etats Membres en vertu de certains articles particuliers, dont
un certain nombre portait a la fois sur les droits des ressortissants
et sur ceux des Etats.

En bref le fait est qu’il semble que personne n’ait pensé à intro-
duire une disposition touchant le règlement judiciaire obligatoire
avant que les États-Unis n’eussent fait des propositions détaillées
touchant certains droits, commerciaux et autres, des États Membres

240
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 556

de la Société et de leurs ressortissants; c’est dans ce contexte, et
nul autre, que la clause de règlement judiciaire a été discutée. C’est
sur cette base que la question a été traitée.

Au cours de la séance suivante, le g juillet, la Commission a
poursuivi son examen des deux projets de Mandat «B », celui de la
France et celui des États-Unis; mais le projet français a été pris
comme base de discussion article par article. Les quatre premiers
articles, quitraitaient du genre de questions faisant l’objet des quatre
premiers articles du Mandat pour le Sud-Ouest africain, ont été
provisoirement adoptés, avec certains amendements.

La Commission a abordé alors l’article 5 du projet français de
Mandat « B ». Le premier alinéa, très court, établissait l'égalité des
droits entre les citoyens des États Membres de la Société quant
à leur résidence, à la protection de leurs personnes et de leurs biens,
à l’acquisition de biens immobiliers et mobiliers et à l'exercice de
leurs professions, sur la même base que les droits accordés aux
nationaux de la Puissance mandataire. Ces dispositions ont été
acceptées après amendement.

Le reste de l'article 5 du projet français qui — 1a encore, en
termes brefs, et seulement en principe — traitait de l'égalité com-
merciale à accorder aux ressortissants des États Membres de la
Société, de la liberté de navigation et de transit et de la protection à
l'encontre de tout droit différentiel sur les marchandises, a été
examiné en même temps que l’article 7 du projet des États-Unis.

La Commission a examiné ensuite s’il y avait avantage à insérer
dans cet article 5 du projet français des stipulations détaillées
comme celles du projet américain de Mandat « B ». Le représentant
des Etats-Unis a affirmé que celles-ci étaient indispensables pour
assurer la bonne exécution du Mandat par le Mandataire. On lit
ensuite dans le procés-verbal:

« Lord Robert Cecil (Empire britannique} pense que cette question
est liée au droit d’appel devant la Cour Internationale. Si cet appel
est autorisé, il est préférable de poser seulement le principe d’égalité
et de laisser à la Cour le soin de l'appliquer aux cas particuliers.
Il pense néanmoins qu'il y aurait lieu de remplacer les mots:
«égalité commerciale » [qui figurent dans le projet français] par:
«égalité commerciale et industrielle ». Si, au contraire, aucun appel
devant la Cour Internationale n’est autorisé, il sera nécessaire
d'élaborer des stipulations détaillées. »

La séance du matin s’est terminée sur cette observation. Cette
discussion indique clairement, selon nous, que l'objectif de la clause
de règlement judiciaire, et le seul contexte dans lequel elle a été
examinée, était la protection des droits commerciaux et autres
qu'on avait l'intention de conférer dans les actes de Mandat aux
États Membres de la Société et à leurs ressortissants.

C'est a la suite de cette discussion que le premier point examiné
par la Commission à sa séance de l'après-midi du même jour a été

241
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 557

l’article 15 du projet des États-Unis, qui contenait la clause de règle-
ment judiciaire ci-dessus mentionnée. La Commission se proposait
de poursuivre la discussion de l’article 5 du projet français, mais,
sur la suggestion du représentant des Etats-Unis, elle a accepté
d’examiner d’abord la clause. de règlement judiciaire.

Le représentant de la France a déclaré qu'il ne faisait aucune
objection au principe de l'appel devant une Cour internationale,
mais qu'il estimait que, si des particuliers pouvaient avoir recours à
cette procédure, toute administration deviendrait impossible. Le
président était de cet avis: la responsabilité du droit d’appel ne
devait appartenir qu’à un gouvernement. Il estimait qu’il y aurait
certainement avantage à faire passer de la sphère politique dans la
sphère juridique le règlement des questions comme celle du droit de
propriété, mais il demandait que le gouvernement qui déciderait si
la réclamation devait être portée devant la Cour en assumât la
responsabilité.

C’est pour répondre à ce souci que lord Robert Cecil a proposé
alors de rédiger comme suit le second alinéa de la clause d'appel:

« Les Membres de la Société des Nations pourront également,
pour le compte de leurs sujets ou citoyens, porter des réclamations
pour infraction à leurs drotts etc. »,

cela répondait aux divers points de vue. La formule a été acceptée
par le représentant des Etats-Unis et adoptée, semble-t-il, sans
autre discussion.

Il a été procédé alors à la suppression de la dernière phrase de la
clause de règlement judiciaire du projet américain, à savoir celle qui
disposait que le jugement rendu par la Cour serait dans les deux cas
sans appel et aurait le même effet qu’une sentence arbitrale rendue
en application de l’article 13 du Pacte. Cette phrase devenait super-
flue si toutes les réclamations devaient être présentées à la Cour par
les gouvernements, qu’il s'agît de leurs propres droits découlant des
Mandats ou de ceux de leurs ressortissants.

La Commission a repris ensuite l'examen de la dernière partie de
l'article 5 du projet francais; comme c’est ce projet qui devait
constituer la base des discussions ultérieures plutôt que le projet
américain et ses dispositions détaillées touchant les droits à accorder
aux États et à leurs ressortissants, la référence aux «article 5, 6, 7,
7 a et 7 b» a été supprimée de la clause de règlement judiciaire.
L'article 5 du projet français a été alors approuvé à titre provisoire,
avec quelques amendements.

La Commission a abordé ensuite un nouveau projet de Mandat
«C », Ce projet contenait à présent un nouvel article qui, sous sa
forme définitive, est devenu l’article 5 du Mandat pour le Sud-Ouest
africain, garantissant la liberté des cultes dans le territoire sous
Mandat et, pour les missionnaires ressortissants des États Membres
de la Société des Nations, la liberté d’exercer leur ministère. Dans

242
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 558

ce même projet apparaît, pour la première fois aussi, une clause de
règlement judiciaire rédigée grosso modo dans les mêmes termes que
ceux qui devaient être soumis le 14 décembre 1920 au Conseil de la
Société des Nations et que celui-ci devait adopter, après l'avoir
amendée, dans sa résolution du 17 décembre 1920 promulguant le
Mandat.

Il nous semble donc que les procès- -verbaux ne pourraient indiquer
plus clairement que la rédaction de ce qu'on peut appeler pour
plus de simplicité les clauses des droits nationaux des Mandats et
la rédaction de la clause de règlement judiciaire allaient de pair,
chacune exerçant un effet sur l’autre, et que la clause de règlement
judiciaire n’a jamais été discutée dans le contexte des obligations
des Mandataires touchant les peuples des territoires sous Mandat.
Pour reprendre les propres termes de lord Finlay, parlant du Mandat
pour la Palestine, dans l’une des affaires Mavrommatis (C. P. J.I.,
série À n° 2, p. 43) : « Toutes ces clauses [c’est-à-dire celles qui
concernent les droits commerciaux et autres des États et de leurs
ressortissants] offrent d’infinies possibilités de conflits entre le
Mandataire et d’autres Membres de la Société des Nations, et il
était au plus haut point nécessaire qu’un tribunal fût prévu pour
régler ces conflits »1. A aucune époque durant la rédaction des
projets, personne n’a le moins du monde suggéré que la clause de
règlement judiciaire eût été conçue dans un autre dessein, c’est-a-
dire pour réglementer l’accomplissement de la mission sacrée.

Il est évident qu'elle était sans rapport avec les devoirs fidu-
ciaires du Mandataire à l'égard des peuples des territoires. Elle ne
visait pas si haut. Il est tout à fait inconcevable, si l’article 7 a eu
le caractère fondamental et essentiel que la Cour lui-attribue, s’il a
été conçu comme l’une des garanties de l'application du Pacte et
pour faire de la Cour le suprême garant de l’accomplissement de la
mission sacrée, qu’il ne se puisse trouver dans les procès-verbaux
un seul mot à l'appui de l’opinion de la Cour ?.

En résumé, l'étude des procès-verbaux confirme l'opinion que
nous sommes faite antérieurement et indépendamment, en nous
fondant sur les termes de l’article 7 et sur le contexte du Mandat dans
son ensemble. Cette opinion, en premier lieu, que l’article 7 doit
être entendu comme désignant un différend au sens traditionnel du
mot, comme il aurait été compris en 1920, à savoir un différend

1 Nous citons -lord Finlay: nous ne citons aucune autre autorité juridique,
mais nous signalons une opinion tout à fait semblable à la nôtre qu’en sa qualité
de représentant de l'opinion des juristes internationaux M. Feinberg a exprimée
à l’Académie de La Haye en 1937 et qui est citée intégralement dans l'opinion
dissidente du Président de la Cour en l'espèce.

2 L'importance que les États-Unis attachaient en 1920 aux clauses touchant
Végalité commerciale et industrielle dans les territoires sous Mandat apparaît
dans la correspondance échangée par les Etats-Unis, le Conseil de la Société et le
secrétaire d’Etat britannique aux Affaires étrangéres entre le mois de novembre
1920 et le mois de mars 1921. Procés-verbaux de la 12™¢ session du Conseil de la
Société des Nations, annexes 154 et 154 a, b, c.

243
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 559

entre les parties présentes devant la Cour concernant leurs propres
intérêts, dans lequel ces parties agissent en leur nom propre et non
pas pour le compte de quelque autre entité ou intérêt; et, en second
lieu, que l’article 7, dans le contexte et dans le schéma général du
Mandat, visait à permettre aux Membres de la Société de protéger
leurs propres droits et ceux de leurs ressortissants, mais non pas
d'intervenir dans des questions intéressant uniquement l’adminis-
tration du Mandat à l’égard des peuples du territoire sous Mandat.

Sur ce dernier point, nous estimons que les procès-verbaux confir-
ment absolument l'opinion que nous avons adoptée en rejetant
l'argument selon lequel l’article 7a été introduit, et était indispen-
sable, pour compenser le fait qu’en raison de l’article 34 du Statut
de la Cour (qui n'avait d’ailleurs pas encore été rédigé en 1919,
lorsque la Commission des Mandats délibérait) le Conseil de la
Société n’était pas habilité à participer à une procédure contentieuse,
mais seulement à demander des avis consultatifs et ne pouvait donc,
en dernier ressort, obtenir une décision obligatoire contre le Man-
dataire. Nous avons exprimé l'opinion qu’en 1919-1920 l'ambiance
n'aurait pas été favorable à l'insertion d’une clause de règlement
judiciaire qui eût visé cet objectif, et les procès-verbaux le confir-
ment. L'article 7 n’a pas été introduit pour permettre aux Membres
de la Société d’aider le Conseil à faire exécuter le Mandat, mais
pour leur permettre de protéger leurs propres droits nationaux que
le Conseil, pour sa part, n’avait aucun intérêt spécial à protéger.

Un autre point, qui confirme cette même opinion, est que la
disposition essentielle touchant l'intérêt des peuples du territoire
sous Mandat qui, dans les Mandats «C » (article 2), imposait au
Mandataire l'obligation d'accroître par tous les moyens en son
pouvoir le bien-être matériel et moral ainsi que le progrès social des
habitants, se retrouvait sous une forme un peu différente dans les
Mandats «B», mais était totalement absente des Mandats « À ».
Or, une clause de règlement judiciaire semblable à l’article 7 figurait
dans les Mandats «A » —. évidemment parce qu'ils contenaient
(comme c'était le cas) certaines dispositions concernant les droits
et intérêts des Membres de la Société et de leurs ressortissants dans
les territoires sous Mandat, et pour cette raison seulement.

*
* *

Nous n'avons plus à traiter sous ce chef qu’un seul point, à
savoir l'argument que l'on essaie de tirer de l'existence de ce qu’on
appelle la « clause du Tanganyika ».

On a vu que, pendant les travaux de rédaction, la division primi-
tive de la clause de réglement judiciaire en deux parties (droit des
Etats; droit des ressortissants) a été éliminée; en effet, du moment
où ila été admis que toutes les instances, quel qu’en fit le caractère,
devaient étre présentées par des gouvernements, soit en leur nom
propre, soit pour le compte de leurs ressortissants, la raison d’être

244
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 560

de cette division disparaissait. Elle n’a été maintenue, et pour une
raison qu’on ignore, que dans l’un des Mandats, le Mandat britan-
nique sur l'Est africain, dont la clause de règlement. judiciaire
contient un premier alinéa rédigé dans les mêmes termes que l’arti-
cle 7, et un second alinéa disposant que les États Membres de la
Société des Nations pourront également soumettre à la Cour toute
plainte émanant de leurs ressortissants !. On a voulu en conclure
que le premier alinéa de la clause du Tanganyika (et par conséquent
toute disposition comme l’article 7 dont les termes sont les mêmes
que ceux de ce premier alinéa) devait obligatoirement se rapporter
à des différends relatifs à l'administration du Mandat.

Ne serait-il même question que d'interprétation pure et simple,
nous estimons que c’est là une base trop fragile pour étayer sem-
blable conclusion. La seconde partie de la clause est tout à fait
superflue, comme en témoigne l'affaire Mavrommatis. Au surplus,
le Mandat belge sur l'Est africain est analogue au Mandat britan-
nique sur le Tanganyika. Il serait tout à fait absurde de prétendre
que le second alinéa avait pour but d'établir une différence entre
ces deux Mandats. On n’a jamais avancé aucune raison à l'appui
de cette vue. En tout cas les procès-verbaux montrent que ce qui
s’est passé, c’est tout simplement que la clause du Tanganyika a
conservé la forme primitive de la clause de règlement judiciaire
introduite et discutée en relation avec les droits des Membres de la
Société des Nations en tant qu’Etats et les droits réservés à leurs
ressortissants et que, sous cette forme, la première partie devait
couvrir les droits des Membres en tant qu’Etats et la seconde les
droits de leurs ressortissants. Ce qui s’est passé dans le cas du
Tanganyika, c’est tout bonnement que les deux parties n’ont jamais
été amalgamées comme dans tous les autres textes; ou plutôt qu'on
a simplement négligé d’omettre la seconde partie, comme superflue.
On ne saurait en déduire aucune notion utile quant au sens de la
première partie. Dans ces conditions, on ne peut donc légitimement
en tirer aucune déduction contraire à l’opinion qui est la nôtre.

*
* *

Conclusion: nous estimons que la troisième exception prélimi-
naire est valable et doit étre retenue.

VII

QUATRIÈME EXCEPTION PRÉLIMINAIRE

Eu égard à l'opinion que nous venons d’exposer sous le chef
précédent et selon laquelle les problèmes posés dans les présentes.

1 La raison pour laquelle la clause du Tanganyika n’a pas été rédigée sous la
même forme que les autres n’a pu être établie avec certitude. C'est un de ces
caprices rédactionnels qui se produisent constamment lors des conférences inter-
nationales; il est né probablement du fait que l’opinion était divisée sur le point
de savoir si, une clause étant superflue, it valait mieux l’omettre ou, ex abundanti
cautela, la laisser subsister.

245
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 561

requétes ne sont pas de ceux qui puissent étre réglés par des négo-
ciations entre les demandeurs et l’État défendeur, ces Parties n'étant
pas compétentes pour régler des problèmes de ce genre par une
négociation où elles seraient seules en jeu, la question de savoir si
le présent différend est «susceptible » ou non d’être réglé par des
négociations se pose à peine pour nous. Nous l’examinerons néan-
moins, parce qu’elle touche certains points de principe qui nous
paraissent importants.

Le défendeur n’a pas nié que des discussions aient eu lieu aux
Nations Unies, mais il s’est borné à affirmer qu’elles ne sont pas
tenues dans des conditions offrant de véritables chances de succès,
de sorte que l’on ne saurait dire que le différend soit de ceux qui
ne sont en aucune circonstance susceptibles d’être réglés par des
négociations.

Cette thèse touche certaines questions de fait dans lesquelles nous
ne proposons pas d'entrer, puisque, selon nous, il n’y a eu, en l’es-
pèce, à proprement parler, aucune négociation du genre prévu à
l'article 7.

Aux termes de l’article 7, le différend qui ne soit pas susceptible
d’être réglé par des négociations doit être le différend entre le Man-
dataire et l’autre Membre de la Société des Nations intéressé, c’est-
à-dire le véritable différend entre les parties à la procédure soumise
à la Cour, comme telles. Cela signifie que les négociations requises
par l’article 7 doivent porter sur ce différend à l'exclusion de tout
autre. Or, en l’espèce, les requêtes ont été déposées en novembre
1960 et il est par conséquent tout à fait évident que, jusqu’à cette
date, les débats de l’Assemblée sur lesquels se fondent les demandeurs
(ptit-on même les qualifier de négociations) n'ont rien eu à voir avec
le véritable différend entre les États demandeurs et l'État défendeur,
puisque ce différend n'existait pas alors comme tel. La seule chose
qui ait existé jusqu’à cette date est un désaccord entre l’Assemblée
(en tant que personne morale) et l’un de ses Membres — l'État
défendeur; tout ce qui s’est passé jusque là a consisté en diverses
démarches au sein de l’Assemblée et de ses commissions, auxquelles
les défendeurs ont en effet participé, mais simplement à titre de Mem-
bres de l’Assemblée. Attribuer à ces discussions antérieures le
caractère d’une négociation relative au présent différend (qui n'a
surgi qu'en novembre 1960, et encore‘), d’une négociation menée
par les demandeurs au sein de l’Assemblée et par l'intermédiaire de
l’Assemblée, ou par l’Assemblée elle-même au nom des demandeurs,
nous paraît absolument arbitraire.

Nous ne voudrions pas exagérer le degré d'importance des négo-
ciations nécessaires pour établir qu’un minimum a été fait, dans les

1 Tl n'existe d’ailleurs pas encore à présent, au sens strict du mot, puisque,
ainsi que nous l’avons fait observer sous le chef précédent, il ne saurait avoir été
engendré uniquement par l'introduction de l'instance; et qu'aucun autre échange
de vues, ni hors de l’Assemblée, ni directement entre les Parties comme telles, n’a
jamais eu lieu.

246
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 562

circonstances données, afin de prouver que les Parties n’ont pas pu
régler leur différend. Mais nous estimons indispensable que des
négociations aient effectivement eu lieu entre les véritables Parties

à l'instance introduite devant la Cour, en leur qualité d’États
individuels.

En outre, les négociations doivent avoir trait au différend (et à
nul autre) dont l'existence est alléguée entre les Parties à l’instance
introduite devant la Cour et qui doit être antérieur à l'introduction
de l'instance. Il ne suffit pas que la négociation (à supposer qu'elle
ait eu lieu) ait concerné un différend qui, à l’époque où cette « négo-
ciation » a lieu, n'existait pas spécifiquement entre les Parties
devant la Cour et qui ne consistait qu’en une controverse générale
poursuivie dans l'enceinte d’une assemblée internationale.

Nous ne prétendons pas nier la pertinence ni l'utilité des discus-
sions poursuivies dans une enceinte internationale telle que l’As-
semblée des Nations Unies. Mais nous ne pensons pas que des
discussions de ce genre puissent normalement être considérées com-
me de véritables négociations entre les parties devant le Cour,
ni qu’elles répondent à ce que, selon nous, Particle 7 dispose.
Ces discussions sont, nécessairement, d’un caractère trop général et
trop vague pour constituer des négociations entre les parties
mêmes qui se présentent ensuite devant la Cour, au sujet d’un
différend déterminé les séparant en tant qu "États.

Quoi qu'il en soit, ce qui nous paraît évident c’est qu’une «négo-
ciation » qui se limite à l'enceinte d’une Assemblée internationale,
et qui consiste en allégations formulées par certains Membres, en
résolutions de l’Assemblée, en mesures prises par l’Assemblée en
vertu de ces résolutions, en dénégations répondant aux allégations
et en refus soit d'accepter les résolutions, soit de se conformer aux
mesures prises en vertu de ces résolutions, ne suffit pas à justifier
une décision de la Cour selon laquelle le différend «n’est pas »
susceptible d’être réglé par des négociations, alors qu'aucun échange
de vues diplomatique n’a jamais eu lieu entre les parties et que par
conséquent aucun effort en vue d’un règlement n’a jamais été fait
à l'échelon gouvernemental et diplomatique. Les négociations direc-
tes entre les parties mêmes à un différend constituant la méthode
usuelle et normalement indispensable pour tenter de parvenir à un
règlement, nous ne voyons pas comment la Cour peut dire et juger
que le différend (ou qu'un différend quelconque) «n’est pas suscep-
tible » d’être réglé, alors qu'on n’a jamais eu recours à cette méthode.
Nous ne croyons pas que l’on doive présumer ou postuler que des
échanges de vues qui ont échoué au sein de l’Assemblée ou de ses
organes subsidiaires ne puissent, repris dans des conditions différen-
tes et par des parties moins nombreuses, avoir quelque chance de
succès — assez du moins pour interdire d'affirmer raisonnablement
le contraire avant que cette méthode n’ait été employée. Évaluer
les chances de succès est affaire de jugement personnel, mais là
n'est pas la question; à nos yeux, le fait qu'aucune négociation

247
OP. DISS. COMMUNE JUGES SPENDER ET FITZMAURICE 563

directe n'ait été engagée, ni même tentée, entre les Parties au présent
différend en leur qualité comme telles nous semble constituer: (eu
égard aux termes de l’article 7) un obstacle formel à la présente

procédure.
*

Il s'ensuit, à notre avis, que la quatrième exception préliminaire
doit étre retenue.
*

Nous conclurons en faisant observer que les prescriptions tou-
chant les « différends » et les « négociations » ne constituent pas de
simples questions d’ordre technique. Elles apparaissent sous une
forme ou sous une autre dans presque toutes les clauses de règle-
ment judiciaire qui alent jamais été rédigées, et pour une excellente
raison. Elles y sont insérées a dessein pour protéger les parties, dans
toute la mesure du possible, contre des litiges internationaux inuti-
les, prématurés, insuffisamment motivés ou simplement spécieux.
Faute de cette mesure de protection, les États n’accepteraient pas
de signer de clauses de règlement judiciaire obligatoire. C'est là
un aspect de la question auquel il ne nous semble pas qu’on ait
accordé assez d’attention.

+
* *

Notre conclusion finale sur l’ensemble des présentes affaires est
que, pour toutes les raisons exposées et à l’égard de chacune des
exceptions soulevées, soit pour les motifs présentés effectivement
par l'État défendeur, soit pour d’autres motifs, la Cour n’est pas
compétente en l'espèce et devrait refuser d’exercer sa juridiction.

(Signé) Percy C. SPENDER.
(Signé) G. G. FITZMAURICE.

248
